Exhibit 10.14

 

ALDI MASTER PURCHASE AGREEMENT

 

This Agreement is made this 18 of March, 2016 by and between Ittella
International, INC. with offices located at 6305 Alondra Blvd. Paramount ca. A
(“Supplier”), and (a) ALDI Corporate Buying or (b) ALDI Division on behalf of
ALDI Inc., an Illinois corporation, with Corporate offices at 1200 North Kirk
Road, Batavia, Illinois 60510-1477 (“ALDI”).

 

ARTICLE I
Introduction

 

This Master Purchase Agreement (“Agreement”) applies to all products, including
Supplier branded or ALDI Private Label brand and fresh produce sold by Supplier
directly or through a distributor to ALDI.

 

ARTICLE II
Prices and Terms

 

1.Supplier shall sell, and ALDI shall purchase, products, as the ALDI order or
Purchasing Contract indicates, at the prices then currently in effect and or as
otherwise mutually agreed. Supplier shall only raise prices with mutual
agreement of ALDI effective upon thirty (30) days of such agreement.

 

2.If ALDI is exempt from sales and use taxes for the purposes of a purchase made
under this Agreement, it will submit an exemption certificate to Supplier. ALDI
will not be responsible for such taxes for which ALDI provides Supplier with a
valid, properly executed exemption certificate. Except as provided in this
Agreement, Supplier is responsible for all other taxes, assessments, duties,
permits, tariffs and fees or other charges of any kind.

 

3.Payment shall be made to Supplier within 30 days of merchandise receipt or as
otherwise agreed. ALDI may set-off any amount owed by ALDI to Supplier against
any amount owed by Supplier to ALDI.

 

ARTICLE III

Production and Inventory

 

1.Supplier shall maintain its production and inventory of finished products for
sale to ALDI in quantities not to exceed a one (1) month supply of ALDI’s normal
orders and requirements and not more than three (3) months’ supply of labels and
packaging.

 

2.Supplier shall have an annual inspection performed for all facilities used to
manufacture, or pack product sold to ALDI with GFSI certification or equivalent.
All facilities used to store product sold to ALDI must have an annual inspection
and obtain a GMP certification or equivalent. Fresh produce Supplier shall
instead have completed GAP (for growers) and GMP (for growers and distributors).
All national produce suppliers must have GFSI inspection reports for all
facilities used to process or store product sold to ALDI performed annually. A
copy of the applicable inspection report shall be sent electronically to ALDI
within ten (10) days of receipt by Supplier with Supplier’s written action plan
for making corrections or changes outlined in the report.

 

3.Supplier agrees to allow persons authorized by ALDI to inspect, upon
reasonable notice, any facility used for products sold to ALDI, including but
not limited to third-party warehouses and storage facilities.

 

4.Notwithstanding the previous provisions, ALDI reserves the right to refuse to
accept product from any third-party warehouse or storage facility at any time
for any reason. Should ALDI exercise this right, Supplier shall indemnify,
defend, and hold ALDI and its agents and employees harmless, from and against
any allegation, claim or lawsuit brought by a third-party warehouse or storage
facility.

 

5.At ALDI’s discretion, Supplier shall have its product tested at Supplier’s
expense for compliance with ALDI’s specifications by an outside laboratory
approved by ALDI, and Supplier shall furnish ALDI with all test results.

 

6.All products sold by Supplier to ALDI shall be properly packaged in order to
assure safe delivery. Supplier shall label the outer shipping case for products
sold to ALDI with item description, item code and units per case. Individual
cases shall not be shrink wrapped.

 

ARTICLE IV

Private Label Products

 

1.ALDI grants Supplier a nonexclusive, non-assignable and revocable license to
use ALDI’s Private Labels for the sole purpose of manufacturing ALDI Private
Label products for sale to ALDI in accordance with this Agreement.

 

Please keep a copy for your files, and send the original, completed contract to:

 

Attn: Julie Jolly

Corporate Buying Director

1200 N. Kirk Road

Batavia, IL 60510-1477

 

  Initial:
ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]



ALDI US, Master Purchasing Agreement 3.01 of 6

 

 

2.Supplier shall not use, reproduce, distribute or sell ALDI Private Labels or
Private Label products without ALDI’s prior written approval and Supplier shall
indemnify ALDI for all of its losses and damages, including attorneys’ fees,
which result from any unauthorized use.

 

.3Supplier shall prepare product packaging for ALDI Private Label products in
accordance with the following terms:

 

a.Supplier shall use the style guides, artwork and packaging for the product
label and display case provided by ALDI’s design agency to develop ALDI Private
Label product packaging and labeling, consumer packaging, and outer shipment
packaging.

 

b.Supplier shall be responsible for use and accuracy of the information, proper
terminology, ingredient and nutritional information contained on packaging, as
well as any warnings or caution statements necessary to meet industry standards
and all applicable federal, state and local laws.

 

c.Supplier shall pay the design agency’s fees and expenses for all design,
packaging and artwork and such expenses incurred by ALDI. ALDI is authorized to
pay design agency and to deduct the amount paid from any amount due to Supplier.

 

4.Supplier shall indemnify ALDI for any suit, cost or damages that may be filed
against or imposed upon ALDI as a result of any proceedings instituted by any
Third Party against ALDI arising out of any activities of Supplier pursuant to
this Agreement. Such indemnification shall not apply to the extent any claim
arises from material supplied by or design elements required by ALDI.

 

5.Supplier agrees that (a) the ALDI Private Labels are the sole and exclusive
property of ALDI, (b) Supplier shall not acquire a proprietary interest in the
ALDI Private Labels or any other product specific logos, slogans, and other
intangibles relating to the products, (c) it will not do anything inconsistent
with ALDI’s ownership of the Private Labels, (d) it will not use any trademark,
trade name or trade dress which is similar to the ALDI Private Labels for any of
Supplier’s products or services, and (e) upon termination of this Agreement,
Supplier immediately will discontinue all use of ALDI Private Labels.

 

ARTICLE V

Supplier’s Warranties

 

1.Supplier represents and warrants to ALDI that all products sold by Supplier to
ALDI:

 

a.are not adulterated or misbranded under the Federal Food, Drug and Cosmetic
Act, or the pure food and drug laws or any other legal requirement in the states
in which the products are re-distributed by ALDI;

 

b.are merchantable and fit for the particular purpose for which they are
intended and Supplier has good and merchantable title;

 

c.meet all applicable specifications, and are free from defects in material,
design, and workmanship, processing and packaging even where ALDI supplies
specifications;

 

d.conform in all respects to the quantity, nature, substance, design,
functionality, performance criteria, description, and specification for such
products referred to in Supplier’s sample, literature and representations;

 

e.are produced, manufactured, packaged, labeled (including showing country of
origin and including labeling requirements for genetically engineered products
or ingredients) and sold by Supplier in compliance with applicable laws of the
United States, and the states in which the products are redistributed by ALDI;

 

f.prepared, designed and manufactured by Supplier to be safe and without risk to
health or property when properly used and will not contain any improper unlawful
or unspecified contents;

 

g.do not infringe, and all labeling and packaging do not infringe, intellectual
property rights or Supplier has necessary approvals of, owner of third-party
intellectual property rights;

 

h.include all necessary and accurate information and warnings about safe use of
the product;

 

i.are packaged in a manner which protects the product from tampering or
interference, damage or deterioration and shall be packed and secured to ensure
that the product is delivered to ALDI in good condition;

 

j.any non-food products sold by Supplier to ALDI will also comply with
applicable rules and regulations including rules and regulations of the Consumer
Product Safety Commission; and

 

k.there has been no testing with animals of Supplier’s product sold by ALDI,
except for pet food.

 



  Initial:
ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]







ALDI US, Master Purchasing Agreement 3.02 of 6

 

 

In addition, Supplier also represents and warrants to ALDI that it:

 

l.has complied with all applicable import and export and related laws of the
United States and of any foreign nation from which the goods may originate and
will comply with any hold or other order or direction issued by the Department
of Homeland Security, U.S. Customs and the FDA;

 

m.has all licenses, permits and registrations that are necessary to manufacture,
sell or deliver any of the products delivered pursuant to this Agreement; and

 

n.has full rights and authority to enter into and perform this Agreement and
Supplier’s performance will riot violate any agreement to which Supplier is a
party.

 

2Supplier’s warranties in Section 1 paragraphs a-f and h-j shall also be made by
Supplier to ALDI’s customers who purchase Supplier’s product from ALDI. The
remedy of ALDI’s customer for breach of any warranty by Supplier shall be
recovery from Supplier for any personal injury or property damage caused by
Supplier’s products, and any consequential and incidental damages relating
thereto including loss of earnings, in addition to repair, replacement or refund
of the purchase price of the product by Supplier, as ALDI’s customer may select.

 

3For all non-food products, Supplier shall

 

a.establish a pre-arranged procedure for the ALDI customer to return the
product, including pre-labeled return packages and pre-paid shipping;

 

b.bear any costs that ALDI’s customer may incur in connection with returning the
product to Supplier at such location as Supplier designates, which shall not be
an ALDI store;

 

c.make repairs, replacements or refunds, as the ALDI customer elects within ten
(10) business days after the ALDI customer ships the item, and any replacement
product or repair must be of comparable quality and specifications;

 

d.make available a toll-free number, and an email or website, for use by ALDI
customers in making warranty claims which will be available during regular
business hours throughout the warranty claim period;

 

e.sufficiently staff its customer response number, email and website so that
customer inquiries are handled promptly when made, but in no event in more than
24 hours after first submitted;

 

f.staff its response sites with personnel sufficiently competent to handle
common problems, operating instructions and troubleshooting;

 

g.maintain a sufficient inventory of replacement parts, products and manuals to
comply with customer claims during the warranty period;

 

h.keep the customer and ALDI advised promptly of the status and timeline for
resolution of the claim or inquiry in all cases of customer claims or inquiries;

 

i.respond to any inquiry or claim made directly to ALDI as provided herein, and

 

jindemnify ALDI for any costs or expenses it may incur in connection with any
ALDI customer making warranty claims against Supplier’s product.

 

4The use of a Kosher certification label on Supplier’s products sold to ALDI
shall be authorized by the Kosher certifier and Supplier is and shall remain in
compliance with the requirements for use of such certification(s). Supplier
shall enter into and comply with such agreement as required by the certifier for
authorized use of the Kosher label(s) and Supplier shall indemnify ALDI for any
liability under such agreement and shall pay all administrative and annual fees
of the Kosher certifier(s).

 

ARTICLE VI

Product Liability/Indemnification

 

1.Supplier shall indemnify, defend, and hold ALDI and its agents and employees
harmless, from and against any claims, suits, judgments, damages, loss and
liability for bodily injury, sickness, disease or death, destruction or damage
to property, and any loss, including consequential and incidental damages, lost
profit, injury to reputation, reasonable attorneys’ fees and other expenses of
litigation, and exemplary damages for which ALDI may be vicariously liable,
which arise out of or result from (a) any breach by Supplier of its obligations
or warranties and representations under this Agreement, and (b) any lawsuit or
claim of any type against ALDI arising out of Supplier’s product sold to ALDI,
including any act or omission of Supplier or its agents, employees or
subcontractors, in connection with this Agreement or the product furnished by
Supplier; provided, however this indemnification obligation of Supplier shall
not apply to that portion of any loss and liability due to ALDI’s negligence or
willful misconduct.

 



  Initial:
ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]





ALDI US, Master Purchasing Agreement 3.03 of 6

 

 

2.ALDI shall have the right to participate in the defense of any claim including
claims involving ALDI Private Labels, with counsel of its choosing, at the
expense of Supplier, without losing the right to indemnity.

 

3.Regarding claims by an employee of Supplier or its subcontractor against ALDI,
Supplier’s indemnification obligation under this Article is not limited by a
limitation on the amount or type of damages, compensation or benefits payable by
or for Supplier under workers’ or workmen’s compensation acts, disability
benefit acts or other employee benefit acts.

 

4.Supplier’s obligation under this Article shall be independent of, and in
addition to, Supplier’s obligation to provide insurance under Article VII.

 

5.In addition to ALDI’s remedies, under paragraph 1 of this Article, if (a)
products sold to ALDI by Supplier are (i) non- compliant with Supplier’s
warranties, (ii) not or will not be delivered in a timely manner, (iii) not in
compliance with any requirements of this Agreement, or (iv) rejected or
encumbered by U.S. authorities; (b) Supplier advises ALDI that it will not be
able to perform any of its obligations under this Agreement; or (c) ALDI
believes on reasonable grounds that there will be a delay in delivery, or a
failure to comply with any applicable law, or any of Supplier’s obligations
under this Agreement, then, in addition to and without limiting any other rights
or remedies of ALDI, including any right to claim damages for Supplier’s breach,
ALDI shall be entitled to:

 

a.issue a “stop sale” for such products, in which case the products will be
pulled from sale in ALDI stores;

 

b.withhold payment for such products;

 

c.cancel an order and terminate the Purchasing Contract, in which case ALDI has
no obligation to accept delivery of or pay for the products;

 

d.reject any products forming part of the order which have already been
received; and

 

e.purchase alternative supplies of the products, and Supplier will be liable for
any additional costs incurred by ALDI in respect of such alternative suppliers.

 

6.Where ALDI exercises a right hereunder to reject any products which have been
received by ALDI or to cancel an order which is in shipment to ALDI:

 

a.Supplier shall, at its risk and expense, collect any products that have been
delivered to ALDI within 14 days of ALDI providing written notice to Supplier
that the products are to be collected;

 

b.if Supplier does not collect the products within 28 days of ALDI providing
written notice to Supplier that the products are to be collected by Supplier,
ALDI may destroy those products and Supplier shall have no claim against ALDI
with respect to the destruction of those products; and

 

c.Supplier shall reimburse ALDI for its lost profit, cost of advertising, cost
of returns, any payment made by ALDI for such products, and without limitation,
any freight expense, fines, penalties, fees and any other expenses incurred by
ALDI with respect thereto.

 

7.If ALDI issues a “stop sale” or rejects Supplier’s products, and if Supplier’s
product has already been delivered to ALDI and Supplier desires return of its
product, Supplier shall pay all expenses in any way associated by such return,
and Supplier shall pay ALDI a fee of $50 per store involved as a handling charge
for return of the product with a minimum charge to Supplier of $1,000 per ALDI
division. If Supplier does not desire return of its product, Supplier shall pay
ALDI’s costs of disposing and destruction of the product.

 

Supplier shall remove all references to ALDI’s Private Labels on any product and
packaging which is the subject of an order cancelled by ALDI or which is
returned from ALDI, and Supplier shall not sell or dispose of the products until
such removal has been effected and approved by ALDI.

 

ARTICLE VII
Insurance

 

Supplier shall procure and maintain in full force and effect during the term of
this Agreement, insurance with the minimum limits and conditions based upon the
category of product furnished by Supplier to ALDI as shown in the Supplier
Liability Matrix all as detailed in the Insurance Limits and Conditions made
part of this Agreement and made available to Supplier by ALDI at the time this
Agreement is presented to Supplier for execution. All insurance carriers shall
be rated not less than A-VII by Best’s Key Rating Guide and each insurance
policy shall (a) provide that defense costs will not apply against the required
coverage limits; (b) contain waiver of subrogation against ALDI Inc., its agents
and employees for Commercial General Liability Insurance; (c) provide the
insurance is primary, non-contributory and not excess over any other valid
collectible insurance and (d) must name ALDI Inc. and its wholly owned
subsidiaries, its agents ad employees as additional insureds and certificate
holders. Supplier shall provide current Certificates of Insurance verifying
Supplier’s compliance with the Insurance Requirements (a) prior to execution of
this Agreement, and (b) at any time upon the request of ALDI. For European
Suppliers, there is a separate Addendum which is required.

 

  Initial:
ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]





ALDI US, Master Purchasing Agreement 3.04 of 6

 

 

ARTICLE VIII

Corporate Responsibility

 

Supplier shall comply with ALDI’s Corporate Responsibility Principles which are
available on ALDI’s website and made a part of this Agreement.

 

ARTICLE IX

Customer Complaints

 

1.Supplier and ALDI shall promptly advise the other of any complaint which
either receives regarding Supplier’s product or packaging.

 

2.Supplier shall contact the customer within 24 hours regarding all product
inquiries or complaints, and shall resolve all issues within seven (7) days.
Supplier shall reply to ALDI’s notification to Supplier of inquiries or
complaints received by ALDI detailing Supplier’s actions taken and resolutions.
Supplier shall not copy ALDI on any direct email correspondence with the
customer.

 

ARTICLE X

Policy on Special Payments. Gifts, or Gratuities

 

1.The offering or making of payments, gifts, contributions or other inducements
to any ALDI personnel is contrary to ALDI’s policy regardless of the amount
involved. Supplier’s salespersons, representatives and brokers may not under any
circumstances make or offer to make any payment, gift, contribution or other
inducement to ALDI personnel.

 

2.ALDI personnel may not invest in or associate with any entity which could
influence any ALDI personnel’s judgment regarding a business decision or is
contrary to ALDI Policy. Supplier, as well as Supplier’s salespersons,
representatives, brokers and any third party involved in the relationship, may
not under any circumstances establish any business relationship with any ALDI
personnel or establish any business relationship with any third-party business
in which any ALDI personnel or a relative of any ALDI personnel have a
significant economic or personal interest.

 

3.Supplier is responsible for insuring that its sales representatives, brokers
and any third party involved in any relationship with ALDI comply with this
Article X.

 

4.Supplier represents that its business activities are in strict compliance with
all legal requirements applicable to its business, in particular, with those
statutory provisions and contractual agreements with ALDI Inc., including, but
not limited to this Article X concerning policy on special payments, gifts,
gratuities or business relationships set forth above in Sections 1-3 above.
Supplier represents that it has taken all required and necessary measures to
ensure that compliance with the foregoing requirements is maintained at all
times during the period that this Agreement is in effect.

 

5.A violation of this Article X is a default under this Agreement and cause for
immediate Termination of this Agreement and all related contracts.

 

ARTICLE XI

Supplier’s Relationship with ALDI

 

1.Supplier and ALDI agree that all marketing, product specifications, new
product information, sales data and other information received from either party
is confidential information and a trade secret. Both parties agree to safeguard
and use such information received from the other party only for purposes of this
Agreement, and not to disclose such information to any other party without prior
written authorization. Each party will return confidential information received
from the other party upon any termination of this Agreement. Both parties
further agree not to announce publicly that Supplier and ALDI have entered into
this Agreement without prior written consent and approval of the content of any
such announcement.

 



  Initial:
ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]





ALDI US, Master Purchasing Agreement 3.05 of 6

 

 

ARTICLE XII
Termination

 

1.Either party may terminate this Agreement for any reason upon 30 days prior
written notice, or in the case of default, immediately upon written notice of
default. Default is defined as a failure to perform any obligation under this
Agreement, including but not limited to quality of products sold by Supplier to
ALDI.

 

2.In the event of termination, other than as a result of a default by Supplier,
ALDI will pay Supplier and Supplier will deliver to ALDI:

 

a.for Special Buy items, an amount sufficient to satisfy the applicable
Purchasing Contract.

 

b.for all Private Label finished goods Supplier has manufactured for ALDI and
bearing ALDI trade names or trademarks, up to an amount equal to a one (1) month
average supply.

 

c.for all special packaging and labeling materials bearing ALDI Private Labels,
Supplier’s cost, but not to exceed a (3) months average supply.

 

3.The provisions in Articles II, III, IV, V, VI, VII, IX, and XIII, and other
provisions of this Agreement which require performance after termination of this
Agreement shall survive any termination of this Agreement and, including all
indemnity and insurance obligations of Supplier.

 

ARTICLE XIII

Binding Agreement

 

1.This Agreement is made in the State of Illinois and shall be governed by the
Laws of the State of Illinois. Any legal action in any way related to this
Agreement shall be brought only in federal and state courts of Illinois, and
Supplier consents to personal and subject matter jurisdiction of such courts.

 

2If any section of this Agreement is found to be legally not enforceable, all
other provisions of this Agreement will remain in full force. If another
Agreement is later made between Supplier and ALDI, this Agreement shall take
precedence, and any provisions of a later agreement which are inconsistent with
this Agreement will be of no force or effect.

 

3.Supplier shall not assign or subcontract this Agreement or any of its rights
under it, or otherwise involve another party with performance of its obligations
hereunder, including co-packaging, without ALDI’s prior written consent.

 

4.Supplier’s sub-contractor/sub-supplier shall meet the same insurance
requirements and other obligations under this Agreement to ALDI as Supplier.

 

5.ALDI shall have the right to assign this Agreement to any affiliate,
subsidiary or division of ALDI without Supplier’s consent.

 

In witness whereof, the parties have initialed each page of, and signed below,
this Agreement as of the date first above written.

 

SUPPLIER: Ittella International, INC.   ALDI INC.         By: /s/ Martha
Martinez                                    By: [sig_001.jpg]     Title:
Director Printed Name: Martha Martinez           By: [sig_002.jpg] Title:
Controller   Title:  Group Director Corporate Buying or Vice president Date:
3/18/2016   Date: 4/6/16

 



  Initial:
ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]





ALDI US, Master Purchasing Agreement 3.06 of 6

 

 

ADDENDUM

(For European Suppliers)

 

Amendment made this 18 day of March, 2016, by and between (“Supplies”), and ALDI
Inc. (“ALDI”).

 

WHEREAS Supplier and ALDI are parties to a Master Purchase Agreement (the
“Agreement”) dated 3/10/16;

 

WHEREAS, Supplier and ALDI desire to amend the Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, ALDI and Supplier agree as follows:

 

1.Article VI, Section 1 of the Agreement is replaced with the following:

 

Supplier shall indemnify, defend, and hold ALDI and its agents and employees
harmless, from and against any claims, loss and liability for bodily injury,
sickness, disease or death, destruction or damage to property, and any loss,
including consequential and incidental damages, lost profit, injury to
reputation, attorneys’ fees, including exemplary damages for which ALDI may be
vicariously liable, which arise out of or result from any breach by Supplier of
its obligations or warranties under this Agreement, the product furnished by
Supplier, or any act or omission of Supplier, or its agents, employees or
subcontractors, in connection with this Agreement or the product furnished by
Supplier; provided, however, this Indemnification obligation of Supplier shall
not apply to that portion of any loss and liability which ALDI incurs due to its
own negligence or willful misconduct.

 

2.The following changes are made to Article VII, of the Agreement:

 

A.The second sentence of the first paragraph of Section 1 is replaced with the
following:

 

All insurance carrier(s) must be rated not less than A-VIII by A.M. Best’s Key
Rating Guide or an insurer with a lower rating that is approved by Aldi that can
provide the required insurance coverages and limits below, at the sole cost of
the Supplier.

 

B.A new subparagraph b is added to Section 1 immediately following subparagraph
a as follows:

 

b.Supplier shall obtain a Vendor’s endorsement to the Supplier’s insurance which
provides ALDI is indemnified and held harmless under the Supplier’s insurance
for any liability arising out of the Supplier’s product supplied to ALDI. This
endorsement shall provide indemnification to for ALDI for liability arising out
of bodily injury or property damage, except when such liability is (a) assumed
by the Vendor under a contract or agreement of ALDI which would not have
attached in the absence of the contract or agreement, (b) arising under any
express warranty unauthorized by Supplier, (c) arising out of any physical or
chemical change in the products made intentionally by ALDI, (d) arising out of
repackaging of products by ALDI unless solely for the purpose of inspection,
demonstration, testing or the substitution of parts under instructions from the
insured and then repackaged in the original container, (e) arising out of any
failure to make such inspections, adjustments, tests or servicing as ALDI has
agreed to make or normally undertakes to make in the usual course of business in
connection with the distribution or sale of products, (f) arising out of
demonstration, installation, service or repair operations other than such
operations performed at ALDI’s premises in connection with the sale of products,
and (g) from products which have been labeled or re-labeled or use as a
container, part or ingredient of any other thing or substance by or for ALDI.
Such endorsement shall also provide that Supplier’s insurer shall indemnify ALDI
for defense cost in any lawsuit arising out of the product sold to ALDI by
Supplier.

 



  Initial: ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]





ALDI US, Master Purchase Agreement Addendum (Europe) 3.0

1 of 4

 

 

C.Section 1 is amended with respect to coverage limits only as follows:

 

Commercial General Liability:

(Coverage Limits are stated in Euros):

 

 Category of Product*   Required Coverage Amount (each occurrence / in the  I  
€ 2,000,000 / € 3,000,000  II   € 5,000,000 / € 6,000,000  III   € 10,000,000 /
€ 11,000,000

 

*The coverage limits required of Supplier are based upon the category of product
furnished by Supplier to ALDI as shown in the Supplier Liability Insurance
Matrix. For example, if Supplier furnishes ALDI with a product listed in
Category II on the Matrix, the minimum coverage limits which that Supplier shall
procure and maintain are €5,000,000 per occurrence and €6,000,000 aggregate. If
the product furnished to ALDI is not listed on the Matrix, Supplier shall
contact ALDI which will determine coverage requirements based upon its
assessment of product risk. If Supplier is furnishing ALDI with products in more
than one category, then the highest level of coverage requirements shall be
procured and maintained by Supplier. ** Coverage Limits are stated in Euros.

 

Products Completed Operations Aggregate Limits:

 

Category of Product   Coverage Amount   I    €2,000,000   II    €5,000,000 
 III    €10,000,000 

 

●Automobile Liability insurance: compulsory insurance must be purchased from the
auto rental company if the Supplier is traveling to ALDI premises.

 

●Worker’s Compensation/Employer’s Liability insurance, with statutory benefits
limits with either a private insurer or through the applicable Government Scheme
and Employer’s liability Limit of €500,000, if product is delivered to ALDI
premises or if Supplier’s employee is on ALDI premises.

 



  Initial: ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]





ALDI US, Master Purchase Agreement Addendum (Europe) 3.0

2 of 4

 

 

D.Section 2 is amended to provide that the defense costs for claims in the
United States do apply to coverage limits.

 

E.The following sentence is added after the first sentence of paragraph 4:

 

If such notice of cancellation or non-renewal is unavailable, then Supplier
shall provide prompt notice to ALDI of (i) any cancellation (and the reasons
therefor) or (ii) non-renewal.

 

F.The last sentence of Section 4 is replaced with the following:

 

In the event a Supplier’s carrier is downgraded, the Supplier shall procure new
coverage from a carrier rated no less than A-VIII by A.M. Best’s Key Rating or
an insurer with a lower rating that is approved by ALDI that can provide the
coverage and limits required, at the sole cost and expense of the Supplier.

 

G.The certificate of insurance requirements in Section 6 are replaced with the
following:

 

i.Show insurance on an occurrence basis with limits not less than those set
forth in Paragraph 1 above

ii.Show ALDI as Certificate Holder and Vendor’s Endorsement or if available,
Additional Insured status, per the requirements set forth in Paragraph 3 above;

iii.All required insurance must provide coverage as detailed above for
occurrences in the U.S.;

iv.Provide for filing of claims in the United States and payment of claims in
U.S. currency unless Supplier’s insurers require payment of claims in the
currency of Supplier’s domicile;

v.Permit legal service of process in the U.S.; and

vi.State that U.S. law must apply to any and all claims.

 

3.Section 4 of Article X is replaced with the following:

 

Supplier warrants that the prices and terms offered by Supplier do not breach
any prohibition against anti-competitive business practices and Supplier
confirms it has not engaged in any cartel or price-fixing arrangement or other
anti-competitive conduct. Should a court or an antitrust authority or other
agency having jurisdiction over such matters find that either Supplier or its
agents have violated any such prohibition, or that Supplier has been involved in
such activity, Supplier must pay ALDI as liquidated damages and not as a
penalty, a lump- sum of five percent (5%) of the purchase price of all goods
sold to ALDI in violation of such prohibition during the relevant time period
plus interest as prescribed by law, as compensation to ALDI, unless the Supplier
can prove that the damage was of a lesser amount (or did not occur at all) or
ALDI shows that greater damage was caused. All other legal or contractual claims
for compensation which ALDI may have against Supplier shall remain unaffected by
such payment. Supplier shall provide ALDI with any information required by ALDI
to determine whether there is a basis for such claim(s).

 

  Initial: ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]



ALDI US, Master Purchase Agreement Addendum (Europe) 3.0

3 of 4

 

 

4.Section 5 of Article X is moved to Section 6 of Article XII.

 

5.Section 5 of Article X is replaced with the following:

 

Supplier represents that its business activities are in strict compliance with
all legal requirements applicable to its business, in particular, with those
statutory provisions and contractual agreements with ALDI Inc., including, but
not limited to this Article X concerning policy on special payments, gifts,
gratuities or business relationships set forth in Sections 1-4 above. Supplier
represents that it has taken all required and necessary measures to ensure that
compliance with the requirements generally described in the above sentence is
maintained at all times during the period that this Agreement is in effect.

 

6.Except as amended hereby, the Agreement between ALDI and Supplier shall remain
in full force and effect.

 

Supplier: Ittella International, INC.   ALDI INC.       By: /s/ Martha Martinez
  By: /s/ Jamie Shunick       Printed Name: Martha Martinez   Printed Name:
Jamie Shunick Title: Controller   Title: Director of Corp. Buying       Date:
3/18/2016   Date:4/6/16

 

  Initial: ALDI [aldimaster_002b.jpg] Supplier [aldimaster_002a.jpg]



ALDI US, Master Purchase Agreement Addendum (Europe) 3.0

4 of 4

 

 

[aldimaster_002c.jpg] 

 

Effective Date: 02/03/2020

 

SAM’S CLUB GROCERY

MERCHANDISE AGREEMENT

General Supplier Information

 

Agreement Number: SAP Supplier Number: Supplier ID: Category: 607499-64-2
1400560216   44-Frozen Foods

 

Specialty Group: None

 

Company Legal Name: Ittella International LLC

 

Doing Business As: STONEGATE FOODS INC

 

Legal Entity: Corporation

 

Taxpayer Identification Number ( TIN ): XX-XXX5710

 

Company Contacts   Supplier Agreement Accepted By: Al Galletti Phone:
15624084829 CEO/President: Sam Galletti Phone: (562)602-0822 CFO: Stephanie
Dieckmann Phone: (562)602-0822

 

Corporate Address Remit Address Address Line 1: 6305 ALONDRA BLVD Address Line
1: 6305 ALONDRA BLVD Address Line 2: Address Line 2: City: PARAMOUNT City:
PARAMOUNT State: CA State: CA Zip: 90723-3750 Zip: 90723-3750

 

The Supplier Agreement detailed below has been accepted on behalf of the
supplier by:

Al Galletti - (RLID : 6vf2l12 )

 



1

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

SUPPLIER AGREEMENT

 

(Standard Terms and Conditions for Suppliers)

 

This Supplier Agreement, (“Agreement”) is between supplier indicated on the
GENERAL SUPPLIER INFORMATION form that is part of the supplier registration
process (“Supplier” or “you”) and Walmart Inc., and its direct and indirect US
and Puerto Rico operating subsidiaries (collectively, “Company”). This Agreement
consists of (1) these Standard Terms and Conditions for Suppliers (“Terms and
Conditions”), (2) the Company policies and guidelines referenced in this
Agreement; (3) the Appendix and any Schedule(s) attached hereto and (4)
Company’s minimum requirements and Standards for Suppliers posted at
http://corporate.walmart.com/suppliers/minimum-requirements and
http://corporate.walmart.com/sourcing-standards-resources, each as may be
amended from time to time by Company (collectively, the “Standards”), each of
which is incorporated in this Agreement.

 

BY CLICKING “I ACCEPT” AND “SUBMIT” BELOW, BY OFFERING TO SELL, SELLING, OR
DELIVERING ANY MERCHANDISE TO COMPANY OR ITS CUSTOMERS, INCLUDING THROUGH ANY
COMPANY WEBSITE OR APPLICATION, OR PROVIDING DIRECT SHIP SERVICES ON BEHALF OF
COMPANY, YOU AGREE THAT YOU HAVE READ AND UNDERSTAND AND AGREE TO BE BOUND BY
ALL TERMS AND CONDITIONS OF THIS AGREEMENT WITHOUT CHANGE. YOU FURTHER REPRESENT
AND WARRANT THAT (1) ALL THE INFORMATION YOU PROVIDE AS PART OF THE REGISTRATION
PROCESS WILL BE ACCURATE AND COMPLETE AND (2) IF YOU ARE EXECUTING THIS
AGREEMENT ON BEHALF OF AN ENTITY, YOU HAVE THE REQUISITE RIGHT, POWER, AND
AUTHORITY TO ENTER INTO THIS AGREEMENT ON BEHALF OF THE ENTITY YOU REGISTER AS
SUPPLIER.

 

By clicking the “I ACCEPT” button below, you understand that execution of this
Agreement by both Supplier and Company does not impose on Company any obligation
(and Company has no obligation) to purchase or take delivery of Merchandise (or
to enable the sale or delivery of Merchandise to any customer) or to use any
services of Supplier.

 



2

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

STANDARD TERMS AND CONDITIONS

 

1. DEFINITIONS. As used in this Agreement or any Order (defined below), the
following capitalized words shall have the meanings set forth below:

 

(a) “Account” means any right to receive payments arising under this Agreement.

 

(b) “Authorized Buyer” means any buyer or category lead (or successor or
equivalent titles) of Company assigned to the category/department corresponding
to the purchased Merchandise.

 

(c) “Change of Control” of Supplier means an event by which any person or
entity, other than person(s) or entity(ies) having Control of Supplier as of the
Effective Date, acquires Control of Supplier. “Control” means having direct or
indirect power to direct, or cause the direction of, the management and policies
of an entity, whether through the ownership of voting securities (even if less
than majority ownership), contract, or otherwise.

 

(d) “Content” means product images, product descriptions, Supplier name, logo,
trademarks, service marks, copyrights, trade dress, and other information and
materials, and content for marketing and promoting Merchandise in connection
with Company’s marketing of the Merchandise. Content also includes any product
information collected by Company from your website, or otherwise made available
to Company by Supplier (or by a third party at Supplier’s direction).

 

(e) “Effective Date” means the date this Agreement becomes effective as to both
Company and Supplier.

 

(f) “Law” means any applicable international, foreign, or domestic law,
regulation, order or other requirement imposed or compelled by a governing or
regulatory authority having legal force (whether federal, state or local),
including any treaty, statute, common law, judicial decision, rule, regulation,
code or ordinance.

 

(g) “Merchandise” means all products, goods, materials, equipment, displays,
articles, and tangible items supplied by Supplier to Company within the
Territory, and all packaging, instructions, warnings, warranties, advertising
and other services included therewith.

 

(h) “Order” means any written or electronic purchase order for Merchandise
issued by Company through an Authorized Buyer.

 

(i) “Recall” means any removal of Merchandise from the stream of commerce or the
issuance of a corrective action plan or other remedial action initiated by
Supplier, a government entity, or Company.

 

(j) “Territory” means the United States of America, its territories and
possessions and APO/FPO military addresses.

 

2. ORDERS; CANCELLATION. Supplier shall receive Orders and send Company invoices
electronically unless otherwise agreed to by Company in writing. Supplier shall
comply with Company electronic transmission requirements set forth here
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#EDI
requirements. No Company representative has authority to order Merchandise
except an Authorized Buyer through an Order issued pursuant to and subject to
the terms of this Agreement. Supplier may ship only after receipt of an Order.
Supplier may accept an Order only as follows: (i) a written confirmation notice
to Company, if such notice is requested by Company, or (ii) shipping conforming
Merchandise in accordance with this Agreement and the Order. Supplier is
responsible for verifying the accuracy of all terms of sale on all Orders.
Supplier shall notify Company of any inaccuracies not less than twenty-four (24)
hours before shipment. If a change is necessary, no shipment is to commence
without written confirmation of the change from an Authorized Buyer. If
Merchandise ships before discovery of an error on the Order, the parties shall
confer within forty-eight (48) hours of such discovery to determine the actions
to be taken regarding the erroneous Order. Shipments made contrary to Company's
routing instructions will be deemed F.O.B. destination (store, club or
warehouse). Supplier's invoice, confirmation memorandum or other writing may not
vary the terms of any Order. Supplier's failure to comply with one or more terms
of an Order shall constitute breach of this Agreement. Company may cancel all or
any part of an Order at any time before shipment.

 

3. DELIVERY TIME. THE TIME SPECIFIED IN AN ORDER FOR SHIPMENT AND/OR DELIVERY OF
MERCHANDISE IS OF THE ESSENCE OF THIS AGREEMENT. If Merchandise is not shipped
and/or delivered within the time specified, Company may, at its option and
without limitation, cancel the order and/or reject any merchandise delivered
after the time specified. Company may assess and collect reasonable damages for
any deliveries of Merchandise not received by the time specified in the Order.
Notwithstanding Company's remedies, Supplier shall inform Company immediately of
any actual or anticipated failure to ship all or any part of an Order on the
shipment date specified. Acceptance of any Merchandise shipped after or before
the time specified shall not be construed as a waiver of any of Company's rights
or remedies resulting from the untimely shipment.

 

4. SUPPLIER FINANCIAL INFORMATION; SUPPLIER NUMBER Supplier authorizes Company
to obtain a current Dun & Bradstreet report (or such other risk evaluation
report as may be designated by Company) for Supplier. The supplier number
assigned to Supplier in connection with this Agreement is unique and personal to
Supplier and is non-transferable. Any person other than Supplier that purports
to transact business with Company under Supplier's vendor number will be jointly
and severally liable with Supplier for all Supplier obligations to Company
arising under this Agreement and any Order.

 

3

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

5. PAYMENT TERMS; CASH DISCOUNT; AUDITS. Payment terms shall be as set forth in
Business Terms. Supplier shall comply with the Payment Process requirements set
forth https://gsm.wal-mart.com/GSM_Web/Supplier Policies and
Requirements/#Payment Process Requirements. Company or its auditors may inspect
and audit Supplier's financial and other account records relating to the sale
and return of Merchandise. Supplier shall provide reasonable assistance in such
audits by providing supplemental records as reasonably requested by Company or
its auditors to validate audit results.

 

6. SET-OFF. Company may recoup, set off, or credit against amounts payable to
Supplier all present and future indebtedness of Supplier to Company arising from
this or any other transaction with Supplier or any of its affiliates whether or
not related to this Agreement. Company also may establish a reserve or place a
hold on Supplier’s Account as set forth
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#Reservation
of Account.

 

7. TAXES. Unless otherwise agreed, Company is purchasing Merchandise under this
Agreement for resale and will supply necessary resale certificates to Supplier
upon request. The Order price includes all taxes and fees which may be imposed
upon Supplier by a taxing jurisdiction on the sale of Merchandise under this
Agreement. The Order price does not include: (i) sales, excise or use tax for
which Company is liable upon the sale or use of the Merchandise or (ii) taxes or
fees that Supplier is required by Law to separately state on invoices to
Company. If Supplier receives a refund of any taxes included in the Order price
or otherwise collected from Company by Supplier, Supplier shall promptly pay or
credit Company the amount of the refund, including any interest.

 

8. PRICE PROTECTION; PRICE GUARANTEE AND NOTICE OF PRICE INCREASES. Supplier
guarantees its prices against manufacturer's or Supplier's own price decline. If
Supplier reduces its price on any Merchandise sold to Company, which Merchandise
has not yet been delivered to Company by Supplier or, if consistent with
Supplier's practice, which Merchandise is currently in Company's inventory
(including Merchandise on hand, in warehouses and in transit), Supplier shall at
Company's discretion either issue a check or give Company a credit equal to the
price difference for such Merchandise, multiplied by the units of such
Merchandise to be delivered by Supplier and/or currently in Company's inventory.
If at a reasonably close point in time with Supplier's sale of Merchandise to
the Company, Supplier sells or offers to any competitor of Company any
merchandise of like grade and quality at lower prices and/or on terms more
favorable than those stated on the Order, then, except as prohibited by Law, the
prices and/or terms of the Order shall be deemed automatically revised to equal
the lowest prices and most favorable terms at which Supplier shall have sold or
shall have offered such Merchandise, and payment shall be made accordingly. If
Company becomes entitled to lower prices under this Section, but has already
made payment at a higher price, Supplier shall promptly refund the difference in
price to Company. Supplier shall give Company written notice of any proposed
Merchandise price increase at least sixty (60) days before the effective date of
the increase.

 

9. CONTENT. Supplier shall comply with Supplier Content requirements set forth
https://gsm.wal-mart.com/GSM_ Web/Supplier Policies and Requirements/#Supplier
Content Obligations. All right, title and interest in the underlying Content as
originally provided by Supplier to Company will remain the exclusive property of
Supplier or the original licensor of the Content. Supplier hereby grants Company
a limited, royalty-free, non-exclusive, non-transferable right to publish, use,
reproduce, distribute, transmit, display, modify, edit and create derivative
works based on the Content on the Company website(s) or in the Company apps and
in connection with the marketing and promotion thereof, in connection with the
retail sale and rental of its products and services (including without
limitation, all Company’s businesses). The rights in this Section include the
right to have third parties exercise Company’s rights on its behalf, including
third party service providers, and will not expire or terminate for so long as
needed for marketing and fulfillment of the Merchandise (including handling of
customer returns and warranties).

 

All Merchandise shall have an accurate UPC barcode (also known as an EAN/UPC
symbol) that includes a valid Global Trade Item Number® (GTIN®) and will comply
with GS1 US standards (found at http://www.gs1us.org) or such other of Company's
UPC requirements, as amended from time to time. Where applicable, Supplier shall
provide Company with a current, complete, and accurate Material Safety Data
Sheet (“MSDS”) for the Merchandise.

 



4

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

10. INSURANCE REQUIREMENTS. During the term of this Agreement and for at least
two (2) years thereafter, Supplier at its own cost and expense will procure and
maintain insurance coverage from qualified underwriters meeting or exceeding the
requirements posted at http://corporate.walmart.com/suppliers, which are
incorporated into this Agreement, and comply with the Insurance requirements
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#Insurance.
Company may change the requirements for insurance posted at
http://corporate.walmart.com/suppliers at any time. Changes to the insurance
requirements posted after the Effective Date of this Agreement, however, will
not be applicable to Supplier until twelve (12) months after Company's posting
of such changes. The requirements in this Section are not intended to and will
not in any manner limit or qualify Seller’s obligations under this Agreement
including, but not limited to, Supplier’s defense and indemnity obligations
under Section 12.

 

11. REPRESENTATIONS AND WARRANTIES. By acceptance of an Order, Supplier
represents, warrants and covenants that:

 

(a) Supplier is in compliance with and will continue to comply with Company’s
Standards;

 

(b) Supplier and the Merchandise are in compliance with and shall continue to
comply with all Laws applicable to the manufacture, mining, sourcing,
distribution, assembly, packaging, transportation, and sale of the Merchandise;

 

(c) The Merchandise will be new and not used, remanufactured, reconditioned or
refurbished, and will comply with all specifications contained in such Order and
will be of equal or better quality as all samples delivered to Company;

 

(d) The Merchandise is genuine and is not counterfeit, adulterated, misbranded,
falsely labeled or advertised or falsely invoiced within the meaning of any
Laws;

 

(e) The Merchandise has been labeled, advertised and invoiced in accordance with
the requirements of all Laws, and the Merchandise, and its sale by Company
anywhere within the Territory does not violate any Law;

 

(f) The Merchandise shall be delivered in good and undamaged condition and
shall, when delivered, be merchantable and fit and safe for the purposes for
which the Merchandise is intended to be used, including but not limited to
consumer use;

 

(g) The Merchandise and Content does not infringe upon or violate any patent,
copyright, trademark, trade name, trade dress, trade secret, or any other rights
belonging to others, and all royalties owed by Supplier, if any, have been paid
to the appropriate licensor;

 

(h) All information regarding the Merchandise and Content, provided by or on
behalf of Supplier to Company, including all weights, measures, sizes, legends
or descriptions printed, stamped, attached or otherwise indicated with regard to
the Merchandise, is true and correct, and conforms and complies with all Laws
relating to the Merchandise;

 

(i) Where required by Law, or by Company’s policies, the Merchandise has been
tested by third-party testing bodies approved by Company, found compliant with
all applicable standards and Laws, and the results of such tests will be
provided to Company at Company's request;

 

(j) There is no other impediment or restriction, legal or otherwise, that
restricts prevents Supplier from selling and delivering the Merchandise to
Company or Company from reselling the Merchandise to its customers;

 

(k) Supplier has all necessary rights to grant the rights and licenses granted
under this Agreement, including with respect to Content; Supplier has secured
and will secure all rights and licenses from the respective intellectual
property rights holders of the Content provided under this Agreement;

 

(l) The Content does not and Supplier’s and Company’s permitted use of the
Content does not infringe or misappropriate any third party intellectual
property rights, privacy rights or publicity rights or violate any Law; and the
Content is not deceptive, misleading or inaccurate or defame or otherwise injure
any party, and

 

(m) The Merchandise is not transshipped for the purpose of mislabeling, evading
quota or country of origin restrictions or avoiding compliance with the
Standards and all Laws.

 

Nothing contained in this Agreement or an Order shall be deemed a waiver of any
representations, warranties, or guarantees implied by Law.

 

12. INDEMNIFICATION. Supplier shall protect, defend, hold harmless and indemnify
Company, including its affiliates, officers, directors, employees and agents,
from and against any and all lawsuits, claims, demands, actions, liabilities,
injuries, losses, damages, expenses, and attorneys’ fees and costs, regardless
of whether such matters are groundless, fraudulent, or false, regardless of the
cause or alleged cause thereof, and regardless of whether such matters arise out
of or were caused by the alleged or actual joint or concurrent negligence of
Company, its affiliates or their officers, directors, employees or agents
arising in whole or in part out of any actual or alleged:

 

(a) Misappropriation or infringement of any patent, trademark, trade dress,
trade secret, copyright or other right relating to any Merchandise or Content;

 

(b) Death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, arising out of any actual or alleged
defect in the Merchandise (whether latent or patent), or assembly, sale,
delivery, loading or unloading of the Merchandise, including but not limited to:
(i) any actual or alleged failure to provide adequate warnings, labeling or
instructions; (ii) any actual or alleged improper design, manufacture,
construction, assembly, or installation of the Merchandise; (iii) any display or
demonstration by Supplier or Supplier’s vendors or representatives on the
Company’s premises; or (iv) any actual or alleged failure of the Merchandise to
comply with specifications or with any express or implied warranties of
Supplier;

 



5

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

(c) Violation of any Law relating to the Merchandise, or to any of its
components or ingredients, or to its manufacture, shipment, labeling, use or
sale, or to any failure to provide a Material Safety Data Sheet or
certification;

 

(d) Act, activity or omission of Supplier or any of its employees,
representatives or agents, including but not limited to activities on Company's
premises;

 

(e) Use of any vehicle, equipment, fixture or material of Supplier or Company in
connection with any sale to or service for the Company; and

 

(f) Any in-store product demonstrator, point of sale display, promotional
exhibit, other advertising display or material, pallet or other tangible
materials, equipment or fixtures provided by Supplier and related to Merchandise
or services under this Agreement.

 

Supplier shall promptly notify Company of the assertion, filing or service of
any lawsuit, claim, or other matter that is or may be covered by this indemnity,
and shall immediately take such action as necessary or appropriate to protect
the interests of Company, its affiliates, officers, directors, employees and
agents. On Company’s request, Supplier will promptly provide reasonable
cooperation and assistance to Company with respect to any claim, lawsuit,
demand, or investigation involving Company. Supplier shall have an obligation
and duty to defend Company and its affiliates, officers, directors, employees
and agents against any lawsuit, claim or other matter that is potentially within
Supplier’s indemnity obligation as described in this Section until final
adjudication of Supplier’s indemnity obligation. Supplier shall promptly notify
Company of the legal counsel Supplier proposes to engage to defend and otherwise
protect Company’s interest in such matter and such counsel shall be subject to
Company’s approval, which Company shall not unreasonably withhold. Any counsel
proposed, selected or provided by Supplier or its insurer to represent or defend
Company or any of its affiliates, officers, directors, employees or agents shall
follow the requirements set forth in Company’s Indemnity Counsel Guidelines. If
Company determines that such legal counsel has not represented, defended or
protected Company’s interests in accordance with the Indemnity Counsel
Guidelines, or reasonably believes Supplier’s legal counsel is unwilling or
unable to do so, Company may replace such counsel with other counsel of
Company’s own choosing. In such event, any fees and expenses of Company’s new
counsel, together with all expenses or costs incurred because of the change of
counsel, shall be paid or reimbursed by Supplier as part of its indemnity
obligation under this Agreement. Company shall at all times have the right to
direct the defense of, and to accept or reject any offer to compromise or
settle, any lawsuit, claim, demand or liability asserted against Company or any
of its officers, directors, employees or agents, and Supplier will not settle or
resolve any portion of any such claim or lawsuit without Company’s written
approval, which Company will not unreasonably withhold. The duties and
obligations of Supplier created here shall not be affected or limited in any way
by Supplier’s fulfillment of its insurance requirements under this Agreement, or
Company’s extension of express or implied warranties to its customers.

 

13. FORUM SELECTION; CHOICE OF LAW; STATUTE OF LIMITATIONS. This Agreement, any
and all Orders, and any and all disputes arising under or relating to this
Agreement, whether sounding in contract or tort, shall be governed by and
construed in accordance with the laws of the State of Arkansas without regard to
the internal law of Arkansas regarding conflicts of law. The federal and/or
state courts of Benton and Washington County, Arkansas shall have exclusive
venue and jurisdiction over any actions or suits relating to this Agreement,
except where Company expressly agrees otherwise in writing, and except where
Company brings any action or suit against Supplier under or with respect to
Section 10 (Insurance Requirements) or Section 12 (Indemnification). The parties
shall not raise, and expressly waive, any defenses based on venue, inconvenience
of forum or lack of personal jurisdiction in any action or suit brought in
accordance with the foregoing. Any legal action brought by Supplier against
Company must be filed within two (2) years after the date payment on the Order
was due or it shall be deemed forever waived. The parties acknowledge that they
have read and understand this clause and agree willingly to its terms.

 

14. RECALLS; REPORTING OF DEFECTS; TESTING. If Merchandise is the subject of a
Recall, Supplier shall be responsible for all matters and costs associated with
the Recall, including but not limited to:

 

(a) Consumer notification and contact;

 

(b) All expenses and losses incurred by Company in connection with such Recall
(and where applicable, any products with which the Recalled Merchandise has been
packaged, consolidated or commingled), including but not limited to refunds to
customers, lost profits, transportation costs, the cost to Company of its
associates' time, systems expenses in processing any Recall, and all other costs
associated therewith; and

 

(c) Initial and subsequent contact and reporting of the Recall to any government
agency having jurisdiction over the affected Recalled Merchandise. Supplier
shall promptly, and in no event later than twenty-four (24) hours after its
decision to initiate a Recall or its receipt of a Recall notice from a
government entity, inform Company of the Recall. Supplier shall promptly inform
Company of its becoming aware of any defect in the Merchandise that could
reasonably be expected to cause damage, illness, injury or death to humans,
animals, or property, or the noncompliance of the Merchandise with any
applicable safety or regulatory standard or Law, whether imposed by a government
entity or by Company.

 



6

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

If a government agency initiates any inquiry or investigation relating to the
Merchandise or similar or related goods of Supplier, Supplier shall notify
Company immediately and take reasonable steps to resolve the matter without
exposing Company to any liability or risk. After acceptance of delivery, Company
may periodically conduct testing of Merchandise for compliance with Laws, and
other standards and specifications, the costs of which shall be paid or
reimbursed to Company by Supplier.

 

15. LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND
(INCLUDING BUT NOT LIMITED TO LOST PROFITS, BUSINESS REVENUES, BUSINESS
INTERRUPTION AND THE LIKE), ARISING FROM OR RELATING TO THE RELATIONSHIP BETWEEN
SUPPLIER AND COMPANY, INCLUDING ALL PRIOR DEALINGS AND AGREEMENTS, OR THE
CONDUCT OF BUSINESS UNDER OR BREACH OF THIS AGREEMENT OR ANY ORDER, CANCELLATION
OF ANY ORDER OR ORDERS OR THE TERMINATION OF BUSINESS RELATIONS, REGARDLESS OF
WHETHER THE CLAIM UNDER WHICH SUCH DAMAGES ARE SOUGHT IS BASED UPON BREACH OF
WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY, STATUTE,
REGULATION OR ANY OTHER LEGAL THEORY OR LAW, EVEN IF COMPANY OR SUPPLIER HAS
BEEN ADVISED BY THE OTHER PARTY OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,
HOWEVER, THE FOREGOING SHALL NOT LIMIT THE SPECIFIC RIGHTS AND REMEDIES
EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING SECTIONS 12 (INDEMNIFICATION)
AND 14 (RECALLS),OR LIMIT LIABILITY FOR NEGLIGENT OR WILLFUL BREACH OF THE USER
AGREEMENT.

 

16. REMEDIES. Supplier's breach of or failure to comply with any of the Terms
and Conditions of this Agreement or any Order shall be grounds for Company to
exercise any one or more of the following remedies:

 

(a) Cancellation of all or any part of any undelivered Order without notice,
including but not limited to the balance of any remaining installments on a
multiple-shipment Order;

 

(b) Rejection (or revocation of acceptance) of all or any part of any delivered
shipment. Upon rejection or revocation of acceptance of any part of or all of a
shipment, Company may return the Merchandise or hold it at Supplier's risk and
expense. Payment of any invoice shall not limit Company’s right to reject or
revoke acceptance. Company shall be under no duty to inspect the Merchandise,
and notice to Supplier of rejection shall be deemed given within a reasonable
time if given within a reasonable time after notice of defects or deficiencies
has been given to Company by its customers. Unless Company otherwise agrees in
writing, Supplier shall not have the right to make a conforming delivery within
the contract time;

 

(c) Termination or suspension of all current and future business relationships;

 

(d) Recovery from Supplier of any damages or expenses sustained by Company as a
result of Supplier's breach; and

 

(e) Buyer's remedies under the Uniform Commercial Code and such other remedies
as are provided under applicable Law.

 

These remedies are not exclusive and are in addition to all other remedies
available to Company at Law or in equity.

 

17. FORCE MAJEURE. If any place of business or other premises of Company or
Supplier shall be affected by lockouts, strikes, riots, war, acts of terrorism,
fire, civil insurrection, flood, earthquake, acts of God, or any other casualty
beyond that party's control (but not including market fluctuations other than
those caused by reason of the foregoing), which might reasonably tend to impede
or delay the delivery, receipt, handling, inspection, processing, sale or
marketing of the Merchandise covered by this Agreement, the party so impacted
may, at its option, cancel all or any part of the undelivered Order hereunder by
giving prompt written notice to the other party.

 

18. ASSIGNMENT. Except as specifically set forth in the
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#Payment
Process Requirements regarding factoring, Supplier may not assign, delegate, or
otherwise transfer to any entity any of its rights or obligations under this
Agreement or under any Order (including any rights to any Company vendor number)
without Company’s written consent. For purposes of and without limiting the
foregoing, a Change of Control of Supplier will be deemed to constitute an
assignment (or purported assignment) of this Agreement by Supplier. Any
purported assignment in violation of this provision will be void.

 

19. INTELLECTUAL PROPERTY. Supplier shall not produce, distribute, sell or
dispose of Merchandise, or apply for, assign, license, or abandon, any
intellectual property right, that incorporates intellectual property that is
owned by or licensed to Company, including Company’s name, logo, trademarks,
trade secrets, service marks, patents, copyrights or trade dress, without the
prior written approval of Company.

 



7

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

20. COMPLIANCE WITH STANDARDS FOR SUPPLIER. Supplier will comply with the
requirements set forth in the Standards located at
http://corporate.walmart.com/sourcing-standards-resources, and as may be amended
from time to time by Company.

 

21. SEVERABILITY; WAIVER. No finding that a part of this Agreement is invalid or
unenforceable shall affect the validity of any other part of the Agreement. A
party's failure to enforce at any time any provision of this Agreement will not
be construed as or constitute a continuing waiver of such provision. Any waiver
of any of the Terms and Conditions of this Agreement or any Order must be in
writing signed by an authorized representative of Company or Supplier.

 

22. NOTICES. Except as otherwise specifically provided in this Agreement, any
notice or demand which under the terms of this Agreement or under any Law must
or may be given or made shall be in writing and shall be given or made by
overnight express service addressed as follows: if to Company: to the address as
instructed by Walmart If to Supplier: to Supplier's address set forth in the
General Supplier Information form that is part of the supplier registration
process. Such notice or demand shall be deemed given on the second business day
after deposit of such notice or demand with the overnight express service.

 

23. TERM; TERMINATION. This Agreement will commence on the Effective Date and
continue in effect until terminated. This Agreement will not become effective as
to Company until Company notifies you in writing that you have been approved as
a supplier of Company. If Company has notified you in writing that you have been
approved as a supplier for Company, then this Agreement will become effective as
to both Company and Supplier on the date you click or clicked “I ACCEPT” and
such action by you shall be execution of this Agreement by, and the same as,
your physical signature on this Agreement. If Company does not approve you as a
supplier of Company in writing after you have clicked “I ACCEPT”, then this
Agreement will be considered null and void ab initio and will be of no force and
effect. If Company has accepted Supplier as a supplier but Company has not yet
issued an Order to Supplier, Company may terminate this Agreement immediately
for any or no reason and without penalty by providing written notice to
Supplier.

 

Either party may terminate this Agreement for any or no reason and without
penalty on thirty (30) days’ notice. This Agreement will continue to apply to
any Order dated before the termination of this Agreement, even if the
Merchandise is delivered or accepted after termination of this Agreement.

 

24. NO THIRD PARTY BENEFICIARIES. Except as expressly provided in this
Agreement, Company and Supplier intend the Terms and Conditions of this
Agreement and any Order to solely benefit Company and Supplier. Company and
Supplier do not otherwise intend to, and do not, confer third-party beneficiary
rights on any other person or entity.

 

25. SURVIVAL OF PROVISIONS. Sections 6, 11-16, and 18-19, and any other
provisions of this Agreement that by their nature are reasonably intended to
survive termination, will survive the termination of this Agreement.

 

26. CHANGES TO TERMS; BUSINESS PROGRAMS AND PROCESSES. From time to time,
Company may modify this Agreement, ands alter, amend, or create business
programs, processes, directives and policies. When it does, Company will provide
notice to Supplier of such changes via its Retail Link system, its corporate
website (http://corporate.walmart.com/suppliers), and/or by such other means of
direct notification to Supplier as Company may determine. After receiving such
notice(s), Supplier's acceptance of Orders will serve as confirmation of its
acceptance of Company’s modifications, and/or new or amended business programs,
processes, directives and policies. If you do not agree to such changes after
receiving notice of them, you will notify Company in writing and may not
continue to offer to sell, sell, or make deliveries of Merchandise to Company or
its customers.

 

27. NO BUSINESS EXPECTATION. Company has no obligation and makes no promises to
purchase any minimum amount of Merchandise from Supplier. Projections, past
purchasing history and representations about quantities to be purchased are not
binding on Company, and Company shall not be liable for any act or expenditure
(including but not limited to expenditures for equipment, labor, materials,
packaging or capital expenditures) by Supplier in reliance on them.

 

28. INTEGRATED AGREEMENT. This Agreement (and all linked Supplier policies and
requirements https://gsm.wal-mart.com/GSM_Web/Supplier Policies and
Requirements, each as may be amended from time to time), the Standards (as may
be amended from time to time), any Order, and the User Agreement constitute the
full understanding of the parties, a complete allocation of risks between them
and a complete and exclusive statement of the terms and conditions of their
agreement. All prior agreements, negotiations, dealings and understandings,
whether written (including any electronic record) or oral, regarding the subject
matter hereof, are superseded by this Agreement. Any changes to this Agreement
shall be in writing and executed by both parties. If there is a conflict of
terms between this Agreement, an Order, the Standards, the User Agreement,
business terms, business programs, processes, directives or policies
incorporated into this Agreement, this Agreement shall be the controlling
document.

 



8

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

Sam’s Club Supplier Agreement Appendix

 

This Appendix constitutes and is part and incorporated into the Supplier
Agreement. The terms of the Supplier Agreement are binding and enforceable as to
this Appendix.

 

1. STANDARD PURCHASE ORDER ALLOWANCE

 

These allowances apply to each Order issued, unless otherwise agreed to by the
parties.

 

Purchase Order Allowance  %   Payment Method  Payment Frequency SW - Swell
Allowance
(SW or DM)   1.0   Off Invoice  Each Invoice

  

2. PAYMENT TERMS

 

2.0% Cash Discount 30 Cash Discount Days Available 45 Net Payment Days Available

 

3. SHIPPING TERMS

 

Prepaid - F.O.B. Supplier

 

No minimum purchase is required for prepaid freight terms. No freight charges
are to be added to invoices. Refer to the current Routing Instructions for
detailed instructions.

 

4. CONDITION OF SALE

 

Condition of Sale  Definition N/A  N/A

 

5. PRODUCT CHEMICAL INFORMATION

 

Does Supplier currently sell, or anticipate selling, to Company under this
Agreement any item of Merchandise that contains a powder, gel, paste, or liquid
that is not intended for human consumption or any of the following products that
are intended for human inhalation, consumption, or absorption: Lozenges, pills
or capsules (e.g. pain relievers, vitamins); Medicated swabs, wipes and
bandages; Patches (heated and/or medicated); Energy bars, diet supplements and
vitamin drinks; Liquids (e.g. cough medicine, eye drops, ear drops, nasal spray
and inhalers); Medicated shampoos, gums, ointments and creams; Lip balm, lip
creams and petroleum jelly; Contraceptive foam, films, and spermicides; and
Product/Equipment sold with chemicals (e.g. vaporizer sold with medication), and
electronic cigarettes?

 

YES             ✔ NO

 

6. RETURN POLICY

 

Company may return to Supplier, at Supplier’s expense, Merchandise that is: (i)
defective or nonconforming; (ii) returned to Company by customer (either
in−store or online); (iii) subject to Conditions of a Guaranteed Sale or
Overstock/Stock Balancing; or (iv) subject to a Recall or product withdrawal
under Section 14 of the Supplier Agreement (in any case “Returned Merchandise”).
Returned Merchandise will remain returnable for sixty (60) days after Company
and Supplier mutually agree to shut−off returns. Company will manage Returned
Merchandise as follows: Supplier will be charged the greater of the landed price
of the Merchandise or the current Merchandise cost plus a 10% handling charge
for all Returned Merchandise. Returned Merchandise will be shipped with return
freight charges billed back to Supplier. Returns are F.O.B Company’s dock.

 



9

 

 

Supplier Number: 607499 Agreement Number: 607499-64-2 Effective Date: 02/03/2020

 

Swell Allowance

Supplier will allow the Member Satisfaction Merchandise Allowance stated in this
Agreement. The percentage must be adequate to cover all costs associated with
Returned Merchandise, including but not limited to defective/returned
merchandise and handling costs, or additional claims will be filed by the
Company at its fiscal year end.

 

NOTWITHSTANDING THE FOREGOING (AND UNDER ANY OPTION), SUPPLIER AUTHORIZES
COMPANY TO PROCESS AND MANAGE RETURNED MERCHANDISE AS COMPANY CHOOSES IN ITS
DISCRETION (BUT WITHOUT AFFECTING RESPONSIBILITY FOR RETURN COSTS), IF COMPANY
DETERMINES, FOR WHATEVER REASON (INCLUDING THE CONDITION OF THE MERCHANDISE AND
ITS PACKAGING), THAT THE OPTION SELECTED BY SUPPLIER IS UNSUITABLE. IN ADDITION,
COMPANY IS NOT REQUIRED TO RETURN EMPTY OR DAMAGED PACKAGING TO SUPPLIER (OR
RETURN CENTER) TO SUPPORT A CLAIM FOR RETURNED MERCHANDISE.

 

7. Distribution Method

 

DC (Warehouse) ASN - No DSDC - No

 



10

 



 

MASTER VENDOR AGREEMENT

 

This Master Vendor Agreement (“Agreement”) is entered into this 31 day of July,
2018, by and between TRADER JOE’S COMPANY and its subsidiaries (including Trader
Joe’s East Inc.). (hereinafter collectively referred to as “TJ’s”) and Stonegate
Foods, a CALIFORNIA (“VENDOR”).

 

SCOPE OF AGREEMENT

 

A. TJ’s and VENDOR desire to enter into (or continue) a business relationship
with each other whereby TJ’s may from time to time issue purchase orders to
VENDOR for certain products.

 

B. TJ’s and VENDOR desire to set forth herein the terms and conditions that will
govern their business relationship.

 

C. TJ’s and VENDOR acknowledge that this Agreement contains the entire agreement
and understanding between the Parties concerning the business relationship
between TJ’s and VENDOR, and any and all prior oral or written agreements or
understandings between the Parties related hereto are superseded. No
representations, oral or otherwise, express or implied, other than those
specifically referred to in this Agreement, have been made by any party hereto,
except that any prior Vendor Representation Agreement regarding VENDOR’s
indemnity obligations to TJ’s for the use of third-party brokers or
intermediaries is incorporated into this Agreement by reference, but in the
event of a conflict between the two agreements, the provisions of this Agreement
control.

 

D. TJ’s and VENDOR understand that this Agreement preempts the existence of
and/or overrides any previous agreements, whether express or implied, or whether
oral or in writing, between TJ’s and VENDOR concerning TJ’s obligation and/or
commitment to purchase goods from VENDOR.

 

TERMS AND CONDITIONS

 

1. Purchase Orders: It is understood and agreed that, by entering into a
business relationship with VENDOR, TJ’s may from time to time issue, but has not
committed to issue, purchase orders to VENDOR. The parties to this Agreement
understand that this Agreement and business relationship may never result in
TJ’s issuing any purchase orders to VENDOR and that by entering into this
Agreement neither party has undertaken any obligations to the other except as
expressly provided herein. VENDOR is not entering into this Agreement in
reliance on the issuance of any future purchase orders by TJ’s to VENDOR.

 

  (a) This Agreement shall be incorporated by reference and made a part of any
purchase order hereinafter issued by TJ’s to VENDOR.

 

  (b) Each of the terms and conditions set forth in this Agreement will apply to
each purchase order unless otherwise specified by TJ’s in writing.

 

  (c) The purchase order shall set forth the description and quantity of goods,
price, arrival date or schedule, payment terms, pack/size, net weight per unit,
type of packaging, point of delivery, and other terms.

 

 

1

 

 

  (d) TJ’s is under no obligation to purchase goods from VENDOR regardless of
whether VENDOR is willing or able to supply TJ’s. And VENDOR may not produce or
procure any goods for TJ’s in the absence of a purchase order for said goods.

 

In those special circumstances (usually related to seasonal goods) where TJ’s
and VENDOR agree to purchase and supply a certain volume of goods, such
commitment and obligation must be documented in writing prior to the issuance of
the initial purchase order, in the form set forth in Exhibit A, which is
attached hereto and incorporated by reference.

 

Absent such prior written approval from TJ’s, TJ’s will not be obligated to
purchase nor will VENDOR be obligated to supply goods other than described in
individual purchase orders.

 

  (e) No contract shall exist with respect to an individual purchase order
unless and until it has been accepted by VENDOR as provided herein. VENDOR may
accept a purchase order by signing and returning it to TJ’s or by the shipment
of goods in accordance with the terms set forth in the purchase order. TJ’s
reserves the right to demand a written acceptance of a purchase order at any
time prior to shipment.

 

2. VENDOR’s Representations and Warranties: The following representations and
warranties shall apply to each and every purchase order issued by TJ’s to
VENDOR:

 

  (a) VENDOR represents and warrants that any goods sold to TJ’s shall be of
merchantable quality; shall be consistent with any samples submitted to and
accepted by TJ’s; and shall be of uniform kind, quality, quantity, and net
weight within each unit and among all units sold pursuant to said purchase
order.

 

  (b) VENDOR represents and warrants that all goods will be delivered with a
reasonable shelf life remaining agreed upon in advance by TJ’s and VENDOR based
on the type and nature of the product and will have legibly printed on all
packages coding information according to a coding method agreed upon in advance
by VENDOR and TJ’s.

 

  (c) VENDOR represents and warrants that any foods sold by VENDOR to TJ’s do
not in fact contain human public health pathogens or adulterants that are
regulated as zero tolerance for their presence, are not at reasonable risk of
containing such pathogens or adulterants, and are not manufactured, packaged, or
otherwise produced at facilities contaminated with such pathogens or at
reasonable risk of being contaminated with such pathogens.

 

  (d) VENDOR represents and warrants that VENDOR has absolute and good title to
and full right to dispose of any goods sold to TJ’s and that said goods shall
be, at the time of delivery to TJ’s, free of all security interests, liens, or
other encumbrances.

 

  (e) VENDOR represents and warrants that the goods sold to TJ’s and any product
information provided by VENDOR to TJ’s do not infringe upon or violate any
patent, copyright, trademark, trade name, or, without limitation, any other
rights belonging to others.

 



2

 



  

  (f) VENDOR understands that it must timely provide all product information
requested by TJ’s. VENDOR represents and warrants the accuracy of all
information it enters into TJ’s GORP system including but not limited to product
information such as product name and description; nutritional information;
ingredient lists; Kosher certifications; and claims that the products are
“organic,” “non-GMO”, “natural,” “fat-free,” or contain “no preservatives” or
“no artificial flavorings or colorings,” etc. To the extent that VENDOR provides
information to TJ’s outside of GORP, VENDOR hereby represents and warrants the
accuracy of all product information supplied by VENDOR to TJ’s regarding the
goods. VENDOR further represents and warrants the accuracy of all nutritional
claims and information, nutrient content claims, health claims, descriptive
claims, and/or any other claims that appear on the labels and/or packaging of
VENDOR’s goods, whether private-label or otherwise, regardless of whether such
claims are made at the request and/or direction of VENDOR. VENDOR understands
that it has a continuing obligation to assure the accuracy of all information it
enters or has entered into TJ’s GORP system, and that it will immediately notify
TJ’s if any such information is not completely accurate. VENDOR further
understands that it has a continuing obligation to review the labeling and/or
packaging of VENDOR’s goods, whether private label or otherwise, and to inform
TJ’s immediately if VENDOR believes that the labeling and/or packaging related
to any goods supplied to TJ’s by VENDOR is inaccurate or unlawful in any way.

 

  (g) VENDOR understands that it is VENDOR’s sole responsibility to provide TJ’s
or its designated payment processing partners (including but not limited to
Western Union) with accurate payment information and represents and warrants the
accuracy of any and all such payment information.

 

  (h) VENDOR represents and warrants that no contractual or business
relationship exists that prevents VENDOR from selling directly to TJ’s. As such,
TJ’s may purchase directly from VENDOR, and VENDOR may sell directly to Trader
Joe’s without the use or involvement of any broker or intermediary. VENDOR
understands that the indemnification obligations set forth in Section 13 of this
Agreement include the obligation, to the fullest extent permitted by law, to
indemnify, defend and hold Trader Joe’s harmless from any and all claims brought
by any party asserting that TJ’s purchase of goods from VENDOR constitutes
wrongful and/or unlawful conduct, including but not limited to interference with
contract or interference with prospective economic relations of any sort.

 

  (i) VENDOR represents and warrants that it shall comply with all applicable
anti-bribery and anti-corruption laws, including the US Foreign Corrupt
Practices Act (“FCPA”). VENDOR shall not make, directly or indirectly, in
connection with this Agreement, a payment or gift of, or an offer, promise, or
authorization to give money or anything of value to any Government Official or
any other person or entity for the purpose of influencing any act or decision on
such Government Official or such person or entity in his or her official
capacity or for the purpose of inducing such Government Official or such person
or entity to use his or her influence or position with any Government Entity to
influence any act or decision in order to obtain or retain business for, direct
business to, or secure an improper advantage for TJ’s or third-party
intermediary.

 

  (i) “Government Official” means (i) any officer, employee, or representative
(including anyone elected, nominated, or appointed to be an officer, employee,
or representative) of any Government Entity, or anyone otherwise acting in an
official capacity on behalf of a Government Entity; (ii) any political party,
political party official, or political party employee; (iii) any candidate for
public office; (iv) any royal or ruling family member; or (v) any agent or
representative of any of those persons listed in subcategories (i) through (v).

 



3

 

 

  (ii) “Government Entity” means (i) any national, state, regional, or local
government, and any government agency or department, or political party; (ii)
any entity or business that is owned or controlled by any of those bodies listed
in subcategory (i); or (iii) any international organization such as the United
Nations or the World Bank.

 

  (j) VENDOR represents and warrants that the goods sold to TJ’s were produced,
harvested, manufactured, processed, packaged, labeled, transported, delivered,
and sold in compliance with all applicable federal, state, and local laws and
regulations of the United States of America and all of its subdivisions and, if
applicable, the laws of any other country, state, or international governing
body. See Exhibit B for specific requirements related to Proposition 65 and
Exhibit C for specific information related to the toxics in packaging laws.

 

  (k) VENDOR represents and warrants that the resale of any of the goods by TJ’s
would not be in violation of any federal, state, or local law or regulation of
the United States of America or any of its subdivisions, or the laws of any
other country, state, or international governing body, including but not limited
to all Weights and Measures regulations applicable to the goods. Said products
shall fully comply at the time of purchase and/or through the date listed as the
“expiration” or “sell by” date.

 

  (l) VENDOR represents and warrants that the goods sold to TJ’s were not
produced, harvested, manufactured, processed, packaged, labeled, transported, or
delivered using forced or prison labor or forced or illegal child labor.

 

  (m) VENDOR represents and warrants that none of the goods sold to TJ’s are
diverted, freight salvaged, distressed, or subject to any resale limitations,
without TJ’s prior knowledge and written consent.

 

  (n) VENDOR represents and warrants that it will comply with all requirements
of TJ’s GORP system.

 

  (o) VENDOR understands that it is VENDOR’s responsibility to pay any container
and/or bottle fees applicable to goods supplied to TJ’s by VENDOR and otherwise
comply with any federal, state, or local law or regulation of the United States
of America regarding container and/or bottle deposits.

 

3. Inspection Report and Product Recall Notification: VENDOR has the obligation
to notify TJ’s within 24 hours of the issuance of any violation report following
an inspection by any federal, state, or local inspector of any facility in which
goods sold at TJ’s are manufactured, processed, produced, packaged, labeled,
stored, grown, or harvested. VENDOR also has the obligation to notify TJ’s as
specified in TJ’s Product Recall Protocol (Exhibit D). In the event of any and
all product recalls that are either (i) agreed upon between VENDOR and TJ’s, or
(ii) that are required (either by law or in the commercially reasonable judgment
of TJ’s) because TJ’s has reason to believe the products are: defective;
dangerous; incomplete; mislabeled; infringe upon intellectual property rights;
produced in a facility that, in Trader Joe’s commercially reasonable judgment,
poses unacceptable risks of product contamination by human public health
pathogens; or are not in compliance with applicable laws or regulations, the
products will be returned to VENDOR or destroyed at VENDOR’s expense. This
expense includes any administrative costs, handling costs, warehousing and/or
storage costs, actual shipping and/or freight costs, disposal costs, or customer
refunds arising out of the recall.

 



4

 



  

4. Packing Requirements: TJ’s will not accept any goods which do not conform
with the following packing requirements:

 

  (a) All goods must be adequately contained, packaged, and labeled so as to
satisfy all legal and commercial requirements for such goods.

 

  (b) All goods must be packed according to the pack/size, net weight per unit,
and type of packaging set forth in the purchase order. Any changes must be
approved by TJ’s in writing prior to shipment by VENDOR.

 

  (c) Subject to Section 4(a) of this Agreement, VENDOR agrees to print the
following information on one side of each case in characters that are prominent,
conspicuous, and easy to read and that are at least 1 inch tall: SKU number,
product description, expiration date, pack/size, and production lot number/pack
date. If VENDOR fails to print this information on the cases, VENDOR, at TJ’s
sole discretion, may be charged for the cost of labeling.

 

  (d) All code, expiration, and pack dates 1) on the outside of shipping cases,
shipping cartons or 2) on the packaging of any products supplied to TJ’s by
VENDOR, should be in month/day/year format. Each individual package must bear
coding information according to a coding method agreed upon in advance by VENDOR
and TJ’s. VENDOR should ship no more than one date code per pallet, but if more
than one code is included, the oldest code must be on the top of the pallet and
tags must be placed on all four sides of the pallet indicating that it contains
multiple date codes.

 

5. Bar Code Labeling of Packages: Each package must be labeled with a bar code
meeting the following requirements:

 

  (a) All private-label goods (i.e., goods to be resold under TJ’s trade name)
shall be labeled with an EAN-8 code, which shall be assigned by TJ’s to a
product upon request by VENDOR.

 

  (b) All branded products shall be labeled with a UPC Consumer Package Code
conforming to and in accordance with the guidelines and specifications of the
Uniform Code Council. VENDOR shall be responsible for informing TJ’s buyer of
the UPC code for a new product prior to issuance of the initial purchase order
for that product and for providing TJ’s buyer with at least 30 days’ advance
written notice of any changes in the UPC code for any existing products.

 



5

 



  

  (c) Unless the labels were printed by TJ’s, VENDOR shall be responsible for
the readability of bar codes and for ensuring that the bar codes have an ANSI
Symbol Grade of “C” or better per ANSI X3.182 – 1990 Bar Code Print Quality
Guideline.

 

  (d) If the bar code for any product is not readable (unless the labels were
printed by TJ’s) or if VENDOR failed to provide accurate or updated information
concerning that product’s bar code, TJ’s, at its sole discretion, may charge
VENDOR for any resulting costs and damages (including, but not limited, to the
cost of recalling product from the stores and the cost of relabeling) or may
reject the goods and return them to VENDOR for a full credit of the purchase
price and all costs incurred in returning the goods to VENDOR.

 

6. Shipping and Warehouse Requirements: VENDOR agrees to comply with the
Shipping and Warehouse Requirements set forth in Exhibit E, which is attached
hereto and incorporated herein by reference. If TJ’s issues shipping and
warehouse requirements via the GORP system, the requirements stated in GORP
shall supersede and replace Exhibit E to the extent they impose any new or
greater requirements on VENDOR.

 

7. Time of Delivery: VENDOR agrees to deliver the goods by the arrival date or
according to the schedule specified in the purchase order. Time is of the
essence of this contract and each purchase order issued by TJ’s to VENDOR.
Should VENDOR fail to deliver the goods by the arrival date or according to the
schedule specified in the purchase order, TJ’s may, at its sole option and
without limitations, cancel said purchase order or any undelivered portion of
said order and hold VENDOR liable for any damages sustained by TJ’s as a result
of said late delivery.

 

8. Inspection and Acceptance of Goods: TJ’s has the right to inspect the goods
within a reasonable time after their arrival at TJ’s warehouse before accepting
or rejecting the goods. TJ’s will notify VENDOR of any apparent nonconformity,
breach, or rejection of the goods within the time frame required by the
Perishable Agricultural Commodities Act (“PACA”), at the time the goods are
delivered to TJ’s, to the extent PACA is applicable to these terms and remains
in effect (for produce) or within 7 days of said inspection (for all other
goods). TJ’s reserves the right to reject goods and return them to VENDOR at any
time should it discover any latent nonconformity or defect in quality.

 

  (a) If TJ’s rejects the goods or a portion of the goods, VENDOR will be
responsible for all warehouse handling charges, duties, freight, labels, and
other costs associated with the rejected goods. TJ’s will not be required to
accept any substitute performance or to allow VENDOR to cure the original
tender.

 

  (b) TJ’s reserves the right to return to VENDOR any goods that are in
violation of any of the terms, conditions, warranties, or requirements of this
Agreement or any purchase order issued by TJ’s to VENDOR.

 

  (c) Any private-label goods that TJ’s rejects must not be sold, donated,
given, or otherwise transferred by VENDOR to any third party or to be salvaged.
VENDOR must provide a Certificate of Destruction from an authorized production
destruction site confirming that any rejected private-label goods have been
destroyed.

 



6

 



  

9. Waiver of Consequential Damages: In the event of breach or cancellation of
the purchase order by TJ’s, TJ’s liability, if any, shall be limited to the
purchase price of the goods actually shipped by VENDOR to TJ’s prior to notice
of the facts giving rise to said breach or cancellation. Under no circumstance
will TJ’s assume liability to VENDOR for incidental or consequential damages of
any kind (including, but not limited to, lost profits, loss of business
reputation, loss of capital investments, and/or employee severance payments).

 

10. Payment Terms and Invoice Requirements: For produce, the payment terms
specified in the purchase order shall be 10 days after acceptance of the goods
and shall commence upon receipt by TJ’s of VENDOR’s invoice, documentary proof
of delivery of the goods, and, if applicable, a credit memo acknowledging any
costs or damages chargeable to VENDOR. For all other goods, the payment terms
specified in the purchase order shall commence upon receipt by TJ’s of VENDOR’s
invoice, documentary proof of delivery of the goods, and, if applicable, a
credit memo acknowledging any costs or damages chargeable to VENDOR. VENDOR
agrees that, should TJ’s be unable to meet the payment terms specified in this
Section 10 owing to delayed receipt of VENDOR’s invoice, documentary proof of
delivery of the goods, or, if applicable, a credit memo acknowledging any costs
or damages chargeable to VENDOR, VENDOR will not hold TJ’s liable for default
and will extend the payment terms specified in this Section 10 on terms mutually
agreeable to VENDOR and TJ’s. See Exhibit F for specific requirements related to
invoicing.

 

11. Coupons/Promotions: Unless otherwise agreed between VENDOR and TJ’s, TJ’s
will not accept any products which are subject to any coupons or other
promotional programs or redeem any such coupons or promotions at any point of
sale.

 

12. Insurance Requirements: VENDOR will, at VENDOR’s sole expense, maintain
insurance coverage at all times while providing products to TJ’s. As such,
within five (5) days of execution of this Agreement, VENDOR must submit to TJ’s
a current certificate of insurance (“Certificate”) issued by VENDOR’s insurance
company or broker that meets the minimum requirements set forth in Exhibit G.

 

13. Indemnification and Resolution of Claims:

 

  (a) VENDOR shall, to the fullest extent permitted by law, indemnify, defend,
and hold TJ’s (and its officers, directors, shareholders, employees, agents, or
insurers) harmless from and against any and all claims, actions, liabilities,
damages, costs, expenses, penalties, fines and losses of any kind brought by a
third party (including but not limited to private parties and government
agencies) against TJ’s (and its officers, directors, shareholders, employees,
agents, or insurers) arising out of or related to (a) the sale of goods by
VENDOR to TJ’s; (b) the involvement of an agent, broker, distributor, or sales
representative in any such sale or any existing or prior relationship between
VENDOR and an agent, broker, distributor, or sales representative; (c) the
marketing, advertising, or resale of those goods by TJ’s; (d) the purchase,
consumption or use of those goods by any person; or (e) the breach or alleged
breach of any of the representations and warranties made herein by VENDOR. This
indemnity obligation shall apply even if the claim is groundless, false, or
fraudulent, shall apply regardless of whether it is covered by either TJ’s or
VENDOR’s insurance, and shall apply to any acts or omissions, willful
misconduct, or negligent conduct, whether active or passive, and to any suit or
action founded upon such claims.

 



7

 



  

  (b) Unless otherwise agreed in writing by TJ’s and VENDOR, in connection with
any indemnity or obligations set forth in this Section 13, TJ’s will be entitled
to use legal counsel of its choice, and VENDOR agrees to reimburse TJ’s for all
attorneys’ fees, costs and expenses incurred by such counsel.

 

  (c) If TJ’s is obligated to respond to a third-party subpoena or other
compulsory legal order regarding products supplied to TJ’s by VENDOR or TJ’s
business relationship with VENDOR, VENDOR agrees to reimburse TJ’s for all
attorneys’ fees, costs and expenses incurred by TJ’s responding to and/or
resolving the subpoena or order.

 

14. No Assignment or Delegation of Duties: VENDOR shall not delegate or assign
any obligation owed to it by TJ’s (including, but not limited to, the factoring
of an account receivable) or the performance of any obligation due from it to
TJ’s, without the written consent of TJ’s.

 

15. Publicity: VENDOR shall not publicize its business relationship with TJ’s in
any manner (including, but not limited to, verbal or written disclosure to any
third party or the public display of TJ’s private-label merchandise at trade
shows or in advertisements) without TJ’s prior written consent unless such
publicity is necessary in the performance of VENDOR’s obligations under this
Agreement or any purchase order which incorporates this Agreement.

 

16. Proprietary Information: Unless otherwise agreed to in writing by TJ’s, TJ’s
is entitled to exclusivity on the formulation of all private-label merchandise.
During the course of this business relationship, TJ’s may disclose to VENDOR
certain information that, if disclosed, would allow a competitor to create a
substantially similar product [including recipes, formulae, production
specifications, processing procedures, packaging, production quantities,
pricing, marketing strategies, market research, sales results, supply sources,
“trade secrets” as defined in the Uniform Trade Secrets Act, all information
concerning any products developed specifically for or at the request or
suggestion of TJ’s (other than a minor reformulation or modification of an
existing product of VENDOR), and other commercial information] (hereinafter
referred to as “Proprietary Information”). TJ’s requires such information to be
kept and VENDOR agrees to keep in strictest confidence.

 

  (a) All Proprietary Information disclosed, either orally or in writing, by
TJ’s to VENDOR (including VENDOR’s employees, agents, and representatives) shall
be kept strictly confidential and shall not be disclosed to any other party for
any reason, either during or after termination of our business relationship,
until such time as said information is made known to the public by TJ’s or TJ’s
gives its prior written consent to the disclosure.

 

  (b) VENDOR shall make no use, nor authorize any use, of any Proprietary
Information for any purpose unrelated to this Agreement or any purchase orders
issued pursuant to this Agreement, whether for VENDOR’s own benefit or the
benefit of others, including the sale to third parties of any products developed
specifically for or at the request or suggestion of, TJ’s (other than a minor
reformulation or modification of an existing product of VENDOR). In other words,
VENDOR cannot take any information related to products developed specifically
for TJ’s and use that information to make substantially similar products to sell
to any third party; nor may VENDOR sell products developed specifically for TJ’s
to any third party.

 



8

 



  

  (c) VENDOR will take appropriate measures to restrict the dissemination of
Proprietary Information on a “need to know” basis and will ensure that its
employees, agents, and representatives are aware of and agree to be bound by the
terms of this Agreement. To the extent VENDOR maintains any proprietary or TJ’s
information, VENDOR shall comply with the Information Security Guidelines in
Exhibit H. Without limiting any of TJ’s rights or remedies hereunder and
notwithstanding anything to the contrary in this Agreement, TJ’s may immediately
terminate this Agreement upon written notice if VENDOR breaches its
confidentiality obligations with respect to Proprietary Information hereunder or
fails to comply with the Information Security Guidelines. VENDOR shall, to the
fullest extent permitted by law, indemnify, defend, and hold TJ’s (and its
officers, directors, shareholders, employees, agents, or insurers) harmless from
and against any and all claims, actions, liabilities, damages, costs, expenses,
penalties, fines and losses of any kind arising out of or related to VENDOR’s
breach of its confidentiality obligations with respect to Proprietary
Information hereunder or its failure to comply with the Information Security
Guidelines.

 

  (d) Upon termination of the business relationship between TJ’s and VENDOR,
VENDOR will not pack any products using labels or other packaging developed by
or for TJ’s and shall, at TJ’s direction, immediately destroy or return all such
materials and all written Proprietary Information to TJ’s. VENDOR further agrees
that it will not copy TJ’s trade dress or copyrights in its labels and other
packaging.

 

  (e) Any use or disclosure of Proprietary Information in violation of this
Agreement shall entitle TJ’s to injunctive relief restraining such unauthorized
use or disclosure without the requirement to post a bond, together with damages,
costs, and attorney’s fees.

 

17. Private-Label Products: The following terms and conditions shall apply to
any private-label goods (i.e., goods to be resold under TJ’s trade name) sold by
VENDOR to TJ’s:

 

  (a) VENDOR will not make any changes in the recipe for said goods (including,
but not limited to, adding, deleting, or changing any of the ingredients,
changing upstream ingredient suppliers and/or manufacturers, or changing the
cooking times or methods) without the prior written approval of TJ’s.

 

  (b) VENDOR agrees that TJ’s owns the copyright, trademark, and trade dress on
all labels (including the copy, artwork, and product name) bearing the TJ’s
trade name (regardless of whether the copy, artwork, or product name was
developed by or for TJ’s or was supplied or suggested to TJ’s by VENDOR). VENDOR
shall require any printer of labels or packaging for private-label goods to make
no modifications to the approved label provided by VENDOR without prior written
approval from TJ’s.

 

  (c) VENDOR will not allow any products bearing labels or other packaging
developed by or for TJ’s to be sold, donated, given, or otherwise transferred by
VENDOR to any third party or to be salvaged, including but not limited to, goods
that are rejected by TJ’s pursuant to Section 8 of this Agreement. VENDOR
further agrees that it will not copy TJ’s copyrights, trademarks, or trade dress
in its labels and other packaging.

 



9

 



  

  (d) VENDOR agrees to fully comply with all TJ’s Minimum Vendor Requirements as
documented and available for download in myLibrary in the GORP system except for
where an approved and signed variance request is on file and maintained by
VENDOR. VENDOR also agrees to submit all required food safety & quality programs
as requested in the vendor set-up and QA Approval scorecards in GORP and meet
all finished product testing requirements as applicable to the product category.

 

  (e) VENDOR understands and agrees that, prior to the issuance of any purchase
orders for a product, VENDOR must provide to TJ’s Quality Assurance Department
the product information requested by TJ’s either via GORP or (if directed by
TJ’s) TJ’s Product Specification Information form.

 

  (f) If TJ’s discontinues a private-label product through no fault of VENDOR’s,
TJ’s will not be liable for any packaging (including but not limited to labels,
containers, bags, and wrappers) costs except as provided in a Packaging
Commitments/Reorder Agreement between VENDOR and TJ’s for said product. Any
Packaging Commitments/Reorder Agreement between VENDOR and TJ’s shall be
documented in writing, in the form set forth in Exhibit I, which is attached
hereto and incorporated by reference.

 

18. Audits and Site Visits: VENDOR agrees that TJ’s has the absolute right to
audit, visit, or tour any facilities used for the production or storage of goods
sold to TJ’s. VENDOR agrees that it shall pay all costs for any such audit
conducted by TJ’s designated third-party auditor and that TJ’s may deduct from
any outstanding invoices with VENDOR the amounts due for such audit if VENDOR
does not timely comply with this obligation.

 

19. Additional Terms for Brokers, Distributors, or Sales Representatives:

 

  (a) If VENDOR is a broker, distributor, or sales representative, the following
additional terms shall apply:

 

  (i) VENDOR agrees, upon request by TJ’s, to disclose to TJ’s VENDOR’s costs of
goods from the manufacturer and any other costs incurred in connection with the
goods and the VENDOR’s markup on said costs. Within 14 days of written request
by TJ’s, VENDOR shall furnish TJ’s with documentation of said costs and markups.

 

  (ii) VENDOR agrees, upon request by TJ’s, to disclose to TJ’s any contractual
or other business relationship between VENDOR and the manufacturer or supplier
of the goods. Within 14 days of written request by TJ’s, VENDOR shall furnish
TJ’s with copies of all contracts or other documents establishing said
relationship.

 

  (iii) VENDOR agrees that TJ’s has the absolute right to audit, visit, or tour
the facilities of any manufacturer or producer of the goods sold to TJ’s.

 

  (b) If VENDOR is represented by or acting through a broker, distributor, or
sales representative, the following additional terms shall apply:

 

  (i) VENDOR agrees that TJ’s may communicate with VENDOR either directly or
through VENDOR’s authorized agent, broker, distributor, or sales representative
(“AGENT”).

 



10

 



  

  (ii) VENDOR represents and warrants that any audit, visit, or tour by TJ’s of
the facilities where the goods are produced does not violate any contractual or
other business relationship between VENDOR and AGENT.

 

  (iii) VENDOR represents and warrants that direct communication between TJ’s
and VENDOR does not violate any contractual or other business relationship
between VENDOR and AGENT.

 

  (iv) VENDOR represents and warrants that it will not sell any goods to TJ’s in
violation of any contractual or other business relationship between VENDOR and
AGENT.

 

  (v) VENDOR represents and warrants that VENDOR unambiguously understands that
AGENT is not an agent or representative of TJ’s and that AGENT has no authority,
express or implied, to legally obligate or otherwise bind TJ’s.

 

  (vi) Upon request by TJ’s, VENDOR agrees to disclose to TJ’s any contractual
or other business relationship between VENDOR and AGENT that would govern the
sale of goods to TJ’s. VENDOR will furnish TJ’s with copies of all contracts or
other documents establishing such a relationship within 14 days of TJ’s request.

 

20. Mailing Address: All purchase orders, invoices, notices, and other documents
should be sent to the parties at the following addresses unless the party is
notified in writing by the other party to send any documents to a different
address:

 

  Trader Joe’s Company     800 South Shamrock Avenue     Monrovia, California
91016-6346           VENDOR:     Stonegate Foods     6305 Alondra Blvd,    
Paramount, CA 90723,  

 

21. Additional Vendor Documents and/or Information: In addition to any documents
specified above, VENDOR agrees to submit the following documents and/or
information to TJ’s within five (5) days of execution of this Agreement:

 

  (a) A copy of VENDOR’s Federal Inspection Certificate, its Processed Food
Registration Certificate issued by the State of California, or any similar
certificate issued by any other state (or VENDOR may provide the name of the
government agency and its registration number in a letter);

 

  (b) If VENDOR’s principal place of business is not located within the United
States:

 

  (i) Documents sufficient to show that VENDOR is duly licensed to operate in
its country of residence and has complied with any local registration
requirements.

 

  (ii) Any completed US withholding certificates (W-8 series of forms) necessary
to claim an exemption from or reduction in withholding.

 



11

 

 

  (c) If VENDOR’s principal place of business is located within the United
States, a completed IRS Form W-9, Request For Taxpayer Identification Number and
Certification.

 

  (d) Proof of compliance with the food facility registration requirements of
the Public Health Security and Bioterrorism Act of 2002 and Food Safety
Modernization Act, including any certificates of registration and/or
registration numbers.

 

22. Additional Requirements for Vendors of Dietary Supplements: If VENDOR is a
supplier of products subject to the Dietary Supplement & Nonprescription Drug
Consumer Protection Act (the “FDCA”), VENDOR acknowledges and agrees that TJ’s
is assigning the reporting requirement of the FDCA to VENDOR, as set forth in
Exhibit J, which is attached hereto and incorporated herein by reference.

 

23. Additional Requirements for Vendors of Produce: If VENDOR is a supplier of
produce, VENDOR acknowledges and agrees that it will provide only non-GMO and
non-irradiated produce to TJ’s, regardless of whether the produce is branded
label or private label. In addition, any produce item that is listed as a
“Genetically Engineered Suspect Ingredient” on El’s Acceptable Ingredient List
for Food and Dietary Supplements must include a non-GMO affidavit documenting
from seed source to harvest: corn, papaya, radicchio, tomatoes, and yellow
squash.

 

24. Claims and Disputes: Any dispute, claim, or controversy arising out of or
relating to this Agreement, the breach, termination, enforcement, interpretation
or validity this Agreement, any purchase order issued by TJ’s to VENDOR, or any
aspect of the business relationship between VENDOR and TJ’S, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Los Angeles, CA, before one arbitrator.
Unless otherwise agreed by TJ’s and VENDOR, the arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.
Notwithstanding Section 25(b) of this Agreement, this Section shall be governed
by, construed in accordance with, and enforced under the terms of Federal
Arbitration Act, and no ruling and/or decision of a California court or
provision of California law, including, but not limited to, Section 1281.2 of
the California Code of Civil Procedure, shall be construed to apply to the
enforcement of this Section or construed to govern the scope of discovery
available to the parties or any other aspect of the arbitration’s procedure. Any
dispute, claim, or controversy arising out of or relating to this Agreement, the
breach, termination, enforcement, interpretation or validity this Agreement, any
purchase order issued by TJ’s to VENDOR, or any aspect of the business
relationship between VENDOR and TJ’S, including the determination of the scope
or applicability of this agreement to arbitrate, shall be determined by
arbitration regardless of whether a party to the arbitration is also a party to
litigation in a pending court action or special proceeding with a third party
and/or third parties arising out of the same transaction or series of related
transactions.

 



12

 



 

  (a) Except that Section 25(a) of this Agreement shall be governed by,
construed in accordance with, and enforced under terms of the Federal
Arbitration Act, this Agreement and any purchase order issued which incorporates
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, excluding any laws regarding the conflict or choice of
laws and the United Nations Convention on Contracts For the International Sale
of Goods. Venue for any action or arbitration arising out of or relating to this
Agreement or any purchase order issued which incorporates this Agreement, or the
breach thereof, shall be in Los Angeles County, California, U.S.A. and the
parties hereby consent to personal jurisdiction in said county.

 

  (b) The prevailing party in any action, arbitration, or other proceeding by
which one party to this Agreement seeks to enforce its rights under the
Agreement or any purchase orders that incorporate this Agreement shall be
entitled to recover its attorney’s fees and all costs, fees, and expenses
incurred in connection with said action, arbitration, or proceeding.

 

25. Warranties: All warranties contained herein are continuing warranties and
will be binding upon VENDOR with respect to all goods that VENDOR ships or
delivers to TJ’s (including goods that are in transit).

 

26. Additional Terms and Conditions: If this paragraph is initialed by VENDOR
and TJ’s, this Agreement is supplemented by the Additional Terms and Conditions
contained in the attached Exhibit K._______ VENDOR _______ TJ’s.

 

27. Amendments: This Agreement can only be modified by a writing signed by duly
authorized representatives of both TJ’s and VENDOR. The failure of either party
to insist on strict performance of any provision of this Agreement, or to
exercise any right or remedy, will not be deemed a waiver of such performance,
right or remedy, of that or any other provision of this Agreement.

 

28. Validity: If any provision of this Agreement is held to be contrary to law,
the remaining provisions of this Agreement shall remain in full force and
effect.

 

29. Section Headings: The section headings set forth in this Agreement are for
convenience only and shall not be construed as part of this Agreement. When the
context requires, the plural shall include the singular and singular the plural.

 

30. Neutral Drafting: Any ambiguities in the Agreement are not to be construed
against either party as this Agreement shall be deemed to be drafted neutrally.

 



13

 



  

31. Counterparts: This Agreement may be executed in duplicate counterparts or by
facsimile or PDF or similar electronic format, each of which shall be considered
an original, and which together shall constitute one and the same instrument.

 

TRADER JOE’S COMPANY   VENDOR   Stonegate Foods         BY     BY /s/ Martha
Martinez     Martha Martinez Controller (Print Name and Title)   (Print Name and
Title)     FED TIN: 54-2135710          

 



14

 



  

EXHIBIT A

VOLUME PURCHASE AGREEMENT

 

This Volume Purchase Agreement (“Agreement”) is entered into as of the effective
date indicated below (“Effective Date”), by and between TRADER JOE’S COMPANY and
its subsidiaries (including Trader Joe’s East, Inc.) (hereinafter collectively
referred to as “TJ’s”) and Stonegate Foods (“VENDOR”).

 

This Agreement consists of this signature sheet and the Master Vendor Agreement
(“MVA”) executed by TJ’s and Vendor. As provided in the MVA, TJ’s will not be
liable for any costs (including, but not limited to, costs for finished goods
and raw ingredients) for product inventory remaining in the event TJ’s
discontinues the private-label product.

 

Product Name: __________________________________

 

UPC No.: __________________________________

 

VENDOR: __________________________________

 

Effective Date of

 

Volume Purchase Agreement: __________________________________

 

Term of Agreement and Delivery Terms: __________________________________

 

Price Term: __________________________________

 

Volume Commitment: __________________________________

 

(1) Volume based on average sales of _______________________ number of weeks
prior to termination.

 

TJ’s will fulfill this Volume Purchase Agreement by issuing individual purchase
orders in accordance with the terms set forth herein; VENDOR shall deliver the
goods in compliance with those purchase orders.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the Effective Date,

 

TRADER JOE’S COMPANY   VENDOR   BY     BY         (Print Name and Title)  
(Print Name and Title)       FED TIN:  

 



15

 



 

EXHIBIT B

VENDOR REPRESENTATION REGARDING PROPOSITION 65 COMPLIANCE

 

Trader Joe’s continually strives for higher quality in order to deliver more
value to our customers. We intend to meet customer expectations, particularly
with regard to product safety. As such, we would like to take this opportunity
to remind you of your obligation as a business partner to ensure that all
products you sell to Trader Joe’s are in full compliance with all applicable
laws and regulations, including California’s Safe Drinking Water and Toxic
Enforcement Act, Cal. Health & Safety Code § 25249.5 et seq. (“Proposition 65”).

 

As set forth in Section 2 of this Agreement, VENDOR has represented and
warranted to TJ’s, amongst other things:

 

  ● VENDOR will comply with all requirements of TJ’s GORP system;

 

  ● The accuracy of all information entered into TJ’s GORP system;

 

  ● The accuracy of all product information supplied by VENDOR to Trader Joe’s;

 

  ● The goods sold to Trader Joe’s by VENDOR were produced, harvested,
manufactured, processed, packaged, labeled, delivered, and sold in compliance
with all applicable laws; and

 

  ● The resale of any of the goods by Trader Joe’s would not be in violation of
any laws.

 

In light of such representations and warranties, TJ’s requires VENDOR to review
and agree to the following terms related to VENDOR’s relationship with TJ’s. By
signing this document, you agree that you understand that the terms below are to
be read in conjunction with, and do not override or modify in any way the
requirements of, the Master Vendor Agreement.

 

On this 31 day of July, 20l8, Stonegate Foods (“VENDOR”) hereby acknowledges and
agrees to the following terms provided herein:

 

1. The Agreement Requires Compliance with Proposition 65: VENDOR understands
that, as part of its obligations under this Agreement, all goods sold to TJ’s by
VENDOR must fully comply with Proposition 65.

 

2. VENDOR Represents and Warrants Compliance with Proposition 65: VENDOR
represents and warrants that all goods sold to TJ’s by VENDOR do and will comply
with Proposition 65 and, as such, either (a) do not contain chemicals known to
the State of California to cause cancer or reproductive toxicity at a level
requiring a Proposition 65 warning; or (b) may contain chemicals known to the
State of California to cause cancer or reproductive toxicity at a level
requiring a Proposition 65 warning, in which case VENDOR represents and warrants
that it has informed Trader Joe’s in writing of the chemicals and levels that it
believes may require a warning. In the event a warning is required, VENDOR
agrees that the placement of a warning sign at shelf level or at checkout (even
as to multiple products in a category) would be appropriate or, if not, will
provide recommendations as to what type of Proposition 65 warning would be
appropriate.

 

3. VENDOR Commits to Make Test Results Available: Should Trader Joe’s request
access to laboratory testing or other analytical results regarding the levels of
chemicals contained in goods sold to TJ’s by VENDOR, VENDOR shall share such
information and will provide it to TJ’s promptly upon request.

 



16

 



  

4. Indemnification of Related Claims: As provided above, the Master Vendor
Agreement requires that all goods sold to Trader Joe’s by VENDOR fully comply
with Proposition 65. Thus, VENDOR agrees, to the fullest extent permitted by
law, to indemnify, defend and hold TJ’s harmless from any and all claims brought
by any party that TJ’s resale of products sold it to by VENDOR (whether
private-label or otherwise) are or were sold in violation of Proposition 65.
VENDOR further agrees that its obligation to indemnify, defend and hold TJ’s
harmless from Proposition 65 claims will apply regardless of Cal. Code Regs.
tit. 27 § 25600.2 (or any other similar provision of law governing the
respective responsibilities of product suppliers and retailers to provide
Proposition 65 warnings), such that VENDOR shall be obligated to indemnify,
defend and hold TJ’s harmless from any Proposition 65 claims arising out of TJ’s
resale of VENDOR’s products regardless of whether VENDOR 1) provides TJ’s with
warning materials for its products, or 2) supplies TJ’s with private-label
products.

 

Please sign below to acknowledge that you have received, read and will adhere to
the above terms while engaged in business with Trader Joe’s.

 

AGREED AND ACKNOWLEDGED BY:         VENDOR:  Stonegate Foods         BY: /s/
Martha Martinez         Date: 7/3/2018  

 



17

 

  

EXHIBIT C

VENDOR REPRESENTATION REGARDING TOXICS IN PACKAGING LAWS

 

Trader Joe’s is committed to providing its customers with safe products, and as
Trader Joe’s business partner, we expect you to deliver products that meet this
commitment. As such, we would like to remind you of your obligation to ensure
that all products you sell to Trader Joe’s are in full compliance with all
applicable laws and regulations, including the toxics in packaging laws in the
following states, as well as any similar laws in other states:

 

  ● California, Toxics in Packaging Prevention Act, Cal. Health & Safety Code §
25214.11 et seq.

 

  ● Connecticut, Conn. Gen. Stat. § 22a-255g et seq.

 

  ● Florida, Fla. Stat. § 403.7191

 

  ● Georgia, Ga. Code Ann. § 12-8-160 et seq.

 

  ● Illinois, 415 Ill. Comp. Stat. 5/21.5

 

  ● Iowa, Iowa Code § 455D.19

 

  ● Maine, Me. Stat. tit. 32, § 1731 et seq.

 

  ● Maryland, Md. Code Ann., Environment § 9-1901 et seq.

 

  ● Minnesota, Minn. Stat. § 115A.965

 

  ● Missouri, Mo. Rev. Stat. § 260.820 et seq.

 

  ● New Hampshire, N.H. Rev. Stat. Ann. § 149-M:32 et seq.

 

  ● New Jersey, Toxic Packaging Reduction Act, N.J. Rev. Stat. § 13:1E-99.44 et
seq.

 

  ● New York, Hazardous Packaging Law, N.Y. Envtl. Conserv. Law § 37-0201 et
seq.

 

  ● Pennsylvania, Safe Packaging Act, 35 Pa. Stat. and Cons. Stat. Ann. §
6024.101 et seq.

 

  ● Rhode Island, Toxic Packaging Reduction Act, 23 R.I. Gen. Laws § 23-18.13-1
et seq.

 

  ● Vermont, Vt. Stat. Ann. tit. 10, § 6620a et seq.

 

  ● Virginia, Reduction of Heavy Metals in Packaging Act, Va. Code Ann. §
10.1-1425.20

 

  ● Washington, Wash. Rev. Code § 70.95G.005 et seq.

 

  ● Wisconsin, Wis. Stat. § 100.285 et seq.

 

For more information about state toxics in packaging laws, VENDOR may contact
the Toxics in Packaging Clearinghouse, which coordinates the implementation of
toxics in packaging legislation on behalf of its member states.

 

As set forth in Section 2 of this Agreement, VENDOR has represented and
warranted to Trader Joe’s, amongst other things, that:

 

  ● VENDOR will comply with all requirements of Trader Joe’s GORP system;

 

  ● The accuracy of all information entered into Trader Joe’s GORP system;

 

  ● The accuracy of all product information supplied by VENDOR to Trader Joe’s;

 

  ● The goods sold to Trader Joe’s by VENDOR were produced, harvested,
manufactured, processed, packaged, labeled, delivered, and sold in compliance
with all applicable laws; and

 

  ● The resale of any of the goods by Trader Joe’s would not be in violation of
any laws.

 



18

 



  

In light of such representations and warranties, Trader Joe’s requires VENDOR to
review and agree to the following terms related to VENDOR’s relationship with
Trader Joe’s:

 

On this 31` day of July, 2018, Stonegate Foods (“VENDOR”) hereby acknowledges
and agrees to the following terms provided herein:

 

1. The Agreement Requires Compliance with State Toxics in Packaging Laws: VENDOR
understands that, as part of its obligations under this Agreement, all goods
sold to Trader Joe’s by VENDOR must fully comply with state toxics in packaging
laws.

 

2. VENDOR Represents and Warrants Compliance with State Toxics in Packaging
Laws: VENDOR represents and warrants that all goods sold to Trader Joe’s by
VENDOR do and will comply with state toxics in packaging laws.

 

3. VENDOR to Provide Certificates of Compliance: VENDOR shall provide Trader
Joe’s with applicable certificates of compliance with state toxics in packaging
laws regarding packaging and/or packaging components of goods sold to Trader
Joe’s by VENDOR.

 

4. Indemnification of Related Claims: As provided above, the Master Vendor
Agreement requires that all goods sold to Trader Joe’s by VENDOR fully comply
with Toxics in Packaging Laws. Thus, VENDOR agrees, to the fullest extent
permitted by law, to indemnify, defend and hold Trader Joe’s harmless from any
and all claims or enforcement actions brought by any party regarding Trader
Joe’s resale of products sold it to by VENDOR (whether private-label or
otherwise) that are or were sold in violation of state toxics in packaging laws.

 

Please sign below to acknowledge that you have received, read and will adhere to
the above terms while engaged in business with Trader Joe’s.

 

AGREED AND ACKNOWLEDGED BY:         VENDOR : Stonegate Foods         BY: /s/
Martha Martinez         Date: 7/31/2018  

 



19

 

  

EXHIBIT D

PRODUCT RECALL PROTOCOL

 

Trader Joe’s Product Recall Protocol sets forth clear expectations that must be
followed if any item sold to Trader Joe’s is subject to, or has the potential to
be subject to, a recall.

 

It is the vendor’s obligation to notify Trader Joe’s at the first sign of any
food safety issue which has the potential for resulting in a recall. First sign
includes but are not limited to:

 

  ■ Any contact from a regulatory agency (FDA, USDA, Center for Disease Control,
Public Health Department, etc.) indicating any form of a potential investigation
related to products manufactured in the same facility as TJ’s product OR using
the same raw materials (not lot) as the product in question, regardless if the
product in question is a Trader Joe’s product or not.

 

  ■ Release of non-conforming product out of the manufacturing facilities
control.

 

Such notification shall be done both verbally and in writing via email. Actual
receipt of such notice by Trader Joe’s must be verified by the vendor. The
sending of notice via email, letter or voicemail without reply from Trader Joe’s
shall not constitute notice.

 

Trader Joe’s MUST be alerted prior to any report to a regulatory agency (FDA
Reportable Foods Registry, USDA, etc.).

 

If a situation arises due to contact from a regulatory agency (FDA, USDA, Center
for Disease Control, Public Health Department, etc.) Trader Joe’s requires
notification within two hours of first contact from the agencv.

 

Below are Trader Joe’s recall contacts, please send written communication to all
of the Trader Joe’s crew members listed below.

 

  ■ Carla Hechler, Snr. Director Food Safety & Regulatory Compliance



  o chechler@traderjoes.com



  o 626-533-5636 (c); 626-599-2869 (o)



  ■ Sokrith Sea, Quality Control Director



  o ssea@traderjoes.com



  o 626-622-5423 (c); 626-599-3763 (o)



  ■ Marcy Kopelman, Vice President of Merchandising



  o mkopelman@traderjoes.com



  o 626-376-5150 (c); 626-599-3761 (o)



  ■ Colin Fields, Vice President of Merchandising



  o cfields@traderjoes.com



  o 818-809-7921 (c); 857-400-3373 (o)



  ■ Matt Sloan, Vice President of Marketing-Product



  o msloan@traderjoes.com



  o 626-376-5716 (c); 626-599-2813 (o)



  ■ Erin Baker, Vice President of Marketing-Communications



  o ebaker@traderjoes.com



  o 626-260-8867 (c); 626-599-2805 (o)



 



20

 

  

  ■ Kenya Friend-Daniel, Director of Public Relations



  o kfriend@traderjoes.com



  o 626-486-4847(c); 626-599-2898 (o)



  ■ Trader Joe’s Category Leader for the respective product(s)

 

  2. When notifying Trader Joe’s of an issue that has the potential to be a
product recall, the following information should be provided as soon as
possible.



  ■ Product name and TJ product SKU number



  ■ Product lot code and date code — all information that would be on the
package, in the format that it is written on the package.



  ■ Reason for recall or description of the issue/investigation at hand and
information on what has taken place thus far and immediate next steps being
carried out.



  ■ Any instructions/information provided by a regulatory agency (if initiated
by them).



  o A regulatory agency should not be contacted for an issue identified with a
TJ’s product prior to communications with TJ’s.



  ■ Traceability details — When was this product shipped to TJ’s (WCD
Distribution Centers), what quantity, which DC’s, what PO numbers.



  ■ Contact information for your company’s Recall Coordinator as well as 24 hour
emergency contact info.



  ■ Contact information for who will be handling press and writing the press
release in the event that it is necessary.



  o NOTE: For FDA Recalls - Any press materials referencing Trader Joe’s MUST be
sent to TJ’s PRIOR to submittal for review and approval by the FDA. DO NOT send
draft press releases to the FDA without approval from TJ’s



  o NOTE: For USDA Recalls — Draft Press releases issued by the USDA MUST
immediately be sent to TJ’s to review within the given 30 minute window.

 

Company Name:   Stonegate Foods         Signature, Printed Name & Date (Office
of the Company)               Signature, Printed Name & Date (Food Safety/Office
of the Company)          

 



21

 



 

EXHIBIT E

SHIPPING AND WAREHOUSE REQUIREMENTS

 

VENDOR must contact Trader Joe’s Service Center Appointment Clerk within a
reasonable amount of time (requested time, 48 hours or greater) in advance of
the arrival of a shipment in order to make an appointment for delivery of the
goods. VENDOR acknowledges that the failure to provide timely notice may delay
receipt of the goods and VENDOR agrees that, at TJ’s sole discretion, it may be
charged for any damages and/or costs resulting from any such delay and/or it may
result in the cancellation of the purchase order by TJ’s. Each shipment must be
accompanied by a bill of lading specifying TJ’s Purchase Order no., and the TJ’s
SKU no., product description, total number of cases shipped, vendor name, and
gross weight and a packing slip/Bio Sheet that conforms to the Bio Terrorist
requirements.

 

  (a) Warehouses will only book deliveries 3 days prior, on or within the 7 days
after the Requested Delivery Date (abbreviated going forward as “RDD”) — the ETA
on the PO.

 

  (b) Warehouses will not book deliveries for expired PO’s (PO’s that are more
than 7 days past the ETA).

 

  (c) Warehouses will email vendors/drivers an appointment that falls within the
RDD guidelines when they call to schedule a delivery appointment. An email
confirmation will be required to complete the booking agreement between
Warehouse and vendors/drivers.

 

The purchase order will specify whether the goods are to be delivered on slip
sheets, floor stacked, or pallets. If the goods are to be delivered on pallets,
TJ’s does not pay for pallets and VENDOR agrees that the pallets will conform to
the following requirements:

 

  (a) The pallets must be #2 quality or better. The pallets may not have any
missing or broken boards.

 

  (b) The pallets must be 40” x 48”, 4-way, wood pallets.

 

  (c) The maximum pallet heights (including the pallet) for each warehouse are:

 

Site   Site description   State   60”   65”   70”   72”   74”   78”   80”   84”
  96” 901   TOLLESON AZ ALCOHOL   AZ   X                                 985  
TOLLESON AZ CROSSDOCK   AZ   X                                 902   TOLLESON AZ
INVENTORIED - PHOENIX   AZ   X                                 900   CHINO   CA
  X                                 5043   CHINO DRY   CA   X                  
              930   FONTANA   CA   X                                 5006  
FONTANA ALCOHOL   CA   X                                 932   FONTANA COOLER  
CA   X                                

 



22

 

  

Site   Site description   State   60”   65”   70”   72”   74”   78”   80”   84”
  96” 980   FONTANA CROSS DOCK   CA   X                                 931  
FONTANA DRY   CA   X                                 933   FONTANA JIT FRESH  
CA                           X         5003   FONTANA NON ALC BEVERAGES   CA   X
                                5013   REDLANDS   CA   X                        
        981   US GROWERS   CA   X                                 5304   IRVING
COOLER   TX   X                                 5303   IRVING DRY   TX   X      
                          5309   IRVING FROZEN   TX   X                        
        5305   IRVING TX JIT   TX                           X         5308  
XDOCK IRVING TEXAS   TX   X                                 993   JIT STOCKTON  
CA                           X         992   REFRIGERATED STOCKTON   CA   X    
                            990   STOCKTON (GOLD STOCK)   CA   X                
                989   STOCKTON (WMS JR)   CA   X                                
5056   STOCKTON ALCOHOL   CA   X                                 5057   STOCKTON
CONFECTION   CA   X                                 5054   STOCKTON COOLER   CA
  X                                 988   STOCKTON CROSS DOCK   CA   X          
                      5053   STOCKTON DRY   CA   X                              
  5055   STOCKTON JIT   CA   X                                 5058   STOCKTON
XDOCK   CA   X                                 5059   STOCKTON FREEZER/COOLER  
CA   X                                 943   VERSACOLD MODESTO   CA            
                  X   5106   LACEY ALCOHOL   WA   X                            
    5107   LACEY CONFECTION   WA   X                                 5104  
LACEY COOLER   WA   X                                 987   LACEY CROSS DOCK  
WA   X                                 5103   LACEY DRY   WA   X                
                974   LACEY JIT   WA                           X         5105  
LACEY JIT   WA                           X        

 



23

 



 

Site   Site description   State   60”   65”   70”   72”   74”   78”   80”   84”
  96” 972   LACEY NORTHWEST COOLER   WA   X                                 970
  LACEY NORTHWEST DRY   WA   X                                 971   LACEY WA
ALCOHOL   WA   X                                 5108   LACEY XDOCK   WA   X    
                            5109   LACEY FREEZER   WA   X                      
          5653   DAYTONA DRY   FL   X                                 5654  
DAYTONA - REFRIGERATED   FL   X                                 5655   DAYTONA -
JIT   FL                           X         5656   DAYTONA - ALCOHOL   FL      
            X                 5657   DAYTONA-TEMP CONTROL   FL       X          
                  5658   DAYTONA — XDOCK   FL   X                              
  5659   DAYTONA - FROZEN   FL               X                     922   CHEESE
PRODUCTION MINOOKA   IL                   X                 5354   MINOOKA
COOLER   IL                   X                 5353   MINOOKA DRY   IL        
          X                 5359   MINOOKA FROZEN   IL           X              
          5355   WCD JIT MINOOKA   IL                   X                 5358  
WCD XDOCK MINOOKA   IL                   X                 953   JIT MIDDLEBORO
  MA                           X         954   MIDDLEBORO COOLER   MA          
                X         959   MIDDLEBORO CROSS DOCK   MA                      
    X         968   FROZEN NAZARETH PA   PA   X                                
963   JIT NAZARETH   PA   X                                 962   NAZARETH
COOLER   PA   X                                 965   NAZARETH COOLER   PA   X  
                              969   NAZARETH CROSS DOCK   PA   X                
                961   NAZARETH PA   PA               X                     5525
  JIT Hartford   CT                           X         5524   Cooler Hartford  
CT                           X        

 



24

 



 

Site   Site description   State   60”   65”   70”   72”   74”   78”   80”   84”
  96” 5528   Cross Dock Hartford   CT                           X         5523  
Dry Hartford   CT                           X         5527   Temp Hartford   CT
                          X       X 5529   Frozen Hartford   CT               X
                   

 

Any request to exceed the maximum pallet height must be approved in writing by
Trader Joe’s prior to delivery.

 

  (d) A pallet may not exceed 2500 pounds gross weight.

 

  (e) The pallets must be stable, rackable, and stackable.

 

  (f) The ties and heights must be uniform for all pallets in a shipment.

 

  (g) Each layer of product should be configured in alternating patterns for
stability.

 

  (h) All products (including ties and other packing materials) must be
contained within the limits of the pallet.

 

  (i) All cases must be palletized so that the product information is visible
from at least the 40” side of the pallet.

 

Trader Joe’s does not participate in the CHEP pallet program.

 

Any goods which are delivered on pallets which do not comply with the applicable
pallet requirements will be repalletized and VENDOR agrees that, at TJ’s sole
discretion, it may be charged for the costs of repalletizing the goods.

 

Pallets that comply with the applicable pallet requirements will be exchanged
for like-type and like-quality pallets at the time of delivery, unless otherwise
agreed. Any non-conforming pallets will be rejected and it will be the driver’s
responsibility to wait while the goods are repalletized and to take the rejected
pallets at that time; otherwise, TJ’s will dispose of the rejected pallets.

 

All refrigerated products shall be shipped and received at 40°F or less (product
cannot be frozen). All frozen products shall be shipped and received at 0°F or
less. Ice cream shall be shipped and received at -10°F to -20°F. Appropriate
temperatures must be evidenced by a calibrated temperature monitoring device
during transport from VENDOR.

 

A delivery of goods will only be received by TJ’s warehouse if the goods are
delivered in clean trucks, TJ’s trays have been cleaned & sanitized by VENDOR,
the packaging is clean and intact, there are no evident dents or tears, and the
seals are intact. All products and transport trailers from VENDOR must comply
with all applicable laws and regulations.

 



25

 



 

EXHIBIT F

INVOICING POLICIES

 

1. Any invoice issued to TJ’s by VENDOR must conform to the following
requirements:

 

(i) Must be 8 Y2” X 11”

 

(ii) Must include VENDOR’s name, address, and phone number.

 

(iii) Must include invoice number, invoice date, detail of items, quantities,
and unit prices being billed, an invoice total, and corresponding Purchase Order
number.

 

(iv) “Remit to” address must be clearly stated on the invoice if different than
the vendor address

 

(v) Invoices should be system-generated, not hand-written, including the
Purchase Order number. Excel or Word formats are acceptable.

 

2. Invoices must be issued to TJ’s in a timely fashion. TJ’s and VENDOR agree
and understand that TJ’s will not be obligated to pay (but may pay in its sole
discretion) invoices issued more than six months after TJ’s acceptance of the
goods at issue.

 

3. The proof of delivery must be signed by a TJ’s employee or agent.

 

4. Payment shall be deemed to have been made upon deposit of the check by TJ’s
in the U.S. mail or when an electronic payment made by TJ’s is credited into an
intermediary’s account.

 

ADDITIONAL REQUIREMENTS FOR ELECTRONIC INVOICES

 

As part of our initiative to reduce paper and make our invoice processing more
efficient, TJ’s requires invoices to be submitted via e-mail or EDI. To email
your invoices, follow these three steps to ensure your invoices are received and
processed in a timely manner. All emailed invoices sent to TJ’s by VENDOR must
be sent according to the following procedures:

 

5. Create an e-mail message and address it to: invoices@traderjoes.com.

 

6. Attach your invoice document(s) to the e-mail message. Each document you
attach must contain only one invoice (include all pages of each invoice on one
document), however you can attach multiple documents to an e-mail message to
submit multiple invoices at one time. The document(s) you attach must be one of
these supported types: .PDF (Adobe),.TIFF or .TIF (Tagged Image Format
File),.DOC, DOCX, .XLS, and .XLSX (Microsoft Office 2003, 2007, 2010 and 2013 or
later).

 

7. Send your email (do not mail these invoices).

 

If you have any questions please contact the Trader Joe’s Accounts Payable
Department. If for any reason we cannot process your invoices submitted via
e-mail, an Accounts Payable representative will contact you to provide
assistance.

 



26

 



  

EXHIBIT G

MINIMUM INSURANCE REQUIREMENTS

 

Any certificate of insurance (“Certificate”) issued by VENDOR’s insurance
company or broker pursuant to Section 12 of this Agreement must meet the
following minimum requirements:

 

1. Coverage Amount: The Certificate must specify that VENDOR has general
liability insurance coverage, which includes products liability and contractual
liability, with limits of not less than $5 million, per occurrence and in the
aggregate.

 

2. Insurance Carrier: VENDOR’s insurance carrier must be rated “Class A: VII” or
better as reported in A.M. Best’s Key Rating Guide and be authorized to do
business in the United States.

 

3. Additional Insured: “Trader Joe’s Company and its subsidiaries, affiliates,
shareholders, directors, officers, agents, and employees” must be covered as
additional insureds on the Certificate in order that TJ’s may be defended and
indemnified in suits involving goods sold to TJ’s by VENDOR or security breaches
of VENDOR’s facilities or IT systems that affect TJ’s proprietary or
confidential information.

 

4. Waiver of Subrogation: All insurance policies maintained pursuant to Section
12 of this Agreement will include a waiver of subrogation.

 

5. Products Liability and Completed Operations: Products liability and completed
operations insurance must provide coverage in respect of claims involving bodily
injury or property damage arising out of or in connection with VENDOR supply of
goods to TJ’s.

 

6. Notice of Cancellation: The Certificate must indicate that TJ’s will be given
at least 30 days’ written notice prior to the cancellation of VENDOR’s liability
policy.

 

7. Renewal and Change in Coverage: The Certificate must be renewed each year as
long as J’s maintains this business relationship with VENDOR. In addition,
VENDOR must provide TJ’s with a new Certificate if VENDOR makes any changes in
its coverage or its insurance carrier.

 

8. Self-Insured: Self-insurance is not acceptable except with the prior written
approval of TJ’ s.



 



27

 

  

EXHIBIT H

INFORMATION SECURITY GUIDELINES

 

Any vendor that possesses TJ’s proprietary or confidential information
(including, but not limited to, trade secrets, recipes, financial and pricing
information, and contact information for TJ’s) outside the GORP system must:

 

  1. Protect against viruses and other threats to the integrity of TJ’s data by:

installing, maintaining, and applying anti-virus programs across servers and end
user devices;

ensuring timely remediation of all virus outbreaks within the vendor
environment; and keeping current with critical software updates across servers
and end user devices.

 

  2. Protect against unauthorized access of TJ’s data by:

the timely inactivation and removal of all unused software and end-user
accounts;

employing the use of strong passwords and the policies requiring password
changes on a regular basis;

employing the use of firewalls to protect the vendor’s external network
perimeter; and limiting access to TJ’s sensitive and confidential data.

 

  3. Continue to improve, in a timely manner, upon all IT security systems and
controls by:

meeting or exceeding common sense IT security best practices as they continue to
evolve; and

ensuring timely communication to vendor’s executive management of all IT
security breaches or potential areas for IT security breaches.

 

  4. Notify TJ’s by email (Cyber Security: cybersecurity@traderjoes.com with a
subject line of “Trader Joe’s Vendor Security Alert” and the vendor’s name) or
by phone (626-8035205) of any IT security breach or loss of data affecting TJ’s
data within 24 hours of discovery of the issue.

 

  5. Cooperate with any investigation TJ’s undertakes in the aftermath of a data
breach.

 

  6. Return or destroy TJ’s data promptly upon termination of the Master Vendor
Agreement.

 



28

 



 

EXHIBIT I

PACKAGING COMMITMENTS/REORDER AGREEMENT

 

This Commitments/Reorder Agreement (“Agreement”) is entered into as of the
effective date indicated below (“Effective Date”), by and between TRADER JOE’S
COMPANY and its subsidiaries (including Trader Joe’s East, Inc.) (hereinafter
collectively referred to as “TJ’s”) and Stonegate Foods (“VENDOR”).

 

This Agreement consists of this signature sheet, the terms and conditions of the
individual purchase orders issued from TJ’s to VENDOR, and the Master Vendor
Agreement (“MVA”) executed by TJ’s and Vendor. As provided in the MVA, in the
event TJ’s discontinues the private-label product, TJ’s will not be liable for
any packaging costs (including, but not limited to, costs for labels,
containers, bags, and wrappers) for inventory that exceeds the
commitments/reorder agreement below.

 

Product Name: _____________________________________

 

UPC No.: _____________________________________

 

VENDOR: _____________________________________

 

Effective Date of

 

Packaging Commitment: _____________________________________

 

Quantity of Agreed-upon Packaging in inventory based on

 

(1) Volume:________________________________

 

(2) Packaging for product based on average sales for___ number of weeks prior to
termination

 

This agreement must be renewed between Trader Joe’s and vendor when the agreed
upon packaging in inventory reaches depletion.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the Effective Date.

 

TRADER JOE’S COMPANY   VENDOR   Stonegate Foods BY     BY /s/ Martha Martinez  
      Martha Martinez (Print Name and Title)   (Print Name and Title)       FED
TIN: 54-2135710

 



29

 



  

EXHIBIT J

REPORTING REQUIREMENTS

FOR VENDORS OF DIETARY SUPPLEMENTS

 

As a vendor of dietary supplements, you are providing products to Trader Joe’s
that are subject to the Dietary Supplement & Nonprescription Drug Consumer
Protection Act (the “FDCA”). The FDCA establishes two parallel reporting systems
for nonprescription drugs and dietary supplements. The new reporting system is
designed to identify potential public health issues associated with use of any
of these products and enable the government, manufacturers, and retailers to
respond more quickly to problems that are identified.

 

Pursuant to section 761(b)(2) of the FDCA, Trader Joe’s authorizes, and VENDOR
hereby agrees, that VENDOR of the dietary supplements sold to Trader Joe’s will
comply with the reporting requirements of section 761 of the FDCA, which
requires mandatory serious adverse event reporting for dietary supplements.

 

A “serious adverse event” is defined as one that results in death, a
life-threatening experience, inpatient hospitalization, a persistent or
significant disability or incapacity, or a congenital anomaly or birth defect.
In addition, a serious adverse event could be one that requires, based on
reasonable medical judgment, a medical or surgical intervention to prevent the
serious outcomes outlined in this paragraph.

 

VENDOR shall submit to the Secretary of Health and Human Services, using the
MedWatch form, any report received of a serious adverse event associated with
such dietary supplement when used in the United States, accompanied by a copy of
the label on or within the retail packaging of that dietary supplement. Such
report must be submitted by the VENDOR within 15 business days after the report
is received through the domestic address or domestic phone number required to
appear on the label of dietary supplements.

 

VENDOR also agrees that it will report any additional new medical information it
receives within 1 year of the initial report related to the submitted serious
adverse event report. Any such new information shall be submitted by VENDOR to
the Secretary within 15 business days after receipt of this new information.

 

VENDOR shall maintain records of all adverse reports it receives, whether
serious or not, related to any products sold to Trader Joe’s, for 6 years.

 

Trader Joe’s will direct to the VENDOR all adverse events associated with any
dietary supplement product(s) that are reported to Trader Joe’s through the
address or telephone number included on the label of the dietary supplement.

 

This agreement between Trader Joe’s and VENDOR related to products subject to
the FDCA is effective and binding whether executed as a separate document or
incorporated as an exhibit to a Master Vendor Agreement between Trader Joe’s and
VENDOR. If incorporated as an exhibit to an executed Master Vendor Agreement,
such agreement shall be valid and binding regardless of whether it is separately
executed.

 

VENDOR shall, to the fullest extent permitted by law, indemnify, defend, and
hold Trader Joe’s (and its officers, directors, shareholders, employees, agents,
or insurers) harmless from and against any and all claims, actions, liabilities,
damages, costs, expenses, penalties, fines and losses of any kind brought by a
third party against TJ’s (and its officers, directors, shareholders, employees,
agents, or insurers) arising out of or related to any failure to comply with the
reporting requirements of the FDCA.

 

TRADER JOE’S COMPANY   VENDOR  Stonegate Foods BY     BY /s/ Martha Martinez    
  Martha Martinez (Print Name and Title)   (Print Name and Title)       FED TIN:
54-2135710



 

30

 



  

EXHIBIT K

ADDITIONAL TERMS AND CONDITIONS

 

31

 

  

[walsupply_001.jpg]

Effective Date: 09/21/2017

 

WALMART GROCERY

MERCHANDISE AGREEMENT

General Supplier Information

 

Agreement Number: SAP Supplier Number: Supplier ID: 607499-91-1 1400560216  

 

Specialty Group: None

 

Company Legal Name: STONEGATE FOODS INC

 

Doing Business As: Ittella Foods Inc

 

Legal Entity: Corporation

 

Taxpayer Identification Number ( TIN ): XX-XXX5710

 

Company Contacts

Supplier Agreement Accepted By: Martha Chaidez Phone: 3107325875 CEO/President:
Phone: CFO: Phone:

 

Corporate Address Remit Address Address Line 1: 6305 ALONDRA BLVD Address Line
1: 6305 ALONDRA BLVD Address Line 2: Address Line 2: City: PARAMOUNT City:
PARAMOUNT State: CA State: CA Zip: 90723-3750 Zip: 90723-3750

 

The Supplier Agreement detailed below has been accepted on behalf of the
supplier by:

Martha Chaidez - (RLID : tm1ao3a )

 

1

 

 

Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017

 

 [walsupply_002.jpg]

 

GENERAL MERCHANDISE SUPPLIER AGREEMENT

 

(Standard Terms and Conditions for Suppliers)

 

This Supplier Agreement, (“Agreement”) is between supplier indicated on the
GENERAL SUPPLIER INFORMATION form that is part of the supplier registration
process (“Supplier” or “you”) and Wal-Mart Stores, Inc., and its direct and
indirect US and Puerto Rico operating subsidiaries (hereinafter referred to
collectively as “Company”). This Agreement consists of (1) these Standard Terms
and Conditions for Suppliers (“Terms and Conditions”), (2) the Appendix and any
Schedule(s) attached hereto and (2) Company’s minimum requirements and Standards
for Suppliers posted at
http://corporate.walmart.com/sourcing-standards-resources as may be amended from
time to time by Company (collectively, the “Standards”).

 

BY CLICKING THE “I ACCEPT” BOX AND CLICKING THE “SUBMIT” BUTTON BELOW, BY
OFFERING TO SELL, SELLING, OR DELIVERING ANY MERCHANDISE TO COMPANY OR ITS
CUSTOMERS, INCLUDING THROUGH ANY COMPANY WEBSITE OR APPLICATION, OR PROVIDING
DIRECT SHIP SERVICES ON BEHALF OF COMPANY, YOU AGREE THAT YOU HAVE READ AND
UNDERSTAND AND AGREE TO BE BOUND BY ALL TERMS AND CONDITIONS OF THIS AGREEMENT
(INCLUDING THE STANDARDS) WITHOUT CHANGE, AS THE STANDARDS MAY BE UPDATED FROM
TIME TO TIME IN ACCORDANCE WITH THIS AGREEMENT. YOU FURTHER REPRESENT AND
WARRANT THAT (1) ALL THE INFORMATION YOU PROVIDE AS PART OF THE REGISTRATION
PROCESS WILL BE ACCURATE AND COMPLETE AND (2) IF YOU ARE EXECUTING THIS
AGREEMENT ON BEHALF OF AN ENTITY, YOU HAVE THE REQUISITE RIGHT, POWER, AND
AUTHORITY TO ENTER INTO THIS AGREEMENT ON BEHALF OF THE ENTITY YOU REGISTER AS
SUPPLIER.

 

By clicking the “I ACCEPT” button below, you understand that execution of this
Agreement by both Supplier and Company does not impose on Company any obligation
(and Company has no obligation) to purchase or take delivery of Merchandise (or
to enable the sale or delivery of Merchandise to any customer) or to use any
services of Supplier.

 

2

 

 





Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

STANDARD TERMS AND CONDITIONS

 

1. DEFINITIONS. As used in this Agreement or any Order (defined below), the
following capitalized words shall have the meanings set forth below:

(a) “Account” means any right to receive payments arising under this Agreement.

(b) “Authorized Buyer” means any General Merchandise Manager, Divisional
Merchandise Manager, Buyer, Sr. Buyer and Replenishment Manager (or successor or
equivalent titles) of Company assigned to the category/ department corresponding
to the purchased Merchandise.

(c) “Change of Control” has the meaning set forth in Section 20 of this
Agreement.

(d) “Effective Date” means the date this Agreement becomes effective as to both
Company and Supplier.

(e) “Electronic Data Interchange” (“EDI”) means the electronic transmission of
information regarding specific business processes (invoicing, ordering,
reporting, etc.) between two or more businesses according to standards mandated
by Company.

(f) “Law” means any applicable international, foreign, or domestic law,
regulation, order or other requirement imposed or compelled by a governing or
regulatory authority having legal force (whether federal, state or local),
including any treaty, statute, common law, judicial decision, rule, regulation,
code or ordinance.

(g) “Merchandise” means all products, goods, materials, equipment, displays,
articles, and tangible items supplied by Supplier to Company within the
Territory, and all packaging, instructions, warnings, warranties, advertising
and other services included therewith.

(h) “Must Arrive By Date” or “MABD” means the delivery date or period identified
in an Order.

(i) “Order” means any written or electronic purchase order for Merchandise
issued by Company through an Authorized Buyer.

(j) “Recall” means any removal of Merchandise from the stream of commerce or the
issuance of a corrective action plan or other remedial action initiated by
Supplier, a government entity, or Company.

(k) “Shared Services” means Company’s business division known as Global Shared
Services, North America, or its functional successor, which is the accounting
department of Company responsible for control and processing of new supplier
agreements and updates to existing agreements.

(l) “Standards” means the Wal-Mart Stores, Inc. Standards for Suppliers posted
at http://corporate.walmart.com/ sourcing-standards-resources and minimum
requirements posted at http://corporate.walmart.com/suppliers/
minimum-requirements, as may be amended from time to time by Company.

(m) “Territory” means the United States of America, its territories and
possessions and APO/FPO military addresses.

 

2. ORDERS; CANCELLATION. Supplier may ship only after receipt of an Order.
Supplier may accept an Order only as follows: (i) a written confirmation notice
to Company, if such notice is requested by Company, or (ii) shipping conforming
Merchandise in accordance with this Agreement and the Order. Shipments made
contrary to Company’s routing instructions will be deemed F.O.B. destination
(store, club or warehouse). Supplier’s invoice, confirmation memorandum or other
writing may not vary the terms of any Order. Supplier’s failure to comply with
one or more terms of an Order shall constitute breach of this Agreement and
shall be grounds for the exercise by Company of any of the remedies provided for
in this Agreement or by applicable Law. Projections, past purchasing history and
representations about quantities to be purchased are not binding on Company, and
Company shall not be liable for any act or expenditure (including but not
limited to expenditures for equipment, labor, materials, packaging or capital
expenditures) by Supplier in reliance on them. Company may cancel all or any
part of an Order at any time prior to shipment.

 

3. SUPPLIER FINANCIAL INFORMATION; CHANGE OF CONTROL. Within thirty (30) days
prior to the Effective Date, upon each anniversary thereof, and at such other
times as Company may request, Supplier hereby authorizes Company to obtain, at
Supplier’s expense, a current Dun & Bradstreet report (or such other risk
evaluation report as may be designated by Company) for Supplier. Supplier shall
immediately notify Company upon any occurrence of a Change of Control of
Supplier after the Effective Date. Where Company seeks assurances concerning
Supplier’s financial health, Supplier shall provide reasonable assistance and
provide additional financial reporting as requested by Company.

 

3

 

 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

4. PAYMENT TERMS; CASH DISCOUNT; AUDITS. Supplier shall transmit invoices on the
same day Merchandise is shipped, but Company’s payment terms under an Order will
be calculated from the latest of: (i) the date that Company accepts delivery of
the Merchandise at the facility designated by Company and records receipt of the
Merchandise on its Warehouse Management System (i.e., in exceptional situations,
delivery or drop off on Company property may not be the same day that the
Merchandise is recorded on its Warehouse Management System); (ii) the date that
Company receives the invoice, or if disputed, the date the invoice is
reconciled; (iii) the MABD; or (iv) if terms are “pay from scan,” the date of
sale of the Merchandise by Company. Any cash discount selected by Supplier on
the Appendix will be calculated on the gross amount of Supplier’s invoice.
Company will make payment via electronic funds transfer (“EFT”), unless
otherwise agreed to by Company in writing. Supplier shall provide any
information and documents required by Company to establish EFT payment.
Irrespective of any prior payments, Company or its auditors may inspect and
audit Supplier’s financial and other account records relating to the sale and
return of Merchandise. These audits may be conducted on a continual basis using
Company’s internal data related to the sale and return of Merchandise. Supplier
shall provide reasonable assistance in such audits by providing supplemental
records as reasonably requested by Company or its auditors to validate audit
results.

 

5. SET-OFF; RESERVATION OF ACCOUNT; CREDIT BALANCE. Company may recoup, set off,
or credit against amounts payable to Supplier all present and future
indebtedness of Supplier to Company arising from this or any other transaction
with Supplier or any of its affiliates whether or not related hereto. If Company
determines that Supplier’s performance under an Order and/or this Agreement is
likely to be impaired, Company may establish a reserve or place a hold on
Supplier’s Account to satisfy Supplier’s actual or anticipated obligations to
Company arising from any such Order or this Agreement, by withholding payment of
Supplier’s invoices. Company will disburse to Supplier any remaining amounts due
on Supplier’s Account so held in reserve or release the hold if and when Company
determines that the reserve is no longer necessary to secure Supplier’s
obligations. Supplier will pay to Company in cash any credit balance upon
written request. IMPORTANT NOTICE: ALL PAYMENTS OF MONIES OWED PURSUANT TO THIS
SUPPLIER AGREEMENT AND PURCHASE ORDERS MUST BE MAILED TO THE FOLLOWING ADDRESS:
WAL-MART STORES, INC./SAM’S CLUB, C/O CORPORATE ACCOUNTING, P.O. BOX 500787, ST.
LOUIS, MISSOURI 63150-0787.

 

6. ASSIGNMENT OF ACCOUNTS. Supplier shall provide Company written notice of an
assignment, factoring, or other transfer of its Account at least thirty (30)
days prior to such assignment, factoring, or other transfer taking legal effect.
Such written notice shall include the name and address of the
assignee/transferee, the date the assignment is to begin, and terms of the
assignment, and shall be considered delivered upon receipt of such written
notice by Shared Services. Supplier may have only one assignment, factoring or
transfer of its Account effective at any time. The assignment of any Account
hereunder shall not affect Company’s rights set forth in Section 5 of this
Agreement. Supplier shall defend, indemnify and hold Company harmless from any
and all lawsuits, claims, demands, actions, damages (including reasonable
attorney fees, court costs, obligations, liabilities or liens) arising from or
related to the assignment, transfer or factoring of its Account. Supplier
releases and waives any right, claim or action against Company for amounts due
and owing under this Agreement where Supplier has not complied with the notice
requirements of this provision. Notices required pursuant to this Section shall
be mailed to: Wal-Mart Stores, Inc. Attn: Global Shared Services, North America,
Master Data Management, 1301 S.E. 10th St. Bentonville, AR 72716-0680.
Notwithstanding the foregoing or any other circumstance, Company reserves the
right to remit payment to Supplier.

 

7. TAXES. Unless otherwise agreed, Company is purchasing Merchandise under this
Agreement for resale and will supply necessary resale certificates to Supplier
upon request. The Order price includes all taxes and fees which may be imposed
upon Supplier by a taxing jurisdiction on the sale of Merchandise under this
Agreement. The Order price does not include: (i) sales, excise or use tax for
which Company is liable upon the sale or use of the Merchandise or (ii) taxes or
fees that Supplier is required by Law to separately state on invoices to
Company, If Supplier receives a refund of any taxes included in the Order price
or otherwise collected from Company by Supplier, Supplier shall promptly pay or
credit Company the amount of the refund, including any interest.

 

8. PRICE PROTECTION; PRICE GUARANTEE AND NOTICE OF PRICE INCREASES. Supplier
guarantees its prices against manufacturer’s or Supplier’s own price decline. If
Supplier reduces its price on any Merchandise sold to Company, which Merchandise
has not yet been delivered to Company by Supplier or, if consistent with
Supplier’s practice, which Merchandise is currently in Company’s inventory
(including Merchandise on hand, in warehouses and in transit), Supplier shall at
Company’s discretion either issue a check or give Company a credit equal to the
price difference for such Merchandise, multiplied by the units of such
Merchandise to be delivered by Supplier and/ or currently in Company’s
inventory. If a court, regulatory agency or other government entity with
jurisdiction finds that the prices on an Order are in excess of that allowed by
any Law, the prices shall be automatically revised to equal a price which is not
in violation of said Law. If Company overpays for Merchandise at a price in
violation of this Section, Supplier shall promptly refund the difference between
the price paid for the Merchandise and the price which is not in violation of
this Section. If at a reasonably close point in time with Supplier’s sale of
Merchandise to the Company, Supplier sells or offers to any competitor of
Company any merchandise of like grade and quality at lower prices and/or on
terms more favorable than those stated on the Order, then, except as prohibited
by Law, the prices and/or terms of the Order shall be deemed automatically
revised to equal the lowest prices and most favorable terms at which Supplier
shall have sold or shall have offered such Merchandise and payment shall be made
accordingly. If Company becomes entitled to such lower prices, but has already
made payment at a higher price, Supplier shall promptly refund the difference in
price to Company. Supplier shall give Company written notice of any proposed
Merchandise price increase at least sixty (60) days prior to the effective date
of the increase.

 

4

 

 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 



9. SUPPLIER EDI RESPONSIBILITIES.

 

(a) Supplier shall electronically receive Orders and send Company invoices via
EDI unless otherwise agreed to by Company in writing.

(b) Supplier shall ensure that access by its employees to the EDI interchange is
restricted by password to those persons authorized to contractually bind
Supplier.

(c) Supplier’s use of the EDI interchange acknowledges Supplier’s review and
acceptance of the terms and requirements for using the EDI system to contract
electronically.

(d) Supplier shall establish a unique user identification to identify itself,
and the presence of the user identification in the EDI interchange will be
sufficient to verify the source of the data and the authenticity of the
document.

(e) EDI documents containing Supplier’s user identification will constitute a
signed writing, and neither party shall contest the validity or enforceability
of the document on the basis of lack of a signature or sufficient identification
of the parties.

(f) EDI documents or printouts thereof shall constitute originals.

(g) EDI documents will be retained by both Company and Supplier in a form that
is accessible and reproducible.

(h) If Company agrees to waive the EDI requirements of this Section of this
Agreement, Orders may be sent via overnight mail at Supplier’s expense.

 

10. PURCHASE COSTS AND CONDITIONS. Supplier is responsible for verifying the
accuracy of costs, discounts, allowances and all other terms of sale on all
Orders. If incorrect information exists, Supplier shall notify Company of any
inaccuracies not less than twenty-four (24) hours prior to shipment. If a change
is necessary, no shipment is to commence without written confirmation of the
change from an Authorized Buyer. If Merchandise ships prior to discovery of an
error on the Order, the parties shall confer within forty-eight (48) hours of
such discovery to determine the actions to be taken regarding the erroneous
Order.

 

11. SHIPPER LOAD AND COUNT RESPONSIBILITIES. If Supplier is shipping to Company
a full truckload collect, or full truckload under Company control, Supplier is
responsible for monitoring its shipping process. Supplier is required to close
the trailer, seal it with a Supplier-provided seal, and document the seal number
on all copies of the Bill of Lading. All such shipments will be considered
Shipper Load and Shipper Count, whether or not so notated. If Supplier fails to
seal the trailer, or fails to reference and identify the seal on all copies of
the Bill of Lading, and shortages occur, Supplier shall be liable for such
shortages. The provisions of this Agreement supersede any contrary Bill of
Lading term, clause, notation, other provision, or any other writing.

 

12. DELIVERY TIME. THE TIME SPECIFIED IN AN ORDER FOR SHIPMENT AND/OR DELIVERY
OF MERCHANDISE IS OF THE ESSENCE OF THIS AGREEMENT AND IF SUCH MERCHANDISE IS
NOT SHIPPED AND/OR DELIVERED WITHIN THE TIME SPECIFIED, COMPANY RESERVES THE
RIGHT, AT ITS OPTION AND WITHOUT LIMITATION, TO CANCEL THE ORDER AND/OR REJECT
ANY MERCHANDISE DELIVERED AFTER THE TIME SPECIFIED. In addition to the
aforementioned remedy, Company may exercise any other remedies provided for in
this Agreement or provided by applicable Law, including but not limited to those
remedies provided by the Uniform Commercial Code. Company may assess and collect
reasonable damages for any deliveries of Merchandise not received within the
MABD. Notwithstanding Company’s right to cancel shipment, or to reject or revoke
acceptance of Merchandise, Supplier shall inform Company immediately of any
actual or anticipated failure to ship all or any part of an Order or the exact
Merchandise called for in an Order on the shipment date specified. Acceptance of
any Merchandise shipped after or before the MABD shall not be construed as a
waiver of any of Company’s rights or remedies resulting from the untimely
shipment.

 

5

 



 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017

 

13. REPRESENTATIONS AND WARRANTIES. By acceptance of an Order, Supplier
represents, warrants and covenants that:

 

(a) Supplier is in compliance with and will continue to comply with Company’s
Standards;

(b) Supplier and the Merchandise are in compliance with and shall continue to
comply with all Laws applicable to the manufacture, sourcing, distribution and
sale of the Merchandise;

(c) The Merchandise will be new and not used, remanufactured, reconditioned or
refurbished, and will comply with all specifications contained in such Order and
will be of equal or better quality as all samples delivered to Company;

(d) The Merchandise is genuine and is not counterfeit, adulterated, misbranded,
falsely labeled or advertised or falsely invoiced within the meaning of any
Laws;

(e) The Merchandise has been labeled, advertised and invoiced in accordance with
the requirements of all Laws, and the Merchandise, and its sale by Company
anywhere within the Territory does not violate any Law;

(f) The Merchandise shall be delivered in good and undamaged condition and
shall, when delivered, be merchantable and fit and safe for the purposes for
which the Merchandise is intended to be used, including but not limited to
consumer use;

(g) The Merchandise does not infringe upon or violate any patent, copyright,
trademark, trade name, trade dress, trade secret, or any other rights belonging
to others, and all royalties owed by Supplier, if any, have been paid to the
appropriate licensor;

(h) All information regarding the Merchandise, provided by or on behalf of
Supplier to Company, including all weights, measures, sizes, legends or
descriptions printed, stamped, attached or otherwise indicated with regard to
the Merchandise, is true and correct, and conforms and complies with all Laws
relating to the Merchandise;

(i) Where required by Law, or by Company’s policies, the Merchandise has been
tested by third-party testing bodies approved by Company, found compliant with
all applicable standards and Laws, and the results of such tests will be
provided to Company at Company’s request;

(j) All Merchandise shall have an accurate UPC barcode (also known as an EAN/UPC
symbol) that includes a valid Global Trade Item Number® (GTIN®) and will comply
with GS1 US standards (found at http://www.gs1us.org) or such other of Company’s
UPC requirements, as amended from time to time;

(k) There is no other impediment or restriction, legal or otherwise, that
limits, prohibits or prevents Supplier from selling and delivering the
Merchandise to Company or limits, prohibits or prevents Company from reselling
the Merchandise to its customers within the Territory;

(l) The Merchandise is mined, produced, manufactured, assembled, packaged and
transported in compliance with the Standards and all Laws; and

(m) The Merchandise is not transshipped for the purpose of mislabeling, evading
quota or country of origin restrictions or avoiding compliance with the
Standards and all Laws.

Where applicable, Supplier shall provide Company with a current, complete, and
accurate Material Safety Data Sheet (“MSDS”) for the Merchandise. Nothing
contained in this Agreement or an Order shall be deemed a waiver of any
representations, warranties, or guarantees implied by Law.

 

14. INDEMNIFICATION. Supplier shall protect, defend, hold harmless and indemnify
Company, including its affiliates, officers, directors, employees and agents,
from and against any and all lawsuits, claims, demands, actions, liabilities,
injuries, losses, damages, expenses, and attorneys’ fees and costs, regardless
of whether such matters are groundless, fraudulent, or false, regardless of the
cause or alleged cause thereof, and regardless of whether such matters arise out
of or were caused by the alleged or actual joint or concurrent negligence of
Company, its affiliates or their officers, directors, employees or agents
arising in whole or in part out of any actual or alleged:

(a) Misappropriation or infringement of any patent, trademark, trade dress,
trade secret, copyright or other right relating to any Merchandise;

(b) Death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, arising in whole or in part, out of any
actual or alleged defect in the Merchandise (whether latent or patent),
including but not limited to: (i) any actual or alleged failure to provide
adequate warnings, labeling or instructions; (ii) any actual or alleged improper
design, manufacture, construction, assembly, or installation of the Merchandise;
or (iii) any actual or alleged failure of the Merchandise to comply with
specifications or with any express or implied warranties of Supplier;

(c) Violation of any Law relating to the Merchandise, or to any of its
components or ingredients, or to its manufacture, shipment, labeling, use or
sale, or to any failure to provide a Material Safety Data Sheet or
certification;

(d) Act, activity or omission of Supplier or any of its employees,
representatives or agents, including but not limited to activities on Company’s
premises;

(e) Use of any vehicle, equipment, fixture or material of Supplier in connection
with any sale to or service for the Company; and

(f) Any display, exhibit, pallet or other tangible items related to Merchandise
or services under this Agreement.

 

6

 

 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

Supplier shall promptly notify Company of the assertion, filing or service of
any lawsuit, claim, demand, action, liability or other matter that is or may be
covered by this indemnity, and shall immediately take such action as may be
necessary or appropriate to protect the interests of Company, its affiliates,
officers, directors, employees and agents. Upon Company’s request, Supplier will
promptly provide reasonable cooperation and assistance to Company with respect
to any claim, lawsuit, demand, or investigation involving Company that relates
to the Merchandise or any obligations under this Agreement. Supplier shall
promptly notify Company of the legal counsel Supplier proposes to engage to
defend and otherwise protect Company’s interest in such matter. Supplier agrees
that any counsel proposed, selected or provided by Supplier or its insurer to
represent or defend Company or any of its affiliates, officers, directors,
employees or agents shall represent, defend and protect Company’s interests
strictly in accordance with the requirements set forth in Company’s Indemnity
Counsel Guidelines. If Company determines that such legal counsel has not
represented, defended or protected Company’s interests in accordance with the
Indemnity Counsel Guidelines, or reasonably believes Supplier’s legal counsel is
unwilling or unable to do so, Company may replace such counsel with other
counsel of Company’s own choosing. In such event, any fees and expenses of
Company’s new counsel, together with all expenses or costs incurred because of
the change of counsel, shall be paid or reimbursed by Supplier as part of its
indemnity obligation hereunder. Company shall at all times have the right to
direct the defense of, and to accept or reject any offer to compromise or
settle, any lawsuit, claim, demand or liability asserted against Company or any
of its officers, directors, employees or agents, and Supplier will not settle or
resolve any portion of any such claim or lawsuit without Company’s written
approval, which Company will not unreasonably withhold. The duties and
obligations of Supplier created hereby shall not be affected or limited in any
way by Supplier’s fulfillment of its insurance requirements under this
Agreement, or Company’s extension of express or implied warranties to its
customers.

 

15. RECALLS; REPORTING OF DEFECTS; TESTING. If Merchandise is the subject of a
Recall, Supplier shall be responsible for all matters and costs associated with
the Recall, including but not limited to:

(a) Consumer notification and contact;

(b) All expenses and losses incurred by Company in connection with such Recall
(and where applicable, any products with which the Recalled Merchandise has been
packaged, consolidated or commingled), including but not limited to refunds to
customers, lost profits, transportation costs, the cost to Company of its
associates’ time, systems expenses in processing any Recall, and all other costs
associated therewith; and

(c) Initial and subsequent contact and reporting of the Recall to any government
agency having jurisdiction over the affected Recalled Merchandise. Supplier
shall promptly, and in no event later than twenty-four (24) hours after its
decision to initiate a Recall or its receipt of a Recall notice from a
government entity, inform Company of the Recall. Supplier shall promptly inform
Company of its becoming aware of any defect in the Merchandise that could
reasonably be expected to cause damage, illness, injury or death to humans,
animals, or property, or the noncompliance of the Merchandise with any
applicable safety or regulatory standard or Law, whether imposed by a government
entity or by Company.

If a government agency initiates any inquiry or investigation relating to the
Merchandise or similar or related goods of Supplier, Supplier shall notify
Company immediately thereof and take reasonable steps to resolve the matter
without exposing Company to any liability or risk. After acceptance of delivery,
Company may periodically conduct testing of Merchandise for compliance with
Laws, and other standards and specifications, the costs of which shall be paid
or reimbursed to Company by Supplier.

 

16. LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND
(INCLUDING BUT NOT LIMITED TO LOST PROFITS, BUSINESS REVENUES, BUSINESS
INTERRUPTION AND THE LIKE), ARISING FROM OR RELATING TO THE RELATIONSHIP BETWEEN
SUPPLIER AND COMPANY, INCLUDING ALL PRIOR DEALINGS AND AGREEMENTS, OR THE
CONDUCT OF BUSINESS UNDER OR BREACH OF THIS AGREEMENT OR ANY ORDER, CANCELLATION
OF ANY ORDER OR ORDERS OR THE TERMINATION OF BUSINESS RELATIONS, REGARDLESS OF
WHETHER THE CLAIM UNDER WHICH SUCH DAMAGES ARE SOUGHT IS BASED UPON BREACH OF
WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY, STATUTE,
REGULATION OR ANY OTHER LEGAL THEORY OR LAW, EVEN IF COMPANY OR SUPPLIER HAS
BEEN ADVISED BY THE OTHER PARTY OF THE POSSIBILITY OF SUCH DAMAGES. PROVIDED,
HOWEVER, THE FOREGOING SHALL NOT LIMIT THE SPECIFIC RIGHTS AND REMEDIES
EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING SECTIONS 14 AND 15, OR LIMIT
LIABILITY FOR NEGLIGENT OR WILLFUL BREACH OF SECTIONS 26 AND 30.

 

7

 

 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

17. REMEDIES. Supplier’s breach of or failure to comply with any of the Terms
and Conditions of this Agreement or any Order shall be grounds for Company to
exercise any one or more of the following remedies:

(a) Cancellation of all or any part of any undelivered Order without notice,
including but not limited to the balance of any remaining installments on a
multiple-shipment Order;

(b) Rejection (or revocation of acceptance) of all or any part of any delivered
shipment. Upon rejection or revocation of acceptance of any part of or all of a
shipment, Company may return the Merchandise or hold it at Supplier’s risk and
expense. Payment of any invoice shall not limit Company’s right to reject or
revoke acceptance. Company’s right to reject and return or hold Merchandise at
Supplier’s expense and risk shall also extend to Merchandise which is returned
by Company’s customers. Company may, at its option, require Supplier to grant a
full refund or credit to Company of the price actually paid by any customer of
Company for any such item in lieu of replacement with respect to any item.
Company shall be under no duty to inspect the Merchandise, and notice to
Supplier of rejection shall be deemed given within a reasonable time if given
within a reasonable time after notice of defects or deficiencies has been given
to Company by its customers. In respect of any Merchandise rejected (or
acceptance revoked) by Company, there shall be charged to Supplier all expenses
incurred by Company in: (i) unpacking, examining, repacking and storing such
Merchandise (it being agreed that in the absence of proof of a higher expense
that the Company shall claim an allowance for each rejection at the rate of ten
percent (10%) of the price for each rejection made by Company); (ii) additional
fees may be imposed if disposal is required; and (iii) landing and reshipping
such Merchandise. Unless Company otherwise agrees in writing, Supplier shall not
have the right to make a conforming delivery within the contract time;

(c) Termination or suspension of all current and future business relationships;

(d) Recovery from Supplier of any damages or expenses sustained by Company as a
result of Supplier’s breach; and

(e) Buyer’s remedies under the Uniform Commercial Code and such other remedies
as are provided under applicable Law.

These remedies are not exclusive and are in addition to all other remedies
available to Company at Law or in equity.

 

18. INSURANCE REQUIREMENTS. During the term of this Agreement and for at least
two (2) years thereafter, Supplier at its own cost and expense will procure and
maintain insurance coverage from qualified underwriters meeting or exceeding the
requirements posted at http://corporate.walmart.com/suppliers, which are
incorporated into this Agreement.

(a) Company may change the requirements for insurance posted at
http://corporate.walmart.com/suppliers at any time. Changes to the insurance
requirements posted after the Effective Date of this Agreement, however, will
not be applicable to Supplier until twelve (12) months after Company’s posting
of such changes.

(b) Upon Supplier’s execution of this Agreement, Supplier must provide Company
with a current Certificate of Insurance verifying Supplier’s compliance with the
insurance requirements. The Certificate of Insurance must be dated not more than
thirty (30) days before the Effective Date of this Agreement and not less than
thirty (30) days before the expiration of the policy period of any policy
identified in the Certificate of Insurance. Thereafter, Supplier must provide
current Certificates of Insurance (i) at any time upon request of Company; (ii)
not less than thirty (30) days prior to expiration of any policy required by
this Agreement; and (iii) annually upon the Effective Date of this Agreement.
The Certificate of Insurance must include the Supplier’s Supplier Number, if one
has been assigned to Supplier. Supplier’s failure to provide Certificate(s) of
Insurance to Company does not limit or diminish, in whole or in part, Supplier’s
obligations in this Section 18.

(c) Supplier will provide written notice to Company at least thirty (30) days
prior to any cancellation, expiration, substitution or material change of or to
any policy of insurance required by this Agreement.

(d) Supplier’s failure to procure and maintain the insurance required by this
Agreement constitutes a material breach and default under this Agreement by
Supplier. In addition to and without limiting any other remedy available to
Company, upon a breach by Supplier of its obligations under this Section,
Company may withhold payment of any invoice and/or any Order until Supplier has
provided written documentation of Supplier’s compliance with this Section.

(e) Upon Supplier’s execution of this Agreement, Supplier must provide Company
with a Supplier Contact for product liability claims, including name, address,
telephone, email and the name, telephone, and email contact information of
Supplier’s insuring company.

The requirements of this Section 18 are not intended to and will not in any
manner limit or qualify the liabilities or obligations assumed by Supplier under
this Agreement including, without limitation, Suppliers indemnity obligations
under Section 14 of this Agreement.

 

19. FORCE MAJEURE. If any place of business or other premises of Company or
Supplier shall be affected by lockouts, strikes, riots, war, acts of terrorism,
fire, civil insurrection, flood, earthquake, acts of God, or any other casualty
beyond that party’s control (but not including market fluctuations other than
those caused by reason of the foregoing), which might reasonably tend to impede
or delay the delivery, receipt, handling, inspection, processing, sale or
marketing of the Merchandise covered by this Agreement, the party so impacted
may, at its option, cancel all or any part of the undelivered Order hereunder by
giving prompt written notice to the other party.

 

8

 

  



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

20. ASSIGNMENT; VENDOR NUMBER. Except as specifically set forth in Section 6,
Supplier may not assign, delegate, or otherwise transfer to any entity any of
its rights or obligations under this Agreement or under any Order (including any
rights to any Company vendor number) without Company’s written consent. For
purposes of and without limiting the foregoing, a Change of Control of Supplier
will be deemed to constitute an assignment (or purported assignment) of this
Agreement by Supplier. A “Change of Control” of Supplier means an event by which
any person or entity, other than person(s) or entity(ies) having Control of
Supplier as of the Effective Date, acquires Control of Supplier. “Control” means
having direct or indirect power to direct, or cause the direction of, the
management and policies of an entity, whether through the ownership of voting
securities (even if less than majority ownership), contract, or otherwise. Any
purported assignment in violation of this provision will be void. The
vendor/supplier number assigned to Supplier in connection with this Agreement is
unique and personal to Supplier and is non-transferable. Any person other than
Supplier that purports to transact business with Company under Supplier’s vendor
number will be jointly and severally liable with Supplier for all Supplier
obligations to Company arising under this Agreement and any Order.

 

21. PUBLICITY; USE OF NAME AND INTELLECTUAL PROPERTY. Supplier shall not refer
to Company in any advertising or published communication without the prior
written approval of Company. Supplier shall not (i) produce, distribute, sell or
dispose of Merchandise, or (ii) apply for, assign, license, or abandon
intellectual property, that incorporates intellectual property that is owned by
or licensed to Company, including Company’s name, logo, trademarks, trade
secrets, service marks, patents, copyrights or trade dress, without the prior
written approval of Company. Company may use Supplier’s name, logo, trademarks,
service marks, marketing materials or content, copyrights and trade dress in
connection with Company’s marketing of the Merchandise.

 

22. COMPLIANCE WITH STANDARDS FOR SUPPLIER. Supplier warrants that it has read
and understands and will comply with the requirements set forth in the Standards
located at http://corporate.walmart.com/sourcing-standards-resources, and as may
be amended from time to time by Company.

 

23. SEVERABILITY; WAIVER. No finding that a part of this Agreement is invalid or
unenforceable shall affect the validity of any other part hereof. A party’s
failure to enforce at any time any provision of this Agreement will not be
construed as a waiver of such provision or of any rights thereafter to enforce
such provision. Any waiver of any of the Terms and Conditions of this Agreement
or any Order must be in writing signed by an authorized representative of
Company or Supplier.

 

24. FORUM SELECTION; CHOICE OF LAW; STATUTE OF LIMITATIONS. This Agreement, any
and all Orders, and any and all disputes arising hereunder or relating hereto,
whether sounding in contract or tort, shall be governed by and construed in
accordance with the laws of the State of Arkansas without regard to the internal
law of Arkansas regarding conflicts of law, and the federal and/or state courts
of Benton and Washington County, Arkansas, shall have exclusive venue and
jurisdiction over any actions or suits relating thereto, except where Company
expressly agrees otherwise in writing. The parties shall not raise, and hereby
waive, any defenses based upon venue, inconvenience of forum or lack of personal
jurisdiction in any action or suit brought in accordance with the foregoing. Any
legal action brought by Supplier against Company must be filed within two (2)
years after the date payment on the Order was due or it shall be deemed forever
waived. The parties acknowledge that they have read and understand this clause
and agree willingly to its terms.

 

25. ACCOUNT RECONCILIATIONS. Supplier shall pay amounts due to Company within
thirty (30) days of the accrual date of the obligation. To address uncertainties
regarding unclaimed property and to provide for timely account reconciliations,
Company may: (i) retain, without payment to Supplier, any Merchandise received
by Company for which Supplier does not invoice Company within one-hundred-eighty
(180) days of Merchandise receipt; (ii) resolve any immaterial discrepancy in
Company’s accounts payable balance for Supplier in favor of and credited to
Company, unless Supplier establishes within one-hundred-eighty (180) days after
receiving a notification of claim from Company that such discrepancy should be
resolved in favor of Supplier; and (iii) reasonably request a binding statement
of account from Supplier, and Supplier shall provide same within thirty (30)
days of such request, reflecting the aggregate cumulative balance owed by
Company to Supplier through the date of such statement of account and such
additional detail concerning same as Company may request.

 

9

 

 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

26. CONFIDENTIALITY. Except as required by Law, Supplier will treat as
confidential: (i) this Agreement; (ii) any Orders; (iii) Company’s costs,
pricing, marketing, sales, customer and strategic information; (iv) the nature
or results of any testing, inspection, or audit; (v) any information obtained
while in attendance at Company sponsored events or meetings; and (vi) any other
information Company designates as confidential. Upon Company’s request, Supplier
will promptly return or destroy Company’s confidential information.

 

27. SUPPLIER REPRESENTATIVES. Supplier will not allow any employee or agent to
make deliveries or perform services on Company’s premises unless and until
Supplier conducts a reasonable investigation and determines that such person
does not pose a reasonably ascertainable risk to the safety or property of
Company, its employees, customers, or invitees. Supplier will maintain
employment authorization records (including Form I-9 records) for any of its
employees who perform services or make deliveries on Company’s premises, and
will make such records available for inspection and audit by Company for
purposes of confirming compliance as Company may from time to time request.

 

28. NOTICES. Unless otherwise specifically provided for herein, any notice or
demand which under the terms of this Agreement or under any Law must or may be
given or made shall be in writing and shall be given or made by overnight
express service addressed as follows: if to Company: Wal-Mart Stores, Inc.,
Attn: General Merchandise Manager (identify department or category), 702 SW 8th
Street, Bentonville, AR 72716 (or, if to Sam’s Club, Attn: General Merchandise
Manager (identify department or category), 2101 SE Simple Savings Drive,
Bentonville, AR 72716). If to Supplier: to Supplier’s address set forth in the
General Supplier Information form that is part of the supplier registration
process. Such notice or demand shall be deemed given on the second business day
after deposit of such notice or demand with the overnight express service.

 

29. TERM; TERMINATION. This Agreement will commence on the Effective Date and
continue in effect until terminated. If Company has not approved you as a
supplier (whether or not Company has expressly rejected your application to
become a supplier) then this Agreement will not become effective as to Company
until Company does notify you in writing that you have been approved as a
supplier of Company. If Company has notified you in writing that you have been
approved as a supplier for Company, then this Agreement will become effective as
to both Company and Supplier on the date you click or clicked “I ACCEPT” and
remains effective until terminated in accordance with this Section. If Company
rejects your application to be a supplier or does not approve you as a supplier
of Company in writing after you have clicked “I ACCEPT”, then this Agreement
will be considered null and void ab initio and will be of no force and effect.
If Company has accepted Supplier as a supplier but Company has not yet issued an
Order to Supplier, Company may terminate this Agreement immediately for any or
no reason and without penalty by providing written notice to Supplier.

 

Upon at least thirty (30) days notice, either party may terminate this Agreement
for any or no reason and without penalty. This Agreement will continue to apply
to any Order dated before the termination of this Agreement, even if the
Merchandise is delivered or accepted after termination of this Agreement. The
acceptance by Supplier of any Order shall constitute acknowledgment of, and
agreement with, the terms and conditions of this Agreement, the Order, and
Standards, business programs, processes, directives or policies incorporated
into this Agreement, and a reaffirmation of the representations, warranties and
covenants made in this Agreement.

 

30. INFORMATION SECURITY. Supplier represents that it currently follows industry
best practices to prevent any compromise of its information systems, computer
networks, or data files (“Systems”) by unauthorized users, viruses, or malicious
computer programs which could in turn be propagated via computer networks,
email, magnetic media or other means to Company. Supplier shall immediately
notify Company if the security of Supplier’s Systems is breached or compromised
in any way. Supplier shall apply appropriate internal information security
practices, including, but not limited to, using appropriate firewall and
antivirus software; maintaining countermeasures, operating systems, and other
applications with up to date virus definitions and security patches; installing
and operating security mechanisms in the manner in which they were intended and
sufficient to ensure the Company will not be impacted nor its operations
disrupted; and permitting only authorized users access to computer systems,
applications, and Retail Link. Supplier shall: (i) use up-to-date antivirus
tools to remove known viruses and malware from any email message or data
transmitted to Company; (ii) prevent the transmission of attacks on Company via
the network connections between Company and the Supplier; and (iii) prevent
unauthorized access to Company systems via the Supplier’s networks and access
codes. In accordance with all applicable US and international privacy Laws,
Supplier shall safeguard confidential protected individually identifiable
personal information (health, financial, identity) which is received,
transmitted, managed, processed, etc. and require its subcontractors or agents
to meet the above security precautions. If Supplier receives personally
identifiable financial information of Company’s customers, it will maintain a
current SSAE-16 SOC II audit.

 

10

 



 

Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017

 

31. NO THIRD PARTY BENEFICIARIES. Except as expressly provided in this
Agreement, Company and Supplier intend the Terms and Conditions of this
Agreement and any Order to solely benefit Company and Supplier. Company and
Supplier do not otherwise intend to, and do not, confer third-party beneficiary
rights on any other person or entity.

 

32. SURVIVAL OF PROVISIONS. Sections 5, 6, 13, 14, 15, 16, 17, 21, 24 and 26,
and any other provisions of this Agreement that by their nature are reasonably
intended to survive termination, will survive the termination of this Agreement.

 

33. LEGAL COMPLIANCE; ETHICAL, SOCIAL AND ENVIRONMENTAL STANDARDS.

 

(a) Supplier will comply with the Standards and Laws of the jurisdictions in
which the Supplier and all factories that produce Merchandise operate. Supplier
shall ensure through self-audits, third party audits or approved certification
programs that all factories producing Merchandise, including subcontractors’
factories, are in compliance with the Standards and all Laws, including those
pertaining to labor, worker safety, and the environment.

(b) Supplier agrees to disclose all factories producing Merchandise, including
subcontractors’ factories, as required under Company’s factory disclosure
policies, as may be amended from time to time. A description of Company’s
disclosure policy is available at
http://corporate.walmart.com/sourcing-standards-resources. All factories,
including subcontractors’ factories may be subject to announced and unannounced
audits and/or verification audits by Company, its third party service providers
and, if applicable, governmental agencies. Supplier shall cooperate and ensure
that all factories cooperate with such audits. Supplier shall, and shall cause
its contract factories to, provide all reasonable assistance for the safety and
convenience of such auditors and inspectors in the performance of such audits,
including providing adequate working area at the production facilities. Supplier
will bear or reimburse Company for the costs of such audits.

(c) Company reserves the right to cancel any outstanding Order, refuse any
shipments and otherwise cease to do business with Supplier if Supplier fails to
comply with any terms of the Standards or if Company reasonably believes
Supplier has failed to do so.

 

34. NO BUSINESS EXPECTATION. Company has no obligation and makes no promises to
purchase any minimum amount of Merchandise from Supplier. No person has
authority, on Company’s behalf, to make any representations or promises to
Supplier of any expected or possible level of business with Supplier or about
Company’s intentions or expectations regarding any present or future business
with Supplier. Company will never assume that Supplier will be willing to
continue to deliver Merchandise under this Agreement or to accept any specific
volume of Orders. Conversely, Supplier should never assume that Company will
issue Orders for specific volumes, if any, of Merchandise, even if Supplier’s
impression is based on discussions Supplier may have had with Company
representatives. No Company representative has authority to order Merchandise
except an Authorized Buyer through an Order issued pursuant to and subject to
the terms of this Agreement.

 

35. BUSINESS PROGRAMS AND PROCESSES. From time to time, Company may alter,
amend, or create business programs, processes, directives and policies. When it
does, Company may provide notice to Supplier of such changes via its Retail Link
system, its corporate website (http://corporate.walmart.com/suppliers), and/or
by such other means of direct notification to Supplier as Company may determine.
After receiving such notice(s), Supplier’s acceptance of Orders will serve as
confirmation of its acceptance of Company’s new business programs, processes,
directives and policies.

 

36. ENTIRE AGREEMENT. This Agreement, the Standards (as may be amended from time
to time) and any Order constitute the full understanding of the parties, a
complete allocation of risks between them and a complete and exclusive statement
of the terms and conditions of their agreement. All prior agreements,
negotiations, dealings and understandings, whether written (including any
electronic record) or oral, regarding the subject matter hereof, are superseded
by this Agreement. Any changes in this Agreement shall be in writing and
executed by both parties. Furthermore, if there is a conflict of terms between
this Agreement, an Order, the Standards, business programs, processes,
directives or policies incorporated into this Agreement, this Agreement shall be
the controlling document.

 

11

 

 



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

Appendix

 

This Appendix constitutes and is part and parcel of the Supplier Agreement. The
terms of the Supplier Agreement are binding and enforceable as to this Appendix.

 

1. STANDARD PURCHASE ORDER ALLOWANCE

These allowances apply to each Order issued, unless otherwise agreed to by the
parties.

 

Purchase Order Allowance   %   Payment Method   Payment Frequency SA - New Store
Allowance   10.0   Off Invoice   Each Invoice

NW - New

Warehouse Allowance

  10.0   Off Invoice   Each Invoice WA - Warehouse Allowance   1.0   Off Invoice
  Each Invoice QD - Warehouse
Distribution Allowance   1.0   Off Invoice   Each Invoice SW - Swell Allowance
(SW or DM)   0.85   Off Invoice   Each Invoice

 

2. PAYMENT TERMS

 

2.0% Cash Discount

30 Cash Discount Days Available

45 Net Payment Days Available

 

3. SHIPPING TERMS

 

Collect - F.O.B. Supplier

 

No minimum purchase is required for prepaid freight terms. No freight charges
are to be added to invoices. Refer to the current Routing Instructions for
detailed instructions.

 

4. PRODUCT CHEMICAL INFORMATION

Does Supplier currently sell, or anticipate selling, to Company under this
Agreement any item of Merchandise that contains a powder, gel, paste, or liquid
that is not intended for human consumption or any of the following products that
are intended for human inhalation, consumption, or absorption: Lozenges, pills
or capsules (e.g. pain relievers, vitamins); Medicated swabs, wipes and
bandages; Patches (heated and/or medicated); Energy bars, diet supplements and
vitamin drinks; Liquids (e.g. cough medicine, eye drops, ear drops, nasal spray
and inhalers); Medicated shampoos, gums, ointments and creams; Lip balm, lip
creams and petroleum jelly; Contraceptive foam, films, and spermicides; and
Product/Equipment sold with chemicals (e.g. vaporizer sold with medication), and
electronic cigarettes?

 

☐ YES         ☑   NO

 

12

 

  



Supplier Number: 607499 Agreement Number: 607499-91-1 Effective Date: 09/21/2017



 

5. GROCERY RETURN POLICY

Company may return to Supplier, at Supplier’s expense, Merchandise that is: (i)
defective or nonconforming; (ii) returned to Company by its customer (store or
online); (iii) subject to Conditions of a Guaranteed Sale or Overstock/Stock
Balancing; (iv) unsalable because, without limitation, it is short-dated,
out-of-date, broken, crushed, dented, overfilled, underfilled, unlabeled,
mislabeled, contaminated, infested, soiled, leaking; or (v) subject to a recall
or product withdrawal from sale (in any case, “Unsalable Merchandise”).
Unsalable Merchandise will remain returnable for sixty (60) days after Company
and Supplier mutually agree to shut-off returns. Company will manage Unsalable
Merchandise as follows:

 

SWELL ALLOWANCE

Supplier has given a Swell Invoice Allowance shown in “Standard Purchase Order
Allowances” which will be deducted from each invoice before payment is made for
Merchandise. Supplier will give the Swell Allowance in lieu of actual Unsalable
Merchandise deductions being processed at store level. The Swell Allowance
percentage must be adequate to cover all Unsalable Merchandise. If the actual
value of Unsalable Merchandise at cost exceeds the Swell Allowance, Company
reserves the right to charge Supplier the difference. Unsalable Merchandise will
be handled by Company by recycling, disposal, salvage, or donation.

 

NOTWITHSTANDING THE FOREGOING (AND UNDER ANY OPTION), SUPPLIER AUTHORIZES
COMPANY TO PROCESS AND MANAGE UNSALABLE MERCHANDISE AS COMPANY CHOOSES IN ITS
DISCRETION (BUT WITHOUT AFFECTING RESPONSIBILITY FOR RETURN COSTS), IF COMPANY
DETERMINES, FOR WHATEVER REASON (INCLUDING THE CONDITION OF THE MERCHANDISE AND
ITS PACKAGING), THAT THE OPTION SELECTED BY SUPPLIER IS UNSUITABLE IN ADDITION,
COMPANY IS NOT REQUIRED TO RETURN EMPTY OR DAMAGED PACKAGING TO SUPPLIER (OR
RECLAMATION FACILITY) TO SUPPORT A CLAIM FOR RETURNED MERCHANDISE.

 

6. SHIPPING INSTRUCTIONS

Supplier will ship all Merchandise in accordance with the then current Shipping
and Routing Instructions, Wal-Mart Stores, Inc. (the “Routing Instructions”).
Supplier acknowledges it has received a copy of the Routing Instructions. The
current Routing Instructions, as may be reasonably amended by Company from time
to time, shall be available on Retail Link. Each purchase order will show a
routing, which is determined by Company’s Traffic Department. Supplier is liable
for the excess transportation cost if the designated routing is not followed. If
Supplier has a question concerning the routing selected, Supplier must call
Company’s Traffic Department before releasing the shipment at the following
number: (479) 277-9096.

 

7. DISTRIBUTION METHOD

 

DC (Warehouse) ASN - No DSDC - No

 

8. CONDITION OF SALE

 

Condition of Sale   Definition N/A   N/A

  



13

 

 

SEAFOOD SUPPLIER TERMS & CONDITIONS

 

1. These terms and conditions apply to all orders to purchase products
(collectively, “Product”) issued by a direct or indirect subsidiary of Whole
Foods Market, Inc., a Texas corporation (“WFM”) to the Supplier of the Products
listed below (“Supplier”). The Supplier shall perform according to these terms
and conditions and all Pricing and Product Specifications Addendums and Purchase
Orders (as defined below) entered into between the parties (collectively, the
“Agreement”).

 

2. Product and Business Requirements.

 

(a) Supplier Supply Chain Information. Supplier represents and warrants that all
information provided in the Seafood Supplier Application, including all
supplements and related compliance requirements set forth therein, is true and
correct and Supplier shall update on a regular basis any information in order to
maintain its accuracy and completeness.

 

(b) WFM Product Specifications Definitions and Representations. Supplier has
reviewed WFM’s quality standards, as set forth in the “Food:
Acceptable/Unacceptable Ingredients” list provided on the vendor pages of WFM’s
website https://supplier.wholefoodsmarket.com (username: vendor, password:
wholefoods), and understands the requirement that all Product must be Chem-free,
the unacceptable use of sodium tripolyphosphates on any fresh, frozen or retail
packaged item (collectively, the “Ingredient List”) and any other Product
specifications or requirements for doing business that WFM has provided to
Supplier in writing, including, but not limited to, WFM Aquaculture Standards,
which require a third party certification (collectively with the Ingredient List
and the purchase order requirements the “WFM Requirements”). Supplier represents
that it has or will provide WFM with information regarding its sourcing,
production, processing, handling and record-keeping procedures and with a
complete list of all ingredients used in the Products and in the production,
processing and handling procedures, including those supplied and performed by
any third party, and the identities of those third parties (“Supplier’s Standard
Procedures and Ingredients”). Supplier’s Standard Procedures and Ingredients and
the WFM Requirements are referred to in this Agreement as the “Product
Specifications”. The term “Applicable Law” includes all requirements of any
applicable domestic or foreign federal, state, provincial or local law,
regulation or ordinance of the place where Products are grown, produced,
processed, packaged, transported and the laws of the place where the Products
are to be sold.

 

(c) Traceability Requirement. With the exception of Supplier’s that solely
supply WFM with live mollusks, Supplier’s that sell products shall register with
Trace Register and input all required documentation in order to allow WFM full
traceability into the Product supply chain. Supplier shall not sell any Product
to WFM that is not registered through Trace Register to ensure compliance with
Product’s third party verified color rating.

 



 1 

 

 

(d) Representations and Warranties. Supplier represents and warrants that until
transfer of possession of its Products to the designated location listed in the
Purchase Order (the “Delivery Point”) all Product (A) will be merchantable and
comply with all Product Specifications; (B) will include packaging (if any) that
is in compliance with all safety standards required by Applicable Law; (C) will
not pose a health or safety hazard; (D) will not be contaminated with a foreign
substance or contain any rancid ingredient; (E) will not include any ingredient
that has not been disclosed to WFM; (F) will not include any major food allergen
(within the meaning of Applicable Law) or be processed or packaged in a facility
that uses a major food allergen in production processes unless it has been
disclosed on the label in accordance with Applicable Law; (G) will not include
any illegal, misleading or untrue label claim and will meet any certification
requirements of any label claim; (H) will not be packed or held under insanitary
conditions; (I) will not be adulterated or misbranded within the meaning of
Applicable Law; (J) will be kept at appropriate temperatures throughout storage
and transportation (K) will comply with all Applicable Law; and (L) upon
payment, WFM will own the Product shipment free of any security interest, lien,
pledge or other encumbrance of any nature. Supplier further represents and
warrants that (i) if Supplier has knowledge that Products in a Product shipment
may not comply with any representation, warranty or covenant made by Supplier or
may otherwise pose a health or safety risk, Supplier will promptly notify WFM by
phone and in writing; (ii) Supplier shall comply with all requirements and
agreements contained in the WFM Seafood Supplier Application and will
immediately notify WFM of any violation of the terms of that agreement or any
related laws; (iii) Supplier will comply with the requirements described on the
WFM Seafood Supplier Application; (iv) Supplier will not sell or substitute or
attempt to sell or substitute products to WFM that are not “approved” by WFM via
the Seafood Supplier Application; and (v) Supplier will provide full disclosure
and updates to WFM of any notices, violations, fees, fines or other actions
taken by any federal, state or local government regulatory agency against
Supplier. Supplier further agrees that no proposed change to any Supplier
Product or Supplier’s Standard Procedures and Ingredients will be deemed
accepted by WFM unless WFM has agreed to the change in writing. Supplier agrees
to promptly notify WFM in writing if Supplier becomes aware its Products or
Standard Procedures and Ingredients fail to comply with any Product
Specifications or Applicable Law.

 

(e) Social Accountability. Supplier shall comply with all WFM Labor and Human
Rights Standards, including any required audits, which shall be based on the
type of product and location Supplier and all employees and agents involved in
the production, farming, processing or delivery of the Products will adhere to
all Applicable Laws related to slavery and human trafficking as it pertains to
the operation of their production facilities and their other business and labor
practices, including but not limited to, the California Transparency in Supply
Chains Act of 2010. Supplier specifically represents that it adheres to all
local, state and national laws, codes and regulations governing all aspects of
doing business including those that govern health, labor and employment,
discrimination, the environment and disposal, safety, building and zoning for
each location and country in which it does business. Supplier represents and
warrants that (i) all work performed for it will be voluntary; (ii) its workers
shall be free to leave upon reasonable notice; (iii) its workers, despite
language, literacy, disability or other barriers, are informed of laws affecting
labor, personal health and safety while at work; (iv) it will not use forced,
bonded or indentured labor or involuntary prison labor; and (v) it is not
involved in the recruitment, abduction, transport, harboring, transfer, sale or
receipt of persons, through force, coercion, fraud or deception. Further,
Supplier verifies its Product supply chains to ensure the above statements are
true with respect to the producers and providers of goods and materials used by
Supplier in Products sold to WFM.

 



 2 

 

 

(f) Purchase Orders. All agreements to purchase a specific quantity of Products
will be documented in a purchase order (a “Purchase Order”) issued by WFM. WFM
shall issue a Purchase Order via electronic transmission. If Supplier desires to
make any changes to any Purchase Order, Supplier must obtain the prior approval
of WFM. If Supplier’s invoice or a shipping document conflicts with the
Agreement, the provisions of these terms & conditions shall prevail.

 

(g) Delivery. Supplier will deliver Products in compliance with the Agreement
appropriately packed for reshipment (unless delivered directly to a store).
Supplier’s delivery of Product shipments will occur and title and risk of loss
will pass when a Product shipment is received at the Delivery Point and an
authorized representative of WFM has signed the bill of lading or other shipping
document acknowledging its receipt. Supplier’s failure to timely deliver Product
in compliance with the Purchase Order arrival date shall provide WFM the option,
in its sole discretion, to cancel such Purchase Order.

 

3. Quality Assurance.

 

(a) Documentation. Supplier will maintain appropriate documentation evidencing
compliance with this Agreement and shall, upon reasonable prior written notice
from WFM, grant WFM reasonable access during normal business hours to this
documentation. Supplier represents and warrants as follows: (i) Supplier and all
third parties involved in production, processing and handling the Product until
transfer of possession to WFM will maintain all licenses and registrations
required by federal, state or local law to operate their businesses; and (ii)
upon request, Supplier agrees to promptly provide WFM with such information or
documentation.

 

(b) WFM Inspections. Supplier grants WFM and its agents the right to do the
following at WFM’s expense: (i) to inspect all farms and processing or packing
facilities during regular business hours; and (i) to have a representative
on-site at any reasonable time.

 

4. Product Withdrawals & Recalls. Supplier has and will maintain a written
recall plan for a reliable recall system which shall include appropriate
tracking, coding and accounting systems for all Products for the entire supply
chain, as well as securing necessary records for a minimum of two years beyond
the expected shelf-life of the Product, or to the extent required by Applicable
Laws of the country in which the Product is designated for sale, whichever is
greater. Supplier shall immediately notify WFM of Product withdrawal or recall
via email at: wfmfoodsafety.withdrawals@wholefoods.com. Supplier will provide
WFM with primary and secondary contact numbers where WFM may reach Supplier
outside of normal business hours with questions concerning time sensitive
issues. Supplier will maintain updated primary and secondary 24-hour contact
information for every Supplier, farm, processing facility, cold storage, broker,
handling and transportation entity involved in both the inbound and outbound
supply chain for each Product. At WFM’s request, Supplier will cooperate with
and assist WFM with a consumer complaint, quality or regulatory issues,
withdrawals, recalls or safety notices. WFM may withdraw or recall any Product
for any reason at WFM’s own expense without liability or obligation to Supplier.

 



 3 

 

 

5. Nonconforming Products. WFM may terminate any outstanding Purchase Order for
a Product and/or reject, revoke acceptance of and either hold or return Products
at Supplier’s expense if (i) there is evidence that a Product or part of any
Product shipment fails to comply with the Agreement, (ii) conditions exist at
any of the facilities in which the Product was produced, processed or handled
that create a substantial risk that some of the Product could be contaminated or
could fail to meet Product Specifications, or (iii) the Product is contaminated
or otherwise fails to comply with the Agreement upon receipt at the Delivery
Point. Payment of an invoice will not waive these rights and these rights are in
addition to all others provided under law.

 

6. Insurance. Supplier shall obtain and maintain the insurance required by WFM
(the “Insurance Coverage”) as determined through registration with WFM’s
designated third party service provider (the “Insurance Portal”). Unless an
exception is granted by WFM, the Insurance Coverage will be written by insurers
in good standing that are licensed and admitted to do business in the locations
where the Products are to be sold and the Insurance Coverage will be written on
an occurrence basis by an insurance company classified by A M Best as a Class
VII or larger with a Financial Strength Rating of at least A-. Through WFM’s
Insurance Portal Supplier will provide a Certificate of Insurance naming Whole
Foods Market, Inc. and its subsidiaries as an additional insured to the
Company’s Commercial General Liability Policy and Umbrella/Excess Liability
Policy and Supplier will provide a copy of the “CG20 15 Additional Insured”
endorsement or its equivalent specifically covering products and completed
operations. Supplier will require all of Supplier’s subcontractors to be insured
against claims arising out of or relating to their performance of any of
Supplier’s duties under the Agreement. Supplier will provide WFM 30 days’ notice
of cancellation, as well as, a copy of the insurance and endorsements annually,
upon renewal and/or upon material changes, or within 30 days of cancellation.

 

7. Indemnification.

 

(a) Supplier agrees to indemnify and hold harmless and defend WFM and Supplier
hereby releases WFM from and against any and all Losses (defined below) caused
in whole or in part by or arising from (i) Supplier’s breach or alleged breach
of any representation, warranty, covenant or other obligation of Supplier set
forth in the Agreement, (ii) the negligence, recklessness or willful misconduct
of Supplier or any third party Supplier involved in the production, processing
or handling the Product, (iii) the presence or activities of Supplier or any of
its agents at any WFM premises, (iv) the failure of a Product to comply with any
claim or representation on its label or the failure of a Product label to
disclose information about the Product, including, but not limited to,
information about allergens or country of origin, (v) any claim relating to a
Product brought pursuant to California’s Safe Drinking Water and Toxic
Enforcement Act of 1986 (Proposition 65), (vi) any claim associated with the
withdrawal or recall of a Product or safety notice if the withdrawal, recall or
safety notice is based upon Product test samples or other evidence indicating
that all or part of one or more Product shipments, as a result of a condition
that existed upon receipt at the Delivery Point, failed to comply with the
representations, warranties or covenants made by Supplier pursuant to the
Agreement or could otherwise pose a health or safety risk, (vii) any claim
initiated because of or resulting from the condition of a Product which existed
prior to the acceptance of the Product shipment at the Delivery Point, (viii)
any claim that a Product or its packaging or materials (or the use thereof
whether alone or in combination with any other product or service) infringes
upon or constitutes an unauthorized use of any patent, copyright, trademark,
service mark, trade secret or other intellectual property right (collectively
“Intellectual Property”); or (ix) the termination by any certifying agent of
authorization to use their certifying marks. If the root cause of an
adulteration discovered after delivery of a Product shipment to the Delivery
Point is a result of the production, processing or handling of the Products in
the Product shipment prior to delivery or the condition of the container at the
time of delivery, then the adulteration will be regarded as having existed prior
to the time of the acceptance of the Product shipment.

 



 4 

 

 

(b) The obligation to indemnify set forth in this section includes an obligation
to indemnify Whole Foods Market, Inc. and all its direct and indirect affiliates
and each of their shareholders, members, managers, general and limited partners
and other owners, their officers, directors, employees, agents, consultants and
other representatives (in each case, an “Indemnitee”). The term “Losses” means
losses suffered by an Indemnitee and all claims against an Indemnitee for
losses, including, but not limited to, those relating to bodily injury, personal
injury, illness, death, property damage or loss (including real and personal
property whether owned or leased, and including loss of use), damages,
liabilities, demands, liens, encumbrances, causes of action, obligations, costs
and expenses including those relating to inspections, testing and product
analysis, labor, publishing notices, storing, packaging, handling, transporting,
re-labeling and/or destroying the product, refunds, WFM’s cost of unsold
products, judgments, fines, fees, interest, awards or settlement amounts,
reasonable attorneys’ fees, court costs and other costs of defense, and all
claims that might be brought by (or losses suffered by) spouses, heirs,
survivors or legal representatives, successors and assigns.

 

(c) WFM will have the option of investigating and negotiating a settlement of
customer complaints and, where appropriate, of selecting counsel and controlling
the defense of third party claims unless Supplier notifies WFM that its
insurance provider has accepted the claim, in which case WFM shall have a right
to participate in the investigation and settlement of complaints and to approve
any choice of counsel and to participate in the settlement or defense. Supplier
agrees to reimburse WFM for reasonable expenses (including reasonable attorneys’
fees and court costs) associated with investigating and settling or litigating
claims as those expenses are incurred if the claim is subject to indemnification
under this section.

 

8. Confidentiality. In connection with the negotiation of the terms of the
Agreement and the provision of Products hereunder, WFM and Supplier may have
acquired or may acquire or develop non public information relating to the other
party and their businesses (“Confidential Information”). The parties agree that
they will not disclose any Confidential Information to any third party unless
the disclosure is necessary to fulfill the parties’ obligations under the
Agreement and the third party has agreed in writing to keep the information
confidential. The parties will use the degree of care it uses to protect their
own confidential information to maintain the confidentiality of all Confidential
Information, but in no case less than reasonable care.

 

9. Agreement Term; Termination. The Agreement shall be effective as of the date
of execution by Supplier and will continue for as long as Supplier sells Product
to WFM. Upon termination, all provisions of the Agreement, which are by their
nature intended to survive termination, all representations and warranties,
confidentiality and all indemnities shall survive such termination.

 



 5 

 

 

10. Offset. WFM may deduct or offset payment of any amounts owed by Supplier to
WFM as a result of (1) obligations described in these terms, (2) cost of onsite
audits for selected rating units, (3) any other elections made by Supplier and
(4) any other amounts owed under the law.

 

11. Governing Law; Forum and Jurisdiction; Waiver of Punitive Damages;
Injunctive Relief. The relationship of the parties hereto and all claims arising
out of or related to that relationship, including, but not limited to, the
construction and interpretation of the Agreement, will be governed by the
substantive laws of the State of Texas. The parties consent to venue in and the
jurisdiction of the courts located in Austin, Travis County, Texas and
acknowledge that these courts are proper and convenient forums. This is not an
exclusive forum selection clause, however, to the fullest extent permitted by
law, if an action is filed in the appropriate court in Austin, Travis County,
Texas the parties waive any right to object to jurisdiction or venue in such
court. The prevailing party in any action to enforce the Agreement will be
entitled to recover all costs of the suit, including reasonable attorneys’ fees,
expert fees and court costs.

 

12. Miscellaneous. The Agreement supersede all prior oral and written agreements
between Supplier and WFM concerning the on-boarding of Supplier as a WFM
approved vendor and the purchase of Products. The Agreement is binding upon and
will inure to the benefit of the parties, their legal representatives and
permitted successors and assigns. The Agreement may not be modified or waived
except in writing. A waiver of any provision of the Agreement by a party will
only apply to the occurrence involved and will not be construed as a continuing
waiver. Failure or delay by a party to enforce the Agreement will not be
construed as a waiver. Unless otherwise stated, all notices given in connection
with the Agreement will be in writing and will be deemed to have been delivered
as follows: (i) if sent by email, upon receipt of a return email from the
recipient responding to the original email (ii) at the time of personal
delivery, (iii) on date of delivery if mailed by certified mail, return receipt
requested, (iv) at the time guaranteed by the courier if sent by a recognized
national or international courier, as appropriate (in all cases postage prepaid)
to Supplier at the address provided in the Seafood Supplier Application and to
WFM at 550 Bowie Street, Austin, Texas 78703, Attention: Vice President of
Purchasing-Perishables with a copy to General Counsel at the same address. If
any provision of the Agreement is invalid, illegal, or unenforceable, it will be
severed from the Agreement and the remainder of the Agreement will be enforced.

 



 6 

 

 

SIGNED on 9/14/2017         SUPPILIER: 

Ittella International INC.

DBA: Stonegate foods

        By: /s/ Martha Martinez   Name: Martha Martinez   Title: Controller    
    Address:

6305 Alondra Blvd.



    Paramount, CA 90723  



 



 7 

 

 

Date: January 7, 2015

Vendor A/P No. 

________________________________________



      Dept. No  ________________________________________



 

COSTCO WHOLESALE

BASIC VENDOR AGREEMENT
United States (2004)

  

Stonegate Foods INC. (“Vendor”) and Costco Wholesale Corporation (referred to as
“Costco Wholesale”) agree that:

 

A.Agreement Documents. All sales and deliveries of all merchandise by Vendor to
Costco Wholesale (or other purchaser under paragraph C below), and all purchase
orders by Costco Wholesale (or other purchaser under paragraph C below) to
Vendor, will be covered by and subject to the terms of each of the following
documents (collectively the “Agreement Documents”):

 

● This Basic Vendor Agreement;

 

● The attached Costco Wholesale Standard Terms United States (2004), as they may
be amended in writing by Costco Wholesale from time to time (“Standard Terms”);
and

 

● Each Vendor Purchase Program Agreement, Item Agreement, or any other
agreements (such as warehouse displays, promotions or rebates) that have been or
will be signed between Vendor and Costco Wholesale.

 

B.Inconsistency. The above Agreement Documents collectively are an agreement
between us, are part of this Basic Vendor Agreement and are incorporated herein
by reference. In case of any inconsistency among any Agreement Documents, the
lowest such document in the above list will take priority over any document
higher on the list.

 

C.Purchaser. Each purchase will be made in the name of “Costco Wholesale,” but
may be for the account of its affiliates or licensees.

 

D.Insurance. The insurance requirements are set forth in Section 16 of the
Standard Terms.

 

E.Disputes. Disputes shall be resolved under Sections 20 and 21 of the Standard
Terms.

 

F.Relationship of the Parties. The relationship between Costco Wholesale and
Vendor is that of an independent contractor and Vendor agrees that it has not
and shall not hold itself out as, nor shall Vendor be deemed to be, an agent of
Costco Wholesale.

 



Page 1

 



 

G.Vendor Code of Conduct. Vendor agrees to comply with Costco Wholesale’s Vendor
Code of Conduct (December 2003), as it may be amended in writing by Costco
Wholesale from time to time.

 

H.Other Forms. The Agreement Documents supersede all terms in Vendor’s invoices
and other forms, and all prior oral or written communications between us. No
party is entering into these Agreement Documents in reliance on any oral or
written promises, representations or understandings other than those in the
Agreement Documents.

 

COSTCO WHOLESALE CORPORATION VENDOR

 

By:     By /s/ Salvatore Galletti



  (Buyer)   (Signature of owner, Officer or other Authorized Employee)

 

By     Salvatore Galletti, CEO



  (GMM)   (print Name and title)

 



Page 2

 

 

[aldimaster_002d.jpg] 

 



 

 



Costco Wholesale STANDARD TERMS United States (2004)

 

These terms and conditions (“Standard Terms”) apply to every purchase, sale,
shipment and delivery of Merchandise from Vendor to Costco Wholesale Corporation
(“Costco Wholesale”) or its affiliates or licensees (“Affiliate Purchasers”),
and related transactions, unless otherwise agreed in writing and signed by
Costco and by Vendor. Each purchase will be made in the trade name of “Costco
Wholesale,” but will be for the account of either Costco, or of one of the
Affiliate Purchasers. The term “Costco Wholesale” as used below means the entity
or entities for which the purchase is being made. The term “Agreement Documents”
refers to all documents as defined in the Basic Vendor Agreement.

 

I. MERCHANDISE AND PALLETS.

 

(a) “Merchandise” includes all goods described in any Costco Wholesale Purchase
Order to Vendor and all packaging, instructions, warnings, warranties and other
materials and services normally included or otherwise delivered with such
Merchandise. Vendor shall comply with all packing (including pallets)
requirements of the carrier and Costco Wholesale, and its cost is included in
the price of the Merchandise. Vendor shall comply with Costco Wholesale’s
Structural Packaging Specifications and inspect all Merchandise prior to
shipment to ensure quality, safety and conformity and to ensure that the
Merchandise is properly packed and loaded to prevent transit damage and
tampering.

 

(b) “Pallets” must at a minimum, be of standard GMA #1 quality, 4 way entry (40”
x 48”) or CHEP. In the event pallets do not meet these minimum standards, Costco
Wholesale, at its sole option, may at Vendor’s sole expense reject the
Merchandise and/or rework the pallets.

 

2. PURCHASE ORDERS. Vendor may ship only against a written Costco Wholesale
Purchase Order (“Purchase Order”). A Purchase Order shall be considered an
acceptance of any offer to sell by Vendor. Shipment in response to a Purchase
Order is acceptance of the Purchase Order and of these Standard Terms. Except as
specified in a Purchase Order, projections, any past purchasing history and
representations about quantities to be purchased are not binding and Costco
Wholesale shall not be liable for any act or expenditure (including expenditures
for equipment, labor, materials or packaging) by Vendor in reliance on them. The
relationship between Costco Wholesale and Vendor is that of an independent
contractor and Vendor agrees that it has not and shall not hold itself out as,
nor shall Vendor be deemed to be, an agent of Costco Wholesale.

 

3. P.O. & ITEM NUMBER. Vendor shall mark all invoices, bills of lading, and
packing lists to show legibly the complete Costco Wholesale Purchase Order and
Item number(s) to which they relate.

 

4. DOCUMENTS. Vendor shall comply with all billing, payment, claim and document
instructions in the Costco Wholesale Vendor Credit Information Packet, as it may
be revised in writing by Costco Wholesale from time to time. On the date any
Merchandise is shipped, Vendor shall send to the “Bill To” address an original
invoice that reflects Costco Wholesale’s Purchase Order and accounts payable
vendor number. The actual scale weights shall be shown on all bills of lading
and other shipping documents that must accompany the Merchandise to the shipping
destination. Any claims submitted by Vendor to Costco Wholesale regarding unpaid
invoices, partial payments, RTVs, rebate or audit deductions, etc. must be
submitted on a Costco Wholesale Standard Vendor Claim Form.

 

5. PRICE CHANGES. The prices on Costco Wholesale’s Purchase Order are not
subject to any increase or additional charges because of increased cost, any
change in law or any other reason. Vendor must give Costco Wholesale thirty (30)
days’ advance written notice of any price change on future orders.

 

6. PAYMENT. (30) days after delivery is completed under Section 7 below. Vendor
shall not assign or factor its account without prior written notice by Vendor to
Costco Wholesale’s accounting department. Said assignee or factoring third party
is only entitled to the payment validly owed to Vendor and said assignment does
not confer upon assignee or factor any other rights. Once the account has been
assigned to a third party, the assignment shall not be changed or discontinued
without the prior written consent of both the Vendor and such third party and
prior written notice to Costco Wholesale’s accounting department.

 



Page 1

 

 



Costeo Wholesale STA_NDARD TERMS United States (2004)



 

7. DELIVERY. Vendor will be responsible for making all claims with the carrier
in writing for all losses or damages and/or rework expenses regardless of
whether Costco Wholesale arranges carriage, designates the carrier and/or pays
the freight. Sales are on a delivered basis and Vendor’s delivery of the
Merchandise will occur and title and risk of loss will pass only when and to the
extent conforming Merchandise has been received at the Costco Wholesale
warehouse or depot designated in the Purchase Order and a Costco Wholesale
employee has signed the bill of lading or other shipping document acknowledging
that receipt. If the Purchase Order designates an FOB sale with delivery to an
ocean port or carrier for ocean shipment, the terms of sale and delivery will be
FOB Vessel Incoterms 2000. All ocean shipments for Hawaii and Alaska are FOB
Costco Wholesale.

 

8. LATE SHIPMENT. Costco Wholesale may at any time cancel any shipment not
actually received by Costco Wholesale by the “Ship To Arrive Date” shown on the
Purchase Order, without cost to or further obligation by Costco Wholesale.
Vendor shall notify Costco Wholesale immediately if any shipment will not occur
in time to arrive by the “Ship To Arrive Date”. Vendor may ship back orders and
late shipments only to the extent authorized in writing by Costco Wholesale and
only on a freight prepaid basis at Vendor’s expense.

 

9. COMPLIANCE WITH LAWS.

 

(a) Vendor warrants all Merchandise to be manufacture & processed, packaged,
labeled, tagged, tested, certified, accurately marked, weighed, inspected,
shipped and sold in compliance with all applicable industry standards and all
applicable federal, state, provincial and local laws, treaties and regulations,
including by way of example all laws and regulations relating to labor, health,
safety, environment, serial and identification numbers, labeling, country of
origin designation, and Customs requirements; all FDA, toxic substances, OSHA
and EPA regulations, Federal Meat Inspection Act or Poultry Products Inspection
Act, or any other food safety statute; and the requirements of California
Proposition 65.

 

(b) Vendor agrees to execute and/or furnish to Costco Wholesale on reasonable
request, all certifications, guaranties and other documents regarding and
verifying compliance with such laws and regulations, including any Material
Safety Data Sheet (“MSDS”) as required by OSHA regulations. Vendor shall supply
Costco Wholesale, at Vendor’s expense, with an annual Good Manufacturing
Practices (“GMP”) Food Safety Audit conducted by a Costco Wholesale approved
independent third-party auditing company or by Costco Wholesale’s vendor
auditing employees.

 

(c) Vendor must give prompt written notice to Costco Wholesale of any facts it
learns indicating that Merchandise is not in compliance with such laws,
regulations and/or standards in Section 9 (a) or any other provisions of these
Standard Terms.

 

(d) Costco Wholesale reserves the right to cancel any Purchase Order if it
reasonably believes Merchandise to be delivered does not comply with the
requirements of this section.

 

10. U.L. All electrical Merchandise must be approved by Underwriter’s
Laboratories, Inc. or the equivalent designated in writing by Costco Wholesale,

 

11. ABILITY TO SELL. Vendor warrants and represents to Costco Wholesale that the
Merchandise and its resale will not infringe any patent, trademark, trade dress,
trade name, copyright or other right of any third party; that the Merchandise is
without defects and has adequate warnings and instructions; and that Vendor is
not a party to any agreement or understanding, and that there is no other
impediment or restriction that limits, prohibits or prevents Vendor from selling
and delivering the Merchandise to Costco Wholesale or limits, prohibits or
prevents Costco Wholesale from reselling the Merchandise.

 

12. REJECTION/MERCHANDISE RETURN.

 

(a)  Costco Wholesale at its option may, at any time, reject (or revoke
acceptance of) and either return to Vendor or hold at Vendor’s risk and expense,
any Merchandise, shipment or portion thereof that is non-conforming, or that is
shipped contrary to Costco Wholesale’s instructions, or that is in excess of the
quantities covered by the Purchase Order, or that allegedly contains any defect
or inadequate warnings or instructions, or allegedly violates any law,
regulation, or court or administrative order, or allegedly infringes any patent,
trade name, trade dress, trademark, copyright or other right of any third party;

 

(b) Payment of any invoice does not limit Costco Wholesale’s right to reject or
revoke acceptance. Vendor hereby assumes, and shall bear and pay. all risks and
expenses of unpacking, examining, repacking, storing, holding and/or reshipping
or returning any such Merchandise, and shall reimburse Costco Wholesale its net
landed cost for such Merchandise as shown on the books of Costco Wholesale, in
addition to any other remedies available to Costco Wholesale. In the event
Vendor’s payment terms include a cash discount, such discount is not refundable
to Vendor upon return of Merchandise pursuant to this Section 12;

 



Page 2

 

 

Costeo Wholesale STA_NDARD TERMS United States (2004)

 

(c) Vendor is responsible for all amounts arising from Costco Wholesale’s
rejection or revocation of acceptance of Merchandise (including Merchandise
which may have been processed and/or commingled with other product) and any
amounts over and above any negotiated defective allowance;

 

(d) In the event Costco Wholesale cancels any Purchase Order pursuant to
Sections 8 and 9, rejects any Merchandise for any reason set forth in Section
12(a), accepts customer returns pursuant to Section 13, or exercises its rights
under Section 14, Costco Wholesale shall not be liable to Vendor for any
damages.

 

13. CUSTOMER RETURNS. Costco Wholesale may reject or revoke acceptance of any
Merchandise returned by Costco Wholesale’s customers for any reason stated in
Section 12(a) above.

 

14. REFUND; OFFSETS. At Costco Wholesale’s option, Vendor shall grant a full
refund to Costco Wholesale or, if Costco Wholesale so elects, a credit or
replacement with respect to any shipment, Merchandise or portion thereof that
Costco Wholesale rejects or revokes acceptance; and Costco Wholesale may offset
any such amounts against amounts Costco Wholesale owes to Vendor or may owe in
the future. Costco Wholesale may also offset costs associated with defective
pallets, monies owed for regulatory fines or penalties (including associated
attorneys’ fees), any rebates/incentive allowances and any other amounts owed or
to be owed by Vendor against amounts Costco Wholesale owes to Vendor. Costco
Wholesale may, at the end of a season at the close of a business relationship,
or otherwise, hold back a reasonable reserve for future claims against amounts
owed. In the event there remains an outstanding balance owed Costco Wholesale
after such offset, Vendor shall immediately pay to Costco Wholesale said
balance.

 

15. INDEMNITY. Vendor shall defend, hold harmless and indemnify Costco
Wholesale, its subsidiaries, affiliates, and their employees, agents and
representatives (collectively “Costco Wholesale”) from and against any and all
claims (including claims of Costco Wholesale against Vendor), actions,
liabilities, losses, fines, penalties, costs and expenses (including reasonable
attorneys’ and experts’ fees) arising out of any of the following provided that
the Vendor’s obligation to defend shall apply only to claims or actions brought
by a third party against Costco Wholesale:

 

(a) Any actual or alleged infringement or misappropriation of any patent,
trademark, trade name, trade dress, copyright or other right relating to any
Merchandise, or other breach of these Standard Terms or the Agreement Documents;

 

(b) Any actual or alleged injury to any person, damage to any property, or any
other damage or loss, by whomsoever suffered, claimed to result in whole or in
part from the Merchandise or any actual or alleged defect in such Merchandise,
whether latent or patent, including any alleged failure to provide adequate
warnings, labeling or instructions;

 

(c) Any actual or alleged violation of any law, statute or ordinance or any
judicial or administrative order, rule or regulation relating to the
Merchandise, or to its manufacture, shipment, import, labeling, weights and
measurements, use or sale, or any failure to provide an MSDS or certification;
or

 

(d) Any act, activity or omission of Vendor or any of its affiliates, employees,
representatives, agents or contractors, including activities on Costco
Wholesale’s premises and the use of any vehicle, equipment, fixture or material
of Vendor in connection with any sale to or service for Costco Wholesale.

 

These indemnities and obligations of Vendor shall not be affected, expanded or
limited in any way by Costco Wholesale’s extension of warranties to its
customers, or by any approval, specification, act or omission of Costco
Wholesale. Vendor shall have no obligation to defend, hold harmless and
indemnify Costco Wholesale for Costco Wholesale’s sole negligence or intentional
wrongful acts.

 

16. INSURANCE.

 

(a) Vendor shall obtain and maintain, at its expense, a policy or policies of:

 

(i) Commercial General Liability (including product and completed operations,
personal and advertising injury, contractual liability coverage) with a minimum
of $2,000,000 General Aggregate limit; $2,000,000 Products and Completed
Operations Aggregate limit; and $1,000,000 each occurrence, written on an
occurrence form. Insurance shall be written on a world-wide basis.

 



Page 3

 

 

Costeo Wholesale STA_NDARD TERMS United States (2004)

 

(ii) For Vendors whose employees enter Costco Wholesale’s premises, Workers’
Compensation Insurance with statutory limits and Employers’ Liability (Stop-Gap
Liability in monopolistic State Workers Compensation Fund states) insurance with
minimum limits of $1,000,000 per accident combined single limit for bodily
injury and property damage; Automobile Liability Insurance with $1,000,000 per
accident combined single limit for bodily injury and property damage limits for
each accident, including owned, non-owned and hired vehicles. Such insurance
shall contain a waiver of subrogation endorsement in favor of Costco Wholesale.

 

(b) Vendor will provide Certificates of Insurance at all times naming Costco
Wholesale Corporation and/or any subsidiary, proprietary company or corporation,
partnership or joint venturer thereof as “Additional Insureds” with respect to
General Liability and Automobile Liability policies, and attach the Broad Form
Vendor Endorsement (ISO CG2015 1185) executed in favor of Costco Wholesale and
Additional Insureds, to the Certificates of Insurance, and protecting all
parties from the liability set forth in 16(a) above. Vendor’s insurers must be
Best’s rated B+, VII or better. Vendor shall provide the Certificates of
Insurance, evidencing the required coverage, prior to receiving a Purchase Order
from Costco Wholesale.

 

(c) Policy limits may not be reduced, terms changed, or the policy canceled with
less than thirty (30) days’ prior written notice to Costco Wholesale. Vendor’s
insurance shall be primary with respect to any other insurance available to
Costco Wholesale and shall contain a waiver of subrogation by Vendor’s insurance
carrier against Costco Wholesale and its insurance carrier with respect to all
obligations assumed by the Vendor pursuant to the Agreement Documents. It shall
be the responsibility of the Vendor to ensure that any of its agents,
representatives, subcontractors, and independent contractors comply with the
above insurance requirements. Coverage and limits referred to above shall not in
any way limit the liability of the Vendor.

 

17. RECALLS. In the event Merchandise is the subject of a recall (which includes
safety notices) or other action required to bring the Merchandise into
compliance with the Agreement Documents (whether initiated by Costco Wholesale,
Vendor, or a government or consumer protection agency), Vendor shall be
responsible for all costs and expenses associated with the recall, notice or
action. Vendor shall promptly reimburse Costco Wholesale for all costs and
expenses incurred by Costco Wholesale related to the recall, notice or action
including recalling, shipping and/or destroying the Merchandise (and where
applicable, any products with which the Merchandise has been packaged,
consolidated or commingled), including refunds to customers and Costco
Wholesale’s net landed cost of unsold Merchandise.

 

18. TAXES. Costco Wholesale’s purchase is for resale unless Costco Wholesale
otherwise states in writing. Vendor’s pricing should be exclusive of all sales,
use and like taxes. If claiming the resale sales tax exemption, Costco Wholesale
will provide Vendor with valid tax exemption (resale) certificates for those
states where deliveries are to be made. Vendor’s invoicing Costco Wholesale for
any tax or fee shall constitute a warranty that Vendor is duly registered with
the agency which levies the tax or fee. If Vendor does not remit the tax or fee
to the appropriate agency, and/or if the same tax or fee is subsequently
assessed by the agency against Costco Wholesale, Vendor shall reimburse Costco
Wholesale for all amounts of tax or fee Costco Wholesale has remitted to Vendor
to date and Vendor shall defend, indemnify and hold harmless Costco Wholesale
against all losses, penalties, interest and expenses (including attorneys’ fees)

 

19. REMEDIES. The exercise of any remedy herein shall be without prejudice to
any other right or remedy available to either party. At no time shall Costco
Wholesale be liable for consequential damages incurred by Vendor.

 



Page 4

 

 



Costeo Wholesale STA_NDARD TERMS United States (2004)



 

20. DISPUTES AND ARBITRATION. All claims and disputes that (1) are between
Vendor and Costco Wholesale or either’s subsidiaries, parents, affiliates,
officers, directors and/or employees, and (2) arise out of or relate to the
Agreement Documents or their subject matter, interpretation, performance or
enforcement, or any other agreement, transaction or occurrence between Vendor
and Costco Wholesale (including without limitation any tort or statutory claim)
(“Dispute”) shall be arbitrated under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”), in English at Seattle, Washington,
before one neutral arbitrator who may be a national of any party and who shall
be a member of the AAA’s Large Complex Case Panel. All documents and information
relevant to the claim or dispute in the possession of any party shall be made
available to the other party not later than sixty (60) days after the demand for
arbitration is served, and the arbitrator may permit such depositions or other
discovery deemed necessary for a fair hearing. The arbitrator shall have the
power to require discovery of third parties (including testimony and documents)
to the fullest extent allowed by the laws of the State of Washington. The
hearing may not exceed two days. The award shall be rendered within 120 days of
the demand. The arbitrator may award interim and final injunctive relief and
other remedies, but may not award punitive, exemplary, treble, or other enhanced
damages. To the fullest extent permitted by law, no arbitration under the
Agreement Documents shall be joined to an arbitration involving any other party,
whether through class arbitration proceedings or otherwise. No time limit herein
is jurisdictional. Any award of the arbitrator (including awards of interim or
final remedies) may be confirmed or enforced in any court having jurisdiction.
Notwithstanding the above, Costco Wholesale or Vendor may bring court
proceedings or claims against each other (i) solely as part of separate
litigation commenced by an unrelated third party, or (ii) if not first sought
from the arbitrator, solely to obtain in the state or federal courts in King
County, Washington, temporary or preliminary injunctive relief or other interim
remedies pending conclusion of the arbitration. In the case of contradiction
between the provisions of this Section 20 and the Commercial Arbitration Rules
of AAA, this Section shall prevail. The limitations on remedies described above
may be deemed inoperative to the extent necessary to preserve the enforceability
of the agreement to arbitrate. If any provision of this agreement to arbitrate
is held invalid or unenforceable, it shall be so held to the minimum extent
required by law and all other provisions shall remain valid and enforceable.

 

21. VENUE: ATTORNEYS’ FEES. Vendor consents to the personal jurisdiction and
exclusive venue of the federal and state courts in King County, Washington, for
any court action or proceeding. The prevailing party in any arbitration or court
action or proceeding shall be awarded its reasonable attorneys’ fees, expenses
(including without limitation expert witness fees) and costs.

 

22. GOVERNING LAW. The Agreement Documents and all agreements between Vendor and
Costco Wholesale shall be governed by and construed according to the laws of the
State of Washington, without regard to conflicts of laws principles.

 

23. SEVERABILITY. If any provision of any Agreement Document or of any agreement
between Vendor and Costco Wholesale is held invalid or unenforceable, it shall
be so held to the minimum extent required by law and all other provisions shall
remain valid and enforceable.

 

24. BAR CODES. Vendor shall place on all Merchandise sold to Costco Wholesale an
accurate Universal Product Code (“UPC”) that complies with the written Costco
Wholesale Uniform Product Code Requirements, as amended from time to time.
Vendor will promptly supply Costco Wholesale with its manufacturer assigned UPC
number. If Vendor fails to place an accurate UPC on any Merchandise, Costco
Wholesale may assess Vendor for Costco Wholesale’s internal costs and any
associated fines, costs, expenses or attorneys’ fees levied. If requested by
Costco Wholesale, Vendor shall place Costco Wholesale’s assigned item number on
all Merchandise supplied to Costco Wholesale.

 

25. CALIF. PROP. 65. Vendor represents it is fully aware of, and agrees to
comply with, California Proposition 65 (Calif. Health & Safety Code
25249.5-25249.13) and its implementing regulations (22 Calif. Code Reg. § 12000
et seq), including the following:

 

(a) The Merchandise must not contain chemicals known to the State of California
to cause cancer or reproductive toxicity; or

 

(b) The quantity of the chemical in question is in compliance with the Federal
and California standards, or the Merchandise must carry a warning label that
complies with California law.

 

Vendor shall provide Costco Wholesale a current MSDS that meets the requirements
of OSHA regulations and California Admin. Code, Title 8, § 5194, or a statement
from the manufacturer that no MSDS is legally required for the Merchandise.

 

26. OZONE LAWS. Vendor represents and certifies that:

 

(a) No Merchandise contains any foam or other substances (“Banned Substances”)
banned under regulations adopted by the U.S. Environmental Protection Agency
(“EPA”) or under any other U.S. laws or regulations; and

 



Page 5

 

 

Costeo Wholesale STA_NDARD TERMS United States (2004)

 

(b) The Merchandise either (a) does not contain and/or is not manufactured with
the use of any Class I or Class II Ozone-Depleting Chemicals (“ODCs”), or (b) is
properly labeled in full compliance with EPA regulations and other applicable
laws and regulations.

 

27. INTELLECTUAL PROPERTY. The ownership and exclusive use of the trademarks and
other intellectual property owned by or under license to Costco Wholesale and/or
its affiliates, which include COSTCO WHOLESALE (and all derivatives thereof) and
KIRKLAND SIGNATURE (and all derivatives thereof) shall remain vested in Costco
Wholesale and/or such affiliates as the case may be, and Vendor shall have no
rights or interest in them. Vendor agrees that prior to using such intellectual
property in any manner, it will obtain prior written consent and comply with
Costco Wholesale’s Guidelines. Vendor shall not contest, directly or indirectly,
the ownership, validity, or enforceability of such intellectual property or use
any confusingly other similar intellectual property.

 

28. CHILD/FORCED PRISON LABOR LAWS AND VENDOR CODE OF CONDUCT. Vendor represents
and warrants that it and its subcontractors/suppliers will comply with all
applicable labor and environmental laws and regulations of the country’ where
the Merchandise is produced. Vendor further represents and warrants that it and
its subcontractors/suppliers do not use any form of compulsory prison or slave
labor, or illegal child labor and do not physically abuse their workers. Vendor
also agrees to comply with Costco Wholesale’s Vendor Code of Conduct. Upon
review of any unsatisfactory audit results, Castro Wholesale, in its sole
discretion, reserves the right to terminate its relationship with a Vendor or
any of its subcontractors/suppliers, cancel any Purchase Order, return or revoke
acceptance of affected Merchandise and/or require corrective action be taken.
The Vendor shall be liable for all related damages incurred by Costco Wholesale,
including lost profits.

 

29. CONFIDENTIALITY.

 

(a) Vendor may be exposed to confidential information of Costco Wholesale.
“Confidential Information” means non-public information, whether written, oral,
recorded on tapes or in any other media or format, that Costco Wholesale
designates confidential or which, under the circumstances surrounding
disclosure, ought to be treated as confidential. Confidential Information
includes, without limitation, information relating to Costco Wholesale’s
members, vendors, employees, business plans, marketing plans, product plans,
processes, strategies, know-how, forecasts, and/or sales or financial
information.

 

(b) Confidential Information shall not include information that Vendor can
conclusively establish (i) entered the public domain without Vendor’s breach of
any obligation owed to Costco Wholesale; (ii) was lawfully disclosed to Vendor
from a source other than Costco Wholesale; or (iii) is or was rightfully in
Vendor’s possession prior to disclosure by Costco Wholesale.

 

(c) Vendor agrees, both during and after the close of the business relationship
with Costco Wholesale, to hold the Confidential Information in the strictest
confidence and not to disclose such Confidential Information to any third party.
Vendor shall, however, be permitted to disclose relevant aspects of such
Confidential Information to its officers, employees, attorneys, auditors by a
public accounting firm, or a federal or state government agency, on a
need-to-know basis in order to perform its obligations under the Agreement
Documents, provided that it has undertaken to protect the Confidential
Information to the same extent as required under this Agreement Vendor shall
give Costeo Wholesale notice immediately upon learning of any unauthorized use
or disclosure of Confidential Information.

 

(d) In the event Vendor is served with any subpoena or other legal process
requiring or purporting to require the disclosure of any Confidential
Information, Vendor shall promptly notify Costco Wholesale and shall cooperate
fully with Costco Wholesale and its legal counsel in challenging, opposing,
seeking to limit or appealing any such legal process to the extent deemed
appropriate by Costco Wholesale

 

30. CHANGE IN CONTROL /ASSIGNMENT.

 

(a) In the event of a change in control of
Vendor, Costco Wholesale shall have the option but not the obligation to cancel
any Purchase Order that in whole or in part has not been fully performed.

 

(b) Any assignment of the Agreement Documents without Costco Wholesale’s prior
written consent is void and if approved, the Agreement Documents will be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 

31. NO PUBLICITY. Vendor shall not, without the prior written consent of Costco
Wholesale, refer to Costco Wholesale or any of its affiliates in any manner in
press releases, advertising or other public or promotional statements.

 



 

Page 6

 

